Exhibit 10.5

 

 

 

SECOND LIEN CREDIT AGREEMENT

 

Dated as of June 16, 2011

 

among

 

GVR HOLDCO 1 LLC,

as Holdings,

 

STATION GVR ACQUISITION, LLC,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

JEFFERIES FINANCE LLC,
as Administrative Agent, Syndication Agent and
Documentation Agent

 

 

 

 

JEFFERIES FINANCE LLC and GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 Definitions and Accounting Terms

1

 

 

 

Defined Terms

1

 

Other Interpretive Provisions

36

 

Accounting Terms

37

 

Rounding

37

 

References to Agreements, Laws, etc.

37

 

Times of Day

38

 

Timing of Payment or Performance

38

 

 

 

ARTICLE 2 The Commitments and Credit Extensions

38

 

 

 

The Loans

38

 

Borrowings, Conversions and Continuations of Loans

38

 

Prepayments

39

 

Repayment of Loans

44

 

Interest

44

 

Fees

45

 

Computation of Interest and Fees

45

 

Evidence of Indebtedness

46

 

Payments Generally

46

 

Sharing of Payments

48

 

 

 

ARTICLE 3 Taxes, Increased Costs Protection and Illegality

48

 

 

 

Taxes

48

 

Illegality

50

 

Inability to Determine Rates

51

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

51

 

Funding Losses

52

 

Matters Applicable to All Requests for Compensation

53

 

Replacement of Lenders under Certain Circumstances

54

 

Survival

55

 

 

 

ARTICLE 4 Conditions Precedent to Loans

55

 

 

 

Conditions of Loans

55

 

 

 

ARTICLE 5 Representations and Warranties

60

 

 

 

Existence, Qualification and Power; Compliance with Laws

60

 

Authorization; No Contravention

60

 

Governmental Authorization; Other Consents

60

 

Binding Effect

61

 

Financial Statements; No Material Adverse Effect

61

 

Litigation

62

 

No Default

62

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Ownership of Property; Liens

62

 

Environmental Compliance

63

 

Taxes

64

 

ERISA Compliance

64

SECTION 5.12.

Capitalization

65

 

Subsidiaries; Equity Interests

65

 

Margin Regulations; Investment Company Act; etc.

65

 

Disclosure

66

 

Intellectual Property; Licenses, etc.

66

 

Solvency

66

 

Maintenance of Insurance

67

 

Labor Matters

67

 

Collateral

67

 

Location of Real Property

67

 

Permits

67

 

Fiscal Year

68

 

Anti-Terrorism Law

68

 

Use of Proceeds

69

 

Corporate Cost Allocation Agreement

69

 

 

 

ARTICLE 6 Affirmative Covenants

69

 

 

 

Financial Statements

69

 

Certificates; Other Information

70

 

Notices

71

 

Payment of Obligations; etc.

73

 

Preservation of Existence; etc.

73

 

Maintenance of Properties; Employees

73

 

Maintenance of Insurance

73

 

Compliance with Laws

73

 

Books, Records and Annual Meeting

73

 

Inspection Rights

74

 

Covenant to Guarantee Obligations and Give Security

74

 

Compliance with Environmental Laws

77

 

Further Assurances and Post-Closing Conditions

77

 

Cash Management Systems

78

 

Information Regarding Collateral

79

 

Corporate Separateness

79

 

Interest Rate Protection

79

SECTION 6.18.

Management Agreement

79

SECTION 6.19.

Ratings

81

SECTION 6.20.

Equity Contributions

81

 

 

 

ARTICLE 7 Negative Covenants

82

 

 

 

Liens

82

 

Investments

84

 

Indebtedness

85

 

Fundamental Changes

87

 

Dispositions

88

 

Restricted Payments

89

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Change in Nature of Business

90

 

Transactions with Affiliates

90

 

Burdensome Agreements

91

 

Use of Proceeds

92

SECTION 7.11.

Financial Covenants

92

 

Accounting Changes

92

 

Prepayments of Shareholder Subordinated Notes; Modifications of Certain
Agreements

92

 

Equity Interests of the Borrower and the Subsidiaries

93

 

Special Purpose Vehicle Restrictions

93

 

Capital Expenditures

93

 

Sale-Leaseback Transactions

94

 

Real Property Leases

94

 

Anti-Terrorism Law; Anti-Money Laundering

96

SECTION 7.20.

Embargoed Person

96

SECTION 7.21.

Limitations on Layering, etc.

96

 

 

 

ARTICLE 8 Events of Default and Remedies

97

 

 

 

Events of Default

97

 

Remedies Upon Event of Default

100

 

Application of Funds

100

 

Holdings’ Right to Cure

101

 

 

 

ARTICLE 9 Administrative Agent and Other Agents

102

 

 

 

Appointment and Authorization of Agents

102

 

Delegation of Duties

102

 

Liability of Agents

102

 

Reliance by Agents

103

 

Notice of Default

103

 

Credit Decision; Disclosure of Information by Agents

103

 

Indemnification of Agents

104

 

Agents in their Individual Capacities

105

 

Successor Agents

105

 

Administrative Agent May File Proofs of Claim

105

 

Collateral and Guaranty Matters

106

 

Other Agents; Joint Lead Arrangers and Managers

107

 

Appointment of Supplemental Administrative Agents

107

 

 

 

ARTICLE 10 Miscellaneous

108

 

 

 

Amendments, etc.

108

 

Notices and Other Communications; Facsimile Copies

109

 

No Waiver; Cumulative Remedies

110

 

Attorney Costs, Expenses and Taxes

110

 

Indemnification by the Borrower

111

 

Payments Set Aside

112

 

Successors and Assigns

112

 

Confidentiality

115

 

Setoff

115

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Interest Rate Limitation

116

 

Counterparts

117

 

Integration

117

 

Survival of Representations and Warranties

117

 

Severability

117

 

Tax Forms

117

 

Governing Law

119

 

Waiver of Right to Trial by Jury

120

 

Binding Effect

120

 

Lender Action

120

 

Acknowledgments

120

 

Patriot Act

121

 

Gaming Authorities and Liquor Authorities

121

 

Certain Matters Affecting Lenders

121

 

Intercreditor Agreement

122

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This SECOND LIEN CREDIT AGREEMENT (this “Agreement”) is entered into as of June
16, 2011, among GVR HOLDCO 1 LLC, a Nevada limited liability company
(“Holdings”), STATION GVR ACQUISITION, LLC, a Nevada limited liability company
(the “Borrower”), JEFFERIES FINANCE LLC, as Administrative Agent (in such
capacity, together with any successor thereto, the “Administrative Agent”),
JEFFERIES FINANCE LLC, as Syndication Agent (in such capacity, the “Syndication
Agent”), JEFFERIES FINANCE LLC, as Documentation Agent (in such capacity, the
“Documentation Agent”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”) and JEFFERIES
FINANCE LLC and GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arrangers and
Joint Book Runners (in such capacity, collectively, the “Joint Lead Arrangers”
and, individually, a “Joint Lead Arranger”).  All capitalized terms used herein
and defined in Section 1.01 are used herein as therein defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, on March 9, 2011, the Borrower and Green Valley Ranch Gaming, LLC, a
Nevada limited liability company (“GVR”), entered into an Asset Purchase
Agreement (the “Acquisition Agreement”) whereby the Borrower agreed to purchase,
acquire and assume certain of the assets and liabilities of GVR pursuant to
Sections 363 and 365 of the Bankruptcy Code as part of a pre-arranged Chapter 11
plan of reorganization for GVR (the “Acquisition”);

 

WHEREAS, in connection with the execution of the Acquisition Agreement, GVR
sought and obtained from the lenders under GVR’s existing first lien credit
agreement acceptances of the pre-arranged GVR Plan of Reorganization;

 

WHEREAS, on April 12, 2011, GVR filed voluntary petitions for relief under
Chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”), in the United States
Bankruptcy Court for the District of Nevada (the “Bankruptcy Court”);

 

WHEREAS, on June 8, 2011, the Bankruptcy Court entered a confirmation order
confirming the GVR Plan of Reorganization, the terms of which include a Sale
Order authorizing GVR to pursue consummation of the transactions contemplated by
the Acquisition Agreement as part of such plan; and

 

WHEREAS, simultaneously with the GVR Plan Effective Date, the Borrower shall
consummate the Acquisition.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE 1

 

Definitions and Accounting Terms

 

SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acquisition” has the meaning specified in the recitals hereto.

 

“Acquisition Agreement” has the meaning specified in the recitals hereto.

 

--------------------------------------------------------------------------------


 

“Acquisition Agreement Representations” means the representations and warranties
in the Acquisition Agreement made by (or relating to) GVR, its Subsidiaries and
the Casino Business  which are material to the interests of the Agents and the
Lenders, but only to the extent that the Borrower has (or the Borrower’s
applicable Affiliate has) the right (determined without regard to any notice
requirement) to terminate the Borrower’s (or the Borrower’s applicable
Affiliate’s) obligations (other than indemnity and other obligations expressed
to survive the Acquisition Agreement) under the Acquisition Agreement as a
result of a breach of such representations and warranties in the Acquisition
Agreement.

 

“Acquisition Documents” means the Acquisition Agreement and all other agreements
and documents relating to the Acquisition.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100,000 of 1%) equal to the product of (a) the LIBO Rate in effect for such
Interest Period and (b) Statutory Reserves, to the extent applicable to any
Lender.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02 or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means (a) with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified and (b) also with respect
to any Loan Party or any Subsidiary thereof, (i) Frank J. Fertitta III and his
spouse, their respective parents and grandparents and any lineal descendants
(including adopted children and their lineal descendants) of any of the
foregoing, (ii) Lorenzo J. Fertitta and his spouse, their respective parents and
grandparents and any lineal descendants (including adopted children and their
lineal descendants) of any of the foregoing, (iii) any Affiliate of any Person
described in the foregoing clauses (i) and (ii) or (iv) any personal investment
vehicle, trust or entity owned by, or established for the benefit of, or the
estate of, any Person described in the foregoing clauses (i) and (ii); provided,
however, that (x) no Agent, Lender nor any of their respective Affiliates shall
be considered an Affiliate of any Loan Party or any Subsidiary thereof and (y)
no financial institution that, on the Closing Date, is an indirect equity holder
in Parent solely on account of its prior holding of pre-petition bank debt of
SCI shall be considered an Affiliate of any Loan Party or any Subsidiary
thereof.  “Control” means the possession, directly or indirectly, of the power
to (x) vote more than fifty percent (50%) (or, for purposes of Section 7.08, ten
percent (10%)) of the outstanding voting interests of a Person or (y) direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agent and the Supplemental Administrative Agents (if any).

 

“Agreement” has the meaning specified in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” has the meaning specified in Section 5.24(a).

 

“Applicable ECF Percentage” means, at any time, 75%; provided that, so long as
no Default or Event of Default has then occurred and is continuing, if the Total
Leverage Ratio is less than or equal to 4.50:1.00 (as set forth in the
Compliance Certificate delivered pursuant to Section 6.02(b) for the fiscal year
then last ended), the “Applicable ECF Percentage” shall instead be 50%.

 

“Applicable Premium” means with respect to any Loan on any date of a voluntary
prepayment thereof, the remainder of (A) the present value at such prepayment
date of (1) the principal amount of such Loan being prepaid plus the fee that
would otherwise be applicable thereto had such Loan been voluntarily prepaid on
the second anniversary of the Closing Date pursuant to Section 2.06(b)(ii) plus
(2) all required remaining scheduled interest payments due on such Loan through
the second anniversary of the Closing Date (using the Adjusted LIBO Rate (as
modified below in this definition) plus the Applicable Margin each as in effect
on such prepayment date for such Loan (but excluding accrued and unpaid interest
to the prepayment date)), computed using a discount rate equal to the Treasury
Rate plus 0.50%, minus (B) the principal amount of such Loan on the prepayment
date.  For purposes of this definition, the Adjusted LIBO Rate on the date of
any voluntary prepayment shall be the greater of (x) 1.50% per annum and (y) the
swap-adjusted rate at the prepayment date based on a LIBO Rate for an Interest
Period of three (3) months (as reasonably determined by the Administrative
Agent).

 

“Applicable Rate” means a percentage per annum equal to: (i) in the case of Base
Rate Loans, 7.50%, and (ii) in the case of Eurodollar Loans, 8.50%.

 

“Approved Bank” has the meaning specified in clause (b) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Assumed Liabilities” has the meaning ascribed thereto in the Acquisition
Agreement (as in effect on March 9, 2011).

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and/or hereinafter in effect, or any successor thereto.

 

“Bankruptcy Court” has the meaning specified in the recitals hereto.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Lending Rate in effect on such day, (b) the Federal Funds Rate in
effect on such day plus ½ of 1%, (c) the Adjusted LIBO Rate for a Eurodollar
Loan with a one-month Interest Period commencing on such day plus 1.0%, and (d)
2.50%.  For purposes of this definition, the Adjusted LIBO Rate shall be
determined using the LIBO Rate as otherwise determined by the Administrative
Agent in accordance with the

 

3

--------------------------------------------------------------------------------


 

definition of “LIBO Rate” except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall
be effective as of the opening of business on the day of such change in the
Prime Lending Rate, the Federal Funds Rate or the Adjusted LIBO Rate,
respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period, made by
each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close in New York City;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Cage Cash” means all so-called “cage cash” that the Borrower and its
Subsidiaries maintain within a Hotel/Casino Facility.

 

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
the Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of Holdings and the
Subsidiaries and (b) the value of all assets under Capitalized Leases incurred
by Holdings and the Subsidiaries during such period, provided that the term
“Capital Expenditures” shall not include (i) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, substituted, restored or repaired or (y)
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced, (ii) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property, equipment or software to the extent
financed with proceeds of Dispositions that are not required to be applied to
prepay Loans pursuant to Section 2.03(b), (iv) expenditures that are accounted
for as capital expenditures by Holdings or any Subsidiary and that actually are
paid for by a Person other than Holdings or any Subsidiary and for which neither
Holdings nor any Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such Person or any
other Person (whether before, during or after such period), or (v) the book
value of any asset owned by Holdings or any Subsidiary prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (x) any expenditure necessary in

 

4

--------------------------------------------------------------------------------


 

order to permit such asset to be reused shall be included as a Capital
Expenditure during the period in which such expenditure actually is made and
(y) such book value shall have been included in Capital Expenditures when such
asset was originally acquired.

 

“Capitalized Lease Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Subsidiary:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States having average maturities of not more than 12 months from the date
of acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of any commercial bank that (i) is a Lender or (ii)(A) is organized
under the Laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, and (B) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

 

(c)           investments in commercial paper maturing within 12 months from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
an Approved Bank; and

 

(e)           Investments in money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Management Obligations” means obligations owed by Holdings or any
Subsidiary in respect of Cash Management Services.

 

“Cash Management Services” means treasury, depository and/or cash management
services or any automated clearing house transfer services, provision and
operation of sweep accounts and zero balance accounts, provision of tax payment
services and controlled disbursement services and performance of cash and coin
delivery orders.

 

5

--------------------------------------------------------------------------------


 

“Casino Business” has the meaning specified in the Acquisition Agreement (as in
effect on March 9, 2011).

 

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means:

 

(a)                                  Holdings at any time shall cease to own
directly one hundred percent (100%) of the Equity Interests of the Borrower;

 

(b)                                 prior to the occurrence of a Qualified IPO,
(i)(A) Fertitta Holders shall fail to collectively beneficially own, directly or
indirectly, Equity Interests in Holdings representing at least 21.50% of the
aggregate equity value represented by the Equity Interests in Holdings on a
fully diluted basis and (B) any person, entity or “group” (within the meaning of
Section 13(d) of the Exchange Act) (other than Persons constituting lenders
under the NP Opco Credit Agreement as of the Closing Date and their respective
Affiliates) shall own, directly or indirectly, beneficially or of record, Equity
Interests in Holdings that represent a greater percentage of the aggregate
equity value represented by the Equity Interests in Holdings on a fully diluted
basis than the percentage beneficially owned, directly or indirectly, by
Fertitta Holders or (iii) the managers of VoteCo nominated or appointed by
Fertitta Holders shall cease to constitute at least thirty seven and one-half
percent (37.5%) of the voting power of the board of managers of VoteCo; or

 

(c)                                  after the occurrence of a Qualified IPO,
(i) Fertitta Holders shall fail to collectively beneficially own, directly or
indirectly, Equity Interests in Holdings representing at least 21.50% of the
aggregate direct or indirect ordinary voting power and aggregate equity value
represented by Equity Interests in Holdings on a fully diluted basis and (ii)
any person, entity or “group” (within the meaning of Section 13(d) of the
Exchange Act) (other than Persons constituting lenders under the NP Opco Credit
Agreement as of the Closing Date and their respective Affiliates) shall own,
directly or indirectly, beneficially or of record, Equity Interests in Holdings
representing a percentage of the aggregate direct or indirect ordinary voting
power or economic interest on a fully diluted basis greater than the percentage
of the ordinary voting power or economic interest in respect of which Fertitta
Holders are collectively the direct or indirect beneficial owners.

 

“Chapter 11” means Chapter 11 of the Bankruptcy Code.

 

“Charges” has the meaning specified in Section 10.10.

 

“Closing Date” means June 17, 2011.

 

6

--------------------------------------------------------------------------------


 

“Closing Date Material Adverse Effect” means a material adverse effect on the
Purchased Assets or the business, operations, assets, liabilities or condition
of the Casino Business taken a whole, other than an effect resulting from an
Excluded Matter.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rulings issued and regulations promulgated thereunder.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” means, at any time, subject to applicable
Gaming Laws, the requirement that:

 

(a)           the Administrative Agent shall have received each Collateral
Document  required to be delivered (i) on the Closing Date pursuant to this
Agreement, or (ii) at any other time pursuant to this Agreement (including
Section 6.11) or any other Loan Document at the time so required, duly executed
by each Loan Party party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed by
Holdings and each Subsidiary of the Borrower;

 

(c)           the Obligations and the Guaranty shall have been secured by a
second-priority security interest (subject only to (i) Liens securing the First
Lien Obligations and (ii) non-consensual Permitted Liens) in all the Equity
Interests of each Person directly owned by (A) Holdings (including all of the
Equity Interests in the Borrower), (B) the Borrower and (C) any Subsidiary
Guarantor but excluding, in the case of preceding clauses (B) and (C), Equity
Interests in any joint venture not constituting a Subsidiary if such security
interest would violate any financing agreement of such joint venture (it being
understood and agreed that in the event any such restriction exists, the
Administrative Agent and the applicable Loan Party shall agree upon an
alternative structure (such as an intermediate holding company constituting a
Subsidiary) to effect the equivalent of an indirect pledge of such joint venture
interest);

 

(d)           except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guaranty shall have been secured by
a second-priority Lien (subject only to Permitted Liens) in, and mortgages or
equivalent instruments on, substantially all tangible and intangible assets of
each Loan Party now or hereafter acquired (including accounts, inventory,
equipment, investment property, contract rights, intellectual property, other
general intangibles, deposit accounts, securities accounts, owned and
leased/subleased real property including fixtures and easements, and proceeds of
the foregoing); provided that Liens in real property shall be limited to owned
real property, interests of any Loan Party under ground leases and other
leasehold interests determined to be material by the Administrative Agent;

 

(e)           each deposit account and securities account of each Loan Party
(other than Excluded Accounts) shall be subject to a Control Agreement in favor
of the Administrative Agent;

 

(f)            none of the Collateral shall be subject to any Liens other than
Permitted Liens; and

 

(g)           the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each of the Hotel/Casino Facilities and each other
owned or leased property described in

 

7

--------------------------------------------------------------------------------


 

paragraph (d) above or required to be delivered pursuant to Section 6.11
(collectively, the “Mortgaged Properties”) duly executed and delivered by the
record owner or lessee, as applicable, of such property and corresponding UCC
fixture filings as may be necessary to create a valid second-priority perfected
Lien on the property, described therein, free of any other Liens except
Permitted Liens, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid second-priority Lien on the property described therein, free
of any other Liens except Permitted Liens, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
from time to time, (iii) such surveys, abstracts, appraisals, environmental
assessments, legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgaged Property, (iv)
“Life-of-Loan” flood certificates covering each Mortgaged Property in form and
substance reasonably acceptable to the Administrative Agent, certified to the
Administrative Agent in its capacity as such and certifying whether or not each
such Mortgaged Property is located in a flood hazard zone by reference to the
applicable FEMA map, (v) with respect to each such Mortgaged Property, either
(A) a letter or other written evidence with respect to such Mortgaged Property
from the appropriate Governmental Authorities concerning compliance with
applicable zoning and building laws, (B) an ALTA 3.1 zoning endorsement for the
applicable Mortgage Policy or (C) a zoning report prepared by The Planning
Zoning Resource Corporation indicating that such Mortgaged Property is in
material compliance with applicable zoning and building laws, (vi) such
affidavits, certificates, instruments of indemnification and other items
(including a so-called “gap” indemnification) as shall be reasonably required to
induce the title insurance company to issue the title insurance policies and
endorsements referenced in clause (ii) above with respect to each of the
Mortgaged Properties, and (vii) copies of all leases, subleases and
sub-subleases in which the Borrower or any Subsidiary holds an interest or other
agreements relating to possessory interests, if any, and such other information,
documentation, and certifications as may be reasonably required by the
Administrative Agent or necessary in order to create a valid second-priority
Lien on the property described therein, free of any other Liens except Permitted
Liens, including, without limitation, to the extent any of the foregoing affect
such Mortgaged Property and to the extent reasonably requested by the
Administrative Agent, such agreements shall be subordinated to the Lien of the
Mortgage to be recorded against such Mortgaged Property, either expressly by its
terms or, to the extent obtainable using commercially reasonable efforts,
pursuant to a subordination, non-disturbance and attornment agreement (with any
such agreement being reasonably acceptable to the Administrative Agent).

 

The foregoing definition shall not require the creation or perfection of pledges
of or Liens in, or the obtaining of title insurance or surveys with respect to,
particular assets if and for so long as, in the sole and absolute discretion of
the Administrative Agent after consultation with the Borrower (confirmed in
writing by notice to the Borrower), the cost of creating or perfecting such
pledges or Liens in such assets or obtaining title insurance or surveys in
respect of such assets shall be excessive in view of the benefits to be obtained
by the Lenders therefrom unless (in any case) any such actions are taken (or
required to be taken) pursuant to the First Lien Loan Documents.  The
Administrative Agent may grant extensions of time for the perfection of security
interests in and Liens on or the obtaining of title insurance with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it determines in its sole and absolute discretion, in consultation with
the Borrower, that perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents to the extent appropriate and agreed between the Administrative Agent
and the Borrower and (b) the Collateral shall not include Excluded Assets.

 

8

--------------------------------------------------------------------------------


 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Intellectual Property Security Agreements, the Mortgages and
corresponding UCC fixture filings, the Control Agreements, each of the
mortgages, collateral assignments, Security Agreement Supplements, Pledge
Agreement Supplements, security agreements, pledge agreements, control
agreements, amendments to or reaffirmation of any of the foregoing or other
similar agreements delivered to the Administrative Agent and the Lenders from
time to time pursuant to Section 4.01(a)(iii), Section 6.11 or 6.13, the
Guaranty, each Guaranty Supplement and each of the other agreements, instruments
or documents, and any amendments to or reaffirmations of any of the foregoing,
that creates or purports to create a Lien or Guarantee in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means, for each Lender, the amount set forth opposite such Lender’s
name in Schedule 1.01(a) directly below the column entitled “Loan Commitment,”
as the same may be terminated pursuant to Section 2.01 or Article 8.

 

“Committed Loan Notice” means a notice of (a) a Loan Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

 

“Compensation Period” has the meaning specified in Section 2.09(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Confirmation Order” means the confirmation order issued by the Bankruptcy Court
in relation to the Bankruptcy Case confirming the GVR Plan of Reorganization.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(a)           plus, without duplication and solely to the extent already
deducted (and not added back) in arriving at such Consolidated Net Income, the
sum of the following amounts for such period:

 

(i)            Consolidated Interest Expense;

 

(ii)           income tax expense (if any);

 

(iii)          depreciation and amortization;

 

(iv)          non-cash impairment losses;

 

(v)           non-operating, Non-Recurring losses on the sale of assets;

 

(vi)          losses attributable to the early extinguishment of Indebtedness;
and

 

(vii)                           losses attributable to hedging obligations or
other derivative instruments;

 

(b)           minus, without duplication and solely to the extent included in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:

 

(i)            non-operating, Non-Recurring gains on the sale of assets;

 

(ii)           gains attributable to the early extinguishment of Indebtedness;

 

9

--------------------------------------------------------------------------------


 

(iii)          gains attributable to hedging obligations or other derivative
instruments; and

 

(iv)          for purposes of calculating Consolidated Fixed Coverage Ratio
only, the amount of interest income;

 

in each case, as determined on a consolidated basis for Holdings and the
Subsidiaries in accordance with GAAP; provided that, without duplication:

 

(A)          the following additional items shall be added to Consolidated
EBITDA for such period (solely to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income): (1) Pre-Opening Expenses,
provided, that the aggregate amount added-back pursuant to this clause (1) with
respect to any period shall not exceed 2.5% of Consolidated EBITDA for such
period (before giving effect to any adjustments to Consolidated EBITDA for such
period pursuant to this clause (1) or succeeding clauses (2) and (6)), (2)
Non-Recurring charges (other than Pre-Opening Expenses) for such period,
including severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans, provided, that the aggregate
amount added-back pursuant to this clause (2) with respect to any period shall
not exceed 2.5% of Consolidated EBITDA for such period (before giving effect to
any adjustments to Consolidated EBITDA for such period pursuant to this clause
(2), preceding clause (1) and succeeding clause (6)), (3) Non-Cash Charges for
such period, (4) the Base Management Fee and the Incentive Management Fee (each
as defined in the Management Agreement) for such period, (5) payments made by
the Borrower to Parent pursuant to the Tax Sharing Agreement for such period and
(6) expenses incurred by the Borrower and the Subsidiaries after June 30, 2011
and on or prior to the six month anniversary of the Closing Date and during such
period in respect of the Transaction, provided that the aggregate amount added
back pursuant to this clause (6) for all periods does not exceed $2,000,000; and

 

(B)           the following additional item shall be deducted from Consolidated
EBITDA for such period (solely to the extent included in arriving at such
Consolidated Net Income): other non-cash gains for such period (excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced Consolidated EBITDA in any prior period).

 

Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated EBITDA for any Test Period which includes (x) either of
the fiscal quarters ended December 31, 2010 or March 31, 2011, Consolidated
EBITDA for such fiscal quarters shall be $12,236,764 and $13,703,000,
respectively, or (y) the fiscal quarter ending June 30, 2011, Consolidated
EBITDA shall be the Consolidated EBITDA determined in accordance with this
Agreement for such fiscal quarter but calculated as if the Transaction had
occurred on April 1, 2011 and on a basis consistent with the methodology
employed to arrive at the numbers set forth in the preceding clause (x) as may
be agreed to by the Administrative Agent and Holdings (which may include an
add-back for expenses incurred during such fiscal quarter in respect of the
Transaction to the extent that such expenses were deducted in arriving at
Consolidated Net Income for such fiscal quarter).

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense for such period and (ii) the
scheduled principal amount of all amortization payments on all Indebtedness of
Holdings and the Subsidiaries for such period (including the principal component
of all Capitalized Lease Indebtedness) as determined on the first day of such

 

10

--------------------------------------------------------------------------------


 

period (or, with respect to a given issue of Indebtedness incurred thereafter,
on the date of the incurrence thereof).  Notwithstanding anything to the
contrary contained above, for purposes of determining the Fixed Charge Coverage
Ratio, to the extent Consolidated Fixed Charges are to be determined for any
Test Period which includes any of the fiscal quarters ended December 31, 2010,
March 31, 2011 or June 30, 2011, Consolidated Fixed Charges for such fiscal
quarters shall be calculated in accordance with the last sentence of the
definition of Fixed Charge Coverage Ratio contained herein.

 

“Consolidated Interest Expense” means, for any period, the interest expense, net
of interest income, of Holdings and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP; provided that, for purposes of
determining compliance with Section 7.11(b) at any time a Default Quarter is
included in the Test Period then most recently ended prior to a date of
determination, the aggregate principal amount of the First-Lien Loans repaid
pursuant to Section 2.05(b)(iv) (or any comparable section) of the First Lien
Credit Agreement and the aggregate principal amount of the Loans repaid pursuant
to Section 2.03(b)(iv) of this Agreement, in each case with the proceeds of a
Permitted Equity Issuance consummated in reliance on Section 8.04 (or any
comparable Section) of the First Lien Credit Agreement and Section 8.04 of this
Agreement during such Default Quarter shall be deemed to be outstanding during
such Test Period and any interest expense of Holdings and the Subsidiaries for
such Test Period in respect of such “outstanding” First Lien Loans and Loans
shall be included as “Consolidated Interest Expense” during such Test Period (as
if such “outstanding” First Lien Loans and Loans bore interest at the average
rate applicable to such First Lien Loans and Loans outstanding during such Test
Period).

 

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (after deduction of the Base Management Fee and the
Incentive Management Fee (each as defined in the Management Agreement) for such
period), excluding, without duplication, the cumulative effect of a change in
accounting principles during such period to the extent included in the
determination of Consolidated Net Income.  There shall be excluded from
Consolidated Net Income (i) the income (or loss) of any Person that is not a
Subsidiary (including joint venture investments recorded using the equity method
and dividends and distributions paid to Holdings or a Subsidiary during such
period) and (ii) the net income of any Subsidiary (other than the Borrower) to
the extent that the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary of such net income is not at the time permitted
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary.  For the avoidance of doubt, the calculation of Consolidated
Net Income for the purposes hereunder shall include deductions (without
duplication) for any and all costs and expenses of Holdings and the Subsidiaries
paid pursuant to the Corporate Cost Allocation Agreement and the Manager
Allocation Agreement.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings and the Subsidiaries outstanding on
such date, determined on a consolidated basis in accordance with GAAP,
consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Leases (but excluding, for the avoidance of doubt, amounts payable
under operating leases), debt obligations evidenced by promissory notes or
similar instruments, the maximum amount (after giving effect to any prior
drawings or reductions which may have been reimbursed) of all letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Persons, all obligations to pay the deferred purchase
price of property or services (other than (i) trade accounts payable in the
ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet in accordance with GAAP)
and, without duplication, all Guarantees with respect to outstanding
Indebtedness of the types described above; provided that, for purposes of
determining compliance with Section 7.11(a) at any time a Default Quarter

 

11

--------------------------------------------------------------------------------


 

is included in the Test Period then most recently ended prior to a date of
determination, the aggregate principal amount of the First Lien Loans repaid
pursuant to Section 2.05(b)(iv) (or any comparable section) of the First Lien
Credit Agreement and the aggregate principal amount of the Loans repaid pursuant
to Section 2.03(b)(iv) of this Agreement, in each case with the proceeds of a
Permitted Equity Issuance consummated in reliance on Section 8.04 (or any
comparable Section) of the First Lien Credit Agreement and Section 8.04 of this
Agreement during such Default Quarter shall be deemed to be outstanding and
included as “Consolidated Total Debt” at such time.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and the Subsidiaries at
such date over (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of Holdings and the Subsidiaries on
such date, including deferred revenue but excluding, without duplication,
(i) the current portion of any Funded Debt, (ii) all Indebtedness consisting of
Loans, First Lien Loans and First Lien Letters of Credit to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes, if any.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Control Agreement” means a tri-party deposit account or securities account
control agreement by and among the applicable Loan Party, the Administrative
Agent and the depository or securities intermediary, and each in form and
substance reasonably satisfactory to the Administrative Agent and in any event
providing to the Administrative Agent “control” of such deposit account or
securities account within the meaning of Articles 8 and 9 of the UCC subject,
however, to the requirements of the First Lien Loan Documents and the terms of
the Intercreditor Agreement.

 

“Corporate Cost Allocation Agreement” means that certain Cost Allocation
Agreement, dated as of the date hereof, among Holdings and its Subsidiaries and
the Parent and its Subsidiaries (other than Holdings and its Subsidiaries).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Quarter” has the meaning specified in Section 8.04.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to the respective Base Rate Loans plus
(c) 2.0% per annum, in each case, to the fullest extent permitted by applicable
Laws.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any

 

12

--------------------------------------------------------------------------------


 

Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests), in whole
or in part, (c) provides for the scheduled payments of dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is one hundred eighty (180) days after the sixth
anniversary of the Closing Date.

 

“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrower to Jefferies Finance prior to
March 9, 2011.

 

“Documentation Agent” means Jefferies Finance.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

 

“Embargoed Person” has the meaning specified in Section 7.20.

 

“Environmental Laws” means any and all Federal, state, and local statutes, Laws
(including common law), regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or to the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

13

--------------------------------------------------------------------------------


 

“Equity Contribution” means, collectively, (a) the direct or indirect
contribution to Holdings by the Parent of cash (in exchange for common Equity
Interests of Holdings) in an amount (the “Parent Contribution Amount”) which,
when added to the cash from GVR’s balance sheet that is being retained and
purchased by the Borrower on the Closing Date (after giving effect to the
Transaction and the payment of all fees, expenses and other amounts in
connection therewith) in excess of amounts necessary for Cage Cash, petty cash
and established reserves, equals no less than $200,000,000, and (b) the further
contribution to the Borrower by Holdings of the Parent Contribution Amount.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) incurrence of a liability with respect to a withdrawal by any Loan Party or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) incurrence of a liability
with respect to a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization or is insolvent; (d) the filing of a notice of intent to
terminate a Pension Plan or the termination of any Pension Plan, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for funding contributions in the
ordinary course or PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; (g) the failure of any
Pension Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA; (h) the
failure to make a required contribution to any Pension Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; or (i) a determination that any Pension Plan is, or is
expected to be, considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA, or the receipt by any Loan Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any ERISA Affiliate of any notice, that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

14

--------------------------------------------------------------------------------


 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)      the sum, without duplication, of:

 

(i)          Consolidated Net Income for such period,

 

(ii)         an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization and non-cash losses on Dispositions) incurred
during such period to the extent deducted in arriving at such Consolidated Net
Income,

 

(iii)        decreases in Consolidated Working Capital, base stock and long-term
account receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and the Subsidiaries during such period),

 

(iv)       the amount of income tax expense deducted in determining Consolidated
Net Income for such period (if any), and

 

(v)        the excess, if any, of (A) the aggregate amount of payments received
by Holdings or the Borrower from the Parent pursuant to the Tax Sharing
Agreement during such period over (B) the sum of (1) the amount of cash income
taxes (if any) paid by Holdings and the Subsidiaries in such period plus (2) the
aggregate amount of payments by Holdings or the Borrower to the Parent pursuant
to the Tax Sharing Agreement during such period,

 

less

 

(b)      the sum, without duplication, of

 

(i)          an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income,

 

(ii)         the amount of Capital Expenditures made in cash or accrued during
such period pursuant to Section 7.16, except to the extent that such Capital
Expenditures were financed with the proceeds of asset sales, sales or issuances
of Equity Interests, capital contributions, insurance or Indebtedness (other
than the First Lien Revolving Credit Facility), in each case other than to the
extent such proceeds were included in arriving at such Consolidated Net Income,

 

(iii)        the aggregate amount of all principal payments of Indebtedness of
Holdings and the Subsidiaries (including (A) the principal component of payments
in respect of Capitalized Leases and (B) the amount of any mandatory prepayment
of Loans pursuant to Section 2.03(b)(ii) of this Agreement and
Section 2.05(b)(ii) (or any equivalent section) of the First Lien Credit
Agreement in each case to the extent required due to a Disposition that resulted
in an increase to Consolidated Net Income and not in excess of the amount of
such increase) made during such period (other than (x) mandatory prepayments in
respect of any revolving credit facility (including the First Lien Revolving
Credit Facility) to the extent there is not an equivalent permanent reduction in
commitments thereunder and (y) voluntary prepayments of Loans and First Lien
Loans), in each case (A) except to the extent financed with the proceeds of
asset sales (except as provided in subclause (B) of this paragraph (iii)), sales
or issuances of Equity Interests, capital contributions,

 

15

--------------------------------------------------------------------------------


 

insurance or Indebtedness (other than the First Lien Revolving Credit Facility),
and (B) other than to the extent such proceeds were included in arriving at such
Consolidated Net Income,

 

(iv)       an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and the Subsidiaries during such period to the extent included in
arriving at such Consolidated Net Income,

 

(v)        increases in Consolidated Working Capital, base stock and long-term
account receivables for such period (other than any such increases arising from
acquisitions by Holdings and the Subsidiaries during such period),

 

(vii)      the excess, if any, of (A) the sum of (1) the amount of cash taxes
(if any) actually paid by Holdings and the Subsidiaries during such period plus
(2) the aggregate amount of payments by Holdings or the Borrower to the Parent
pursuant to the Tax Sharing Agreement during such period over (B) the aggregate
amount of payments received by Holdings or the Borrower from the Parent pursuant
to the Tax Sharing Agreement during such period, and

 

(viii)     the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and the Subsidiaries from internally generated
funds during such period that are required to be made in connection with any
prepayment of Indebtedness that is not subordinated (in “right of payment” or on
a “lien priority” basis) to the Obligations.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” has the meaning specified in the Security Agreement.

 

“Excluded Assets” has the meaning specified in the Security Agreement.

 

“Excluded Matter” means any one or more of the following: (a) the effect of any
changes in applicable Law or GAAP (as such terms are defined in the Acquisition
Agreement as in effect on March 9, 2011); (b) any change, event or effect
arising out of or resulting from changes in or affecting the (i) travel,
hospitality or gaming industries generally (except to the extent that any
change, event or effect affects the Casino Business in a disproportionate manner
when compared to the effect of such change, event or effect on other Persons
engaged in the travel, hospitality or gaming industries generally), (ii) travel,
hospitality  or gaming industries in the local, Las Vegas or Nevada markets
(except to the extent that any change, event or effect affects the Casino
Business in a disproportionate manner when compared to the effect of such
change, event or effect on other Persons engaged in the travel, hospitality or
gaming industries in the locals, Las Vegas or Nevada markets) or
(iii) financial, banking, currency or capital markets in general, the economy in
general or political or regulatory conditions; (c) any change, event or effect
resulting from the entering into or public announcement of the transactions
contemplated by the Acquisition Agreement; (d) any change, event or effect
resulting from any act of terrorism, commencement, escalation, continuation or
cessation of armed hostilities in the United States or internationally or
declaration of war by or against or otherwise involving the United States
(except, with respect to an act of terrorism, to the extent that any change,
event or effect affects the Casino Business in a disproportionate manner when
compared to the effect of such change, event or effect on other Persons engaged
in the travel, hospitality or gaming industries generally); and (e) any failure
by GVR to meet any internal or published industry analyst projections or
forecasts or estimates of revenues or earnings for any period (it being agreed
that the facts and circumstances giving rise to such failure that are not
otherwise

 

16

--------------------------------------------------------------------------------


 

included within the definition of Excluded Matter may be taken into account in
determining whether a Closing Date Material Adverse Effect has occurred).

 

“Executive Order” has the meaning specified in Section 5.24(a).

 

“Facility” means all outstanding Loans made hereunder.

 

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by Holdings in good faith;
provided that if the fair market value is equal to or exceeds $5,000,000, such
determination shall be approved by the board of managers of Holdings.

 

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
of the United States arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary to the next 1/100th of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the Amended and Restated Fee Letter, dated April 27, 2011,
among the Borrower, Jefferies Finance and GSLP, as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Fertitta Brothers” means Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“Fertitta Entertainment” means Fertitta Entertainment, LLC, a Delaware limited
liability company, and its successors.

 

“Fertitta Family Entity” means, any trust or entity one hundred percent (100%)
owned and Controlled by or established for the sole benefit of, or the estate
of, any of Frank J. Fertitta III or Lorenzo J. Fertitta or their spouses or
lineal descendants (including, without limitation, adopted children and their
lineal descendants).

 

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

 

“First Lien Administrative Agent” means the Person from time to time acting in
the capacity as “Administrative Agent” (or similar Person) under the First Lien
Credit Agreement.

 

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
the date hereof, among Holdings, the Borrower, the lenders from time to time
party thereto and the First Lien Administrative Agent, as the same may be
amended, restated, modified, supplemented, renewed, refunded, replaced or
refinanced from time to time in one or more agreements or indentures (in each
case with the same or new lenders, institutional investors or agents), including
any agreement or indenture extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof.

 

“First Lien Loan Documents” means the First Lien Credit Agreement and the
related guaranties, pledge agreements, security agreements, mortgages, notes and
other agreements and

 

17

--------------------------------------------------------------------------------


 

instruments entered into in connection with the First Lien Credit Agreement, in
each case as the same may be amended, amended and restated, supplemented,
replaced or otherwise modified from time to time in accordance with the terms
hereof and thereof.

 

“First Lien Letters of Credit” means the letters of credit from time to time
issued and outstanding under the First Lien Credit Agreement.

 

“First Lien Loans” means the First Lien Revolving Loans and the First Lien Term
Loans from time to time outstanding under the First Lien Credit Agreement.

 

“First Lien Revolving Credit Facility” means the revolving credit commitments
from time to time outstanding under the First Lien Credit Agreement.

 

“First Lien Revolving Loans” means the revolving loans (including any swing line
loans) from time to time outstanding under the First Lien Credit Agreement.

 

“First Lien Term Loans” shall mean the term loans from time to time outstanding
under the First Lien Credit Agreement.

 

“Fixed Charge Coverage Ratio” means, with respect to Holdings and the
Subsidiaries on a consolidated basis for any Test Period, the ratio of (a) the
remainder of (x) Consolidated EBITDA for such period minus (y) the sum of
(without duplication) (i) the amount of all cash payments made by Holdings and
the Subsidiaries in respect of income taxes or income tax liabilities during
such period (including any payments made pursuant to the Tax Sharing Agreement
during such period) and (ii) the aggregate amount of all Capital Expenditures
made by Holdings and the Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, asset sale proceeds
(other than sales in the ordinary course of business), insurance proceeds or
Indebtedness (other than First Lien Revolving Loans)) to (b) Consolidated Fixed
Charges for such period.  Notwithstanding anything to the contrary contained
above, for purposes of determining the Fixed Charge Coverage Ratio, to the
extent the Fixed Charge Coverage Ratio is to be determined for any Test Period
which includes any of the fiscal quarters ended December 31, 2010, March 31,
2011 or June 30, 2011, (i) the sum of the amounts in preceding clauses
(y)(i) and (ii) for such fiscal quarters shall be (x) in the case of the fiscal
quarters ended December 31, 2010 and March 31, 2011, $966,000 and $819,000,
respectively, and (y) in the case of the fiscal quarter ending June 30, 2011,
the actual amount of such items for such fiscal quarter for GVR, Holdings and
the Subsidiaries, and (ii) Consolidated Fixed Charges for such fiscal quarters
shall be $6,101,000, $6,101,000 and $6,101,000, respectively.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of Holdings and the Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend

 

18

--------------------------------------------------------------------------------


 

credit during a period of more than one year from such date, including
Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided that determinations in
accordance with GAAP for purposes of Section 2.03(b)(i) and Article 7, including
defined terms as used therein, and for all purposes of determining the Total
Leverage Ratio and the Fixed Charge Coverage Ratio, are subject (to the extent
provided therein) to Section 1.03.

 

“Gaming” or “gaming” have the meaning ascribed to such term in Nevada Revised
Statutes  463.0153.

 

“Gaming Authority” means any applicable governmental, regulatory or
administrative state or local agency, authority, board, bureau, commission,
department or instrumentality of any nature whatsoever involved in the
supervision or regulation of casinos, gaming and gaming activities conducted by
Holdings and the Subsidiaries, including, without limitation, in the State of
Nevada, the Nevada Gaming Commission, the Nevada State Gaming Control Board, and
any of their respective successors or replacements.

 

“Gaming Law” means all Laws pursuant to which a Gaming Authority possesses
licensing, permit or regulatory authority over casinos, gaming and gaming
activities conducted within its jurisdiction, or the ownership of an entity
engaged therein.

 

“Gaming Permits” means, collectively, every license, permit, approval,
registration, finding of suitability, waiver, exemption or other authorization
required to own, operate and otherwise conduct non-restricted gaming operations
granted or issued by any Gaming Authority and any other applicable Governmental
Authorities.

 

“Governmental Approvals” means all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any Governmental Authority relating to the operations or properties
of Holdings and the Subsidiaries (including, without limitation, as required
under any Gaming Laws) including, without limitation, those of the City of
Henderson, Nevada, Clark County, Nevada, the State of Nevada and the United
States.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, all Gaming Authorities.

 

“GSLP” means Goldman Sachs Lending Partners LLC and any successor thereto by
merger, consolidation or otherwise.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the

 

19

--------------------------------------------------------------------------------


 

payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business, or customary and reasonable indemnity obligations
entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, Holdings and the Subsidiary Guarantors.

 

“Guaranty” means, collectively, (a) the Guaranty Agreement made by each
Subsidiary Guarantor and Holdings in favor of the Administrative Agent on behalf
of the Secured Parties, substantially in the form of Exhibit E and (b) each
other guaranty and guaranty supplement delivered pursuant to Section 6.11.

 

“Guaranty Supplement” has the meaning provided in the Guaranty.

 

“GVR” has the meaning specified in the recitals hereto.

 

“GVR Plan Effective Date” means the “Effective Date” under (and as defined in)
the GVR Plan of Reorganization.

 

“GVR Plan of Reorganization” means the plan of reorganization of GVR as filed
with the Bankruptcy Court on April 12, 2011, without regard to any modifications
thereto made on or prior to the Closing Date that are adverse to the interests
of the Lenders in any material respect, unless approved in writing by the
Administrative Agent, as the same may be amended, modified and/or supplemented
after the Closing Date in accordance with the terms hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” has the meaning specified in the preamble hereto.

 

“Hotel/Casino Facilities” means, collectively, the hotel and gaming or casino
facilities of any Loan Party, together with all pools, parking lots and other
facilities and amenities related and/or ancillary to any of the foregoing.

 

“Improvements” has the meaning set forth in the Mortgages, collectively.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

20

--------------------------------------------------------------------------------


 

(a)      obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)      the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)      net obligations of such Person under any Swap Contract (or, to the
extent of any related Swap Contracts entered into with the same counterparty and
which provide that amounts due thereunder may be set off among such Swap
Contracts, the net obligations of such Person under all such related Swap
Contracts);

 

(d)      all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

 

(e)      indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

(f)       all Capitalized Lease Indebtedness;

 

(g)      all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)      all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value as of such date.  The amount of Indebtedness represented by
Guarantees shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided, that in no event shall such amount
be less than the amount required to be reflected in the consolidated balance
sheet of the Person providing such Guarantee in accordance with GAAP (including
Financial Standards Board Statement No. 5).  The amount of Indebtedness of any
Person for purposes of clause (e) above shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair
Market Value of the property encumbered thereby.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

21

--------------------------------------------------------------------------------


 

“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements, substantially in the form of Exhibit H.

 

“Intercompany Note” means the global intercompany note, substantially in the
form of Exhibit I.

 

“Intercreditor Agreement” means the Intercreditor Agreement executed by the
Administrative Agent, the First Lien Administrative Agent, Holdings, the
Borrower and the Subsidiary Guarantors, substantially in the form of Exhibit J.

 

“Interest Payment Date” means (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Eurodollar Loan and the Maturity Date,
provided that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates, and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending one, two, three or six months after the date of such
Borrowing as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)      any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)      any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)      no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or a substantial part of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (in the case of
any non-cash asset invested, taking the Fair Market Value thereof at the time
the investment is made), without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP License Agreement” means the license agreement made by the Borrower and 
American Nevada Company, dated as of March 2, 2011, in respect of the use by the
Borrower of the name “Green Valley Ranch.”

 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

22

--------------------------------------------------------------------------------


 

“Jefferies Finance” means Jefferies Finance LLC in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

 

“Joint Lead Arrangers” has the meaning specified in the preamble hereto.

 

“Land” has the meaning set forth in the Mortgages, collectively.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law (including any Gaming Law or
Liquor Law).

 

“Lender” means each Person from time to time party hereto as a Lender, including
any Person that becomes party hereto pursuant to an Assignment and Assumption
and their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the greater of (I) the rate per annum (rounded upward, if necessary, to the next
1/100th of 1%) determined by the Administrative Agent to be equal to the
arithmetic mean (rounded to the nearest 1/100th of 1%) of the offered rates for
deposits in Dollars with a term comparable to such Interest Period that appears
on Reuters Screen LIBOR01 (or such other page as may replace such page on such
service for the purpose of displaying the rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the Eurodollar Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if Reuters Screen LIBOR01 (or any
replacement page) shall at any time no longer exist, “LIBO Rate” means, with
respect to each day during each Interest Period pertaining to Eurodollar Loans
comprising part of the same Borrowing, the rate per annum equal to the rate at
which the Administrative Agent is offered deposits in Dollars at approximately
11:00 a.m., London, England time, two Business Days prior to the first day of
such Interest Period in the London interbank market for delivery on the first
day of such Interest Period for the number of days comprised therein and in an
amount comparable Eurodollar Loan for such Interest Period to its portion of the
amount of such Eurodollar Loan to be outstanding during such Interest Period,
and (II) 1.50%.

 

“License Revocation” means (i) the denial, revocation or suspension of any
Material Nevada Governmental Approval of the Manager, Fertitta Entertainment or
any Loan Party by any Governmental Authority; or (ii) the filing of a
disciplinary complaint by a Governmental Authority seeking the denial,
revocation or suspension of any Material Nevada Governmental Approval of the
Manager, Fertitta Entertainment or any Loan Party; provided, however, that each
of the Manager, Fertitta Entertainment and the applicable Loan Parties shall
have the greater of (a) ninety (90) days from the date of filing of such
disciplinary complaint, or (b) such time period as may be granted by the
applicable Governmental Authority to cure any event or deficiency giving rise to
the filing of such disciplinary complaint such that the complaint is dismissed
or settled without a denial, revocation or suspension of

 

23

--------------------------------------------------------------------------------


 

such Material Nevada Governmental Approval.  Notwithstanding any applicable cure
period set forth in clause (ii) above, if a Material Nevada Governmental
Approval of the Manager, Fertitta Entertainment or any Loan Party is denied,
revoked or suspended by any Governmental Authority, a “License Revocation” shall
be deemed to have occurred on the effective date of such denial, revocation or
suspension.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Liquidity” means, at any date of determination, the sum of Unrestricted cash
and Cash Equivalents of the Borrower and the Subsidiary Guarantors on such date
plus the Manager Reserves on such date plus the Availability on such date.

 

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
the Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

“Liquor Laws” means the Laws applicable to or involving the sale and
distribution of liquor by the Borrower or any of the Subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the applicable Liquor Authorities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Intercreditor
Agreement, (vi) the Intercompany Note, (vii) other than for the purposes of
Section 10.01, the Fee Letter and (viii) the Management Fee Subordination
Agreement.

 

“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Guarantor.

 

“Management Agreement” means that certain Management Agreement, dated as of the
date hereof, between the Borrower and the Manager.

 

“Management Fee Subordination Agreement” means that certain Subordination of
Management Agreement, dated as of the date hereof, among the Borrower, the
Manager, the Administrative Agent and the First Lien Administrative Agent.

 

“Manager” means FE GVR Management LLC, a Delaware limited liability company.

 

“Manager Allocation Agreement” means that certain Manager Allocation Agreement,
dated as of the date hereof, between the Borrower and Fertitta Entertainment
(with the Manager and certain Subsidiaries of Fertitta Entertainment joining in
the execution and delivery thereof).

 

“Manager Reserves” means, at any date, amounts that have been designated by the
Manager on behalf of the Borrower and the Subsidiaries in accordance with the
Management Agreement as reserved for use by the Borrower and the Subsidiaries at
such times when First Lien Revolving Loans cannot be made, including, without
limitation, amounts reserved for Working Capital (as defined in the

 

24

--------------------------------------------------------------------------------


 

Management Agreement) or under the Reserve Fund (as defined in the Management
Agreement); provided that such Manager Reserves shall not at any time exceed
$3,000,000.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any change, occurrence, event, circumstance or
development that has had or could reasonably be expected to have a material
adverse effect on (a) the business, property, condition (financial or
otherwise), operation or performance of Holdings and the Subsidiaries, taken as
a whole, (b) the ability of the Borrower and the other Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents, (c) the
validity or enforceability of any of the Loan Documents or the rights and
remedies of the Administrative Agent and other Secured Parties or (d) the Liens
in favor of the Administrative Agent on the Collateral or the priority of such
Liens.

 

“Material Contracts” means, collectively, (i) each of the Management Agreement,
the Management Fee Subordination Agreement, the Corporate Cost Allocation
Agreement, the Manager Allocation Agreement, the Tax Sharing Agreement and the
IP License Agreement, (ii) each agreement of Holdings or any of the Subsidiaries
evidencing Indebtedness (other than any intercompany Indebtedness among Holdings
and the Subsidiaries) for borrowed money in an amount equal to or greater than
the Threshold Amount and (iii) each other contract set forth on Schedule
1.01(b), in each case as in effect on the date hereof or as amended, restated,
supplemented or otherwise modified in accordance with the provisions of the Loan
Documents.

 

“Material Nevada Governmental Approval” means any Governmental Approval
(including any Nevada Gaming License) issued by any Governmental Authority
including any agency(ies) of the City of Henderson, Nevada, Clark County,
Nevada; or the State of Nevada, the denial, revocation or suspension of which
could reasonably be expected to have a Material Adverse Effect.

 

“Material Real Property Lease” means (i) any Real Property Lease to a single
Tenant covering 10,000 square feet or more of rentable area and (ii) the
Material Real Property Leases (including all amendments and supplements thereto)
designated as such on Schedule 5.08(f); provided that the Real Property Lease
for the Original Pancake House shall not constitute a Material Real Property
Lease.

 

“Maturity Date” means June 17, 2017, or such earlier date that the Loans become
due as a result of acceleration or otherwise.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the mortgages, leasehold mortgages, deeds of
trust, leasehold deeds of trust, trust deeds, leasehold trust deeds, deeds to
secure debt, leasehold deeds to secure debt, hypothecs, debentures or similar
security instruments made by one or more of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties substantially in the
form of Exhibit G (with such changes as may be customary to account for local
Law matters), and any other mortgages and similar security instruments executed
and delivered pursuant to Section 6.11 or 6.13.

 

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement.”

 

25

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)      with respect to the Disposition of any asset by Holdings or any
Subsidiary or any Casualty Event, the remainder, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of Holdings or any
Subsidiary) minus (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and is timely repaid) in connection with such Disposition or Casualty
Event (other than (x) Indebtedness secured under the Collateral Documents and
(y) Indebtedness secured under the First Lien Loan Documents), (B) the
reasonable out-of-pocket expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by Holdings or such Subsidiary in connection with such Disposition or Casualty
Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith, and (D) any reserve for adjustment in respect of (x) the
sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by
Holdings or any Subsidiary after such sale or other Disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction and it being understood that “Net Cash
Proceeds” shall include any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by Holdings or any Subsidiary
in any such Disposition and (ii) upon the reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of this clause (a) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within three hundred and
sixty-five (365) days after such Disposition or Casualty Event, the amount of
such reserve; provided that no such net cash proceeds shall constitute Net Cash
Proceeds under this clause (a) in any fiscal year until the aggregate amount of
all such net cash proceeds in such fiscal year shall exceed $1,500,000 (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Cash Proceeds under this clause (a));

 

(b)      with respect to the incurrence or issuance of any Indebtedness by
Holdings or any Subsidiary, the excess, if any, of (i) the sum of the cash
received by Holdings or such Subsidiary in connection with such incurrence or
issuance over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other reasonable out-of-pocket expenses and other
customary expenses, incurred by Holdings or such Subsidiary in connection with
such incurrence or issuance; and

 

(c)      with respect to the sale or issuance of any Equity Interests by, or any
capital contribution to, any Person (including any Permitted Equity Issuance),
an amount equal to the excess, if any, of (i) the sum of the cash received by
such Person in connection with such sale, issuance or contribution over (ii) the
investment banking fees, underwriting discounts,

 

26

--------------------------------------------------------------------------------


 

commissions, costs and other reasonable out-of-pocket expenses and other
customary expenses, incurred by such Person in connection with such sale,
issuance or contribution.

 

“Nevada Gaming License” means all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Nevada Gaming Authority necessary for or relating to
the conduct of activities under the Gaming Laws within the State of Nevada.

 

“New Real Property Lease” has the meaning specified in Section 7.18(a).

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any non-cash impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all non-cash losses from investments recorded
using the equity method, (d) stock-based awards compensation expense, and
(e) other non-cash charges (provided that if any non-cash charges referred to in
this clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA or Excess Cash Flow, as applicable, to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

 

“Non-Consenting Lenders” has the meaning specified in Section 3.07(c).

 

“Non-Disturbance Agreement” has the meaning specified in Section 7.18(g).

 

“Non-Recurring” means any gain, loss or charge as of any date that (i) did not
occur in the ordinary course of Holdings’ or the Subsidiaries’ business and
(ii) is of a nature and type that has not occurred in the prior two years and is
not reasonably expected to recur in the future.

 

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns in substantially the form of Exhibit B, evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from the Loans
held by such Lender.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“NP Opco Credit Agreement” means the Credit Agreement, dated as of June 16,
2011, among NP Opco LLC, the lenders party thereto and Deutsche Bank Trust
Company Americas, as administrative agent.

 

“NP Opco LLC” means NP Opco LLC, a Nevada limited liability company and a
Subsidiary of the Parent.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any Subsidiary arising under any Loan
Document or otherwise with respect to any Commitment or Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including any interest,
fees and expenses that accrue after the commencement by or against any Loan
Party or Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding at the rate provided for in the
respective Loan Document, regardless of whether such interest, fees and expenses
are allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
the Subsidiaries to the

 

27

--------------------------------------------------------------------------------


 

extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, premium,
interest, charges, expenses, fees, Attorney Costs, indemnities and other amounts
payable by any Loan Party or the Subsidiaries under any Loan Document and
(b) the obligation of any Loan Party or any of the Subsidiaries to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party or such
Subsidiary.

 

“OFAC” has the meaning specified in Section 5.24(b).

 

“Offer to Prepay” has the meaning specified in Section 2.03(b)(vi)(B).

 

“Offer to Prepay Notice” has the meaning specified in Section 2.03(b)(vi)(B).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Credit Agreements” means, collectively, (i) the First Lien Credit
Agreement, dated as of February 16, 2007, among GVR, Bank of America, N.A., as
the administrative agent and a lender, Bank of America Securities, LLC, as sole
lead arranger and sole book manager, and each lender named therein and (ii) the
Second Lien Credit Agreement, dated as of February 16, 2007, among GVR, Bank of
America, N.A., as the administrative agent and a lender, Bank of America
Securities, LLC, as sole lead arranger and joint book manager, Wachovia Capital
Markets, LLC, as joint book manager, and each lender named therein.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means, with respect to the Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of Loans occurring on such date.

 

“Parent” means Station Casinos LLC, a Nevada limited liability company.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Patriot Act” has the meaning specified in Section 5.24(a).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to contribute
or is deemed under Section 4069 of ERISA to have contributed or to have an
obligation to contribute or otherwise to have any liability.

 

28

--------------------------------------------------------------------------------


 

“Permits” means any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any applicable Law (including, without limitation,
Gaming Permits and permits required under Liquor Laws).

 

“Permitted Encumbrances” has the meaning ascribed thereto in the Acquisition
Agreement (as in effect on March 9, 2011).

 

“Permitted Equity Issuance” means (i) an issuance of Qualified Equity Interests
by the Borrower to Holdings and (ii) any issuance of Qualified Equity Interest
by Holdings to Parent or any Subsidiary of Parent which is the direct parent
company of Holdings in either case so long as the cash proceeds received by
Holdings are contributed to the Borrower.

 

“Permitted Lien” means each Lien permitted under Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
replacement, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, replacement, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Default or Event of Default shall have
occurred and be continuing, and (d) if such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 7.03(b), (i) to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, replacement,
refunding, renewal or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended, (ii) to the extent such Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended is secured
by Liens that are subordinated to the Liens securing the Obligations, such
modification, refinancing, replacement, refunding, renewal or extension is
unsecured or secured by Liens that are subordinated to the Liens securing the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation (including any intercreditor or similar agreements) governing
the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, (iii) the terms and conditions of any such modified, refinanced,
replaced, refunded, renewed or extended Indebtedness, taken as a whole, are not
materially less favorable to the interests of the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended; provided that a certificate of a Responsible Officer of
Holdings delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness and drafts
of the documentation relating thereto, stating that Holdings has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies Holdings within
such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon

 

29

--------------------------------------------------------------------------------


 

which it disagrees) and (iv) such modification, refinancing, replacement,
refunding, renewal or extension is incurred by the Person who is the obligor of
the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party.

 

“Pledge Agreement” means, collectively, the Pledge Agreement executed by
Holdings, the Borrower and the Subsidiary Guarantors, substantially in the form
of Exhibit F-2, together with each other Pledge Agreement Supplement executed
and delivered pursuant to Section 6.11.

 

“Pledge Agreement Supplement” has the meaning specified in the Pledge Agreement.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than Consolidated Interest Expense) classified as “pre-opening
expenses” on the applicable financial statements of Holdings and the
Subsidiaries for that period, prepared in accordance with GAAP consistently
applied.

 

“Prime Lending Rate” means, for any day, the “U.S. Prime Lending Rate” as
published in The Wall Street Journal for such day; each change in the Prime
Lending Rate shall be effective on the date such change is effective.  The Prime
Lending Rate is not necessarily the lowest rate charged by any financial
institution to its customers.

 

“PropCo Credit Agreement” means that certain Credit Agreement, dated as June 16,
2011, among the Parent, the lenders party thereto and Deutsche Bank AG Cayman
Islands Branch, as administrative agent.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the aggregate outstanding principal amount of the Loans of
such Lender at such time and the denominator of which is the aggregate
outstanding principal amount of all Loans of all Lenders at such time.

 

“Projections” has the meaning set forth in Section 6.01(d).

 

“Purchased Assets” has the meaning ascribed thereto in the Acquisition
Agreement.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means (i) in the case of Parent or any direct or indirect parent
company of Parent or Holdings, a “Qualified Public Offering” as defined in the
Equityholders Agreement, dated as of the date hereof, among Station Holdco LLC
and each holder of Equity Interests thereof, VoteCo and each holder of Equity
Interests thereof, Parent and its Subsidiaries and the Fertitta Brothers, as in
effect on the Closing Date (as if each reference to “Newco” in such definition
were a reference to either Parent or any direct or indirect parent of Parent or
Holdings) and (ii) in the case of Holdings, a bona fide underwritten primary
public offering of common stock of Holdings pursuant to a registration statement
(other than on Form S-8 or any other form relating to securities issuable under
any benefit plan of

 

30

--------------------------------------------------------------------------------


 

Holdings) that is declared effective by the SEC and results in Net Cash Proceeds
received by Holdings (which are contributed to the Borrower) of at least
$75,000,000.

 

“Real Property” means all Mortgaged Properties and all other real property
(including land, improvements and fixtures) owned or leased from time to time by
any of the Borrower or any Subsidiary.

 

“Real Property Lease” means any lease, sublease or sub-sublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect), pursuant to which any Person is granted by the Borrower
or any Subsidiary a possessory interest in, or right to use or occupy all or any
portion of any space in any Mortgaged Property, and every modification,
amendment or other agreement relating to such lease, sublease, sub-sublease, or
other agreement entered into in connection with such lease, sublease,
sub-sublease, or other agreement and every guarantee of  the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Real Property Lease Modification” has the meaning specified in Section 7.18(a).

 

“Real Property Leasing Standards” means the standards set forth on Schedule
5.08(f).

 

“Refinanced Loans” has the meaning specified in Section 10.01.

 

“Register” has the meaning specified in Section 10.07(d).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Person” means, as to any Person, any of such Person’s employees,
directors, officers or shareholders.

 

“Rents” means all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or a Subsidiary from any and all sources
arising from or attributable to a Mortgaged Property, including, but not limited
to the Real Property Leases.

 

“Replacement Loans” has the meaning specified in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

31

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means, with respect to a Borrowing, conversion or
continuation of Loans, a Committed Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Total Outstandings; provided, that in the event the
“Required Lenders” determined in accordance with the foregoing constitute less
than three Lenders (and three or more Lenders then exist), the “Required
Lenders” shall mean such Lenders plus the number of additional Lenders necessary
so that the Required Lenders constitute three Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, principal accounting officer, treasurer or assistant treasurer or
other similar officer of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of Holdings or
any of the Subsidiaries, that such cash or Cash Equivalents (i) appears (or
would be required to appear) as “restricted” on a consolidated balance sheet of
Holdings or of any such Subsidiary (unless such appearance is related to (x) the
Loan Documents or Liens created thereunder or (y) the First Lien Loan Documents
or Liens created thereunder), (ii) are subject to any Lien in favor of any
Person other than the Administrative Agent for the benefit of the Secured
Parties or as permitted by clause (ii) of Section 7.01(a), Section 7.01(q) and
clauses (i) and (ii) of Section 7.01(r), (iii) constitute Cage Cash,
(iv) constitute Manager Reserves, or (v) are maintained in a cash collateral
account pursuant to Section 2.03(b)(ii)(C).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to any stockholders, partners or members (or the equivalent Persons thereof) of
Holdings, the Borrower or any Subsidiary or any option, warrant or other right
to acquire any such Equity Interests in Holdings, the Borrower or any
Subsidiary.  For the avoidance of doubt, (i) payments made by Holdings or the
Borrower to the Manager pursuant to, and in accordance with, the Management
Agreement and (ii) payments made pursuant to, and in accordance with, the
Corporate Cost Allocation Agreement, the Manager Allocation Agreement or the Tax
Sharing Agreement, in each case, shall not constitute Restricted Payments.

 

“Rollover Amount” has the meaning set forth in Section 7.16(b).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale Order” means those elements of an order confirming the GVR Plan of
Reorganization that complies with the provisions of this Agreement (including
Section 4.01(c)) authorizing, among other things, the sale of the Purchased
Assets to the Borrower.

 

“SCI” means Station Casinos, Inc., a Nevada corporation.

 

32

--------------------------------------------------------------------------------


 

“SCI Plan of Reorganization” means the plan of reorganization filed by SCI with
the Bankruptcy Court on July 28, 2010 (Docket No. 1863) and confirmed (and
modified) pursuant to an order entered on August 27, 2010  (Docket No. 2039).

 

“SCI Plan of Reorganization Effective Date” means the date on which the SCI Plan
of Reorganization shall have become effective in accordance with the terms and
conditions of the SCI Plan of Reorganization.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Obligations” means all Obligations secured under the Collateral
Documents.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Supplemental Administrative Agent and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement executed by
Holdings, the Borrower and the Subsidiary Guarantors, substantially in the form
of Exhibit F-1, together with each other Security Agreement Supplement executed
and delivered pursuant to Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Shareholder Subordinated Notes” has the meaning provided in Section 7.03(h).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not, does not intend to, and does not believe that
it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Default” means any Default or Event of Default under Section 8.01(a),
(f) or (g).

 

“Specified Representations” means the representations and warranties set forth
in Sections 5.01, 5.02, 5.03, 5.04, 5.14 and 5.17.

 

“Station Holdco LLC” means Station Holdco LLC, a Delaware limited liability
company and an Affiliate of the Parent.

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum

 

33

--------------------------------------------------------------------------------


 

reserve percentage (including any marginal, special, emergency or supplemental
reserves) applicable on the interest rate determination date (expressed as a
decimal) established by the Board and applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency Liabilities (as defined in
Regulation D of the Board).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

 

“Subsidiary Guarantor” means each Subsidiary (other than the Borrower) that is
party to the Guaranty.

 

“Substitute Lender” has the meaning specified in Section 10.23(a).

 

“Supermajority Lenders” means those Lenders which would constitute the Required
Lenders under, and as defined in, this Agreement if the reference to “more than
50%” contained therein were changed to “at least 66 2/3%.”

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined by the Borrower as
the mark-to-market value(s) for such Swap Contract, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Syndication Agent” means Jefferies Finance.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of the date
hereof, entered into by Parent and its Subsidiaries.

 

34

--------------------------------------------------------------------------------


 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of any Mortgaged Property, other than Holdings or any Subsidiary and its
respective employees and agents.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended (but determined as if
Holdings and the Subsidiaries were in existence throughout such period prior to
the Closing Date).

 

“Threshold Amount” means $5,500,000.

 

“Total Leverage Ratio” means, with respect to Holdings and the Subsidiaries on a
consolidated basis, for any Test Period, the ratio of (a) Consolidated Total
Debt as of the last day of such Test Period to (b) Consolidated EBITDA for such
Test Period.

 

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans at such time.

 

“Transaction” means, collectively, (i) the Acquisition and the other
transactions contemplated by the Acquisition Agreement, (ii) the consummation of
the Equity Contribution, (iii) the execution, delivery and performance by each
Loan Party of the First Lien Loan Documents to which it is a party, the
incurrence of the First Lien Loans on the Closing Date and the use of proceeds
thereof, (iv) the execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party, the incurrence of Loans on the Closing
Date and the use of proceeds thereof and (v) the payment of all fees and
expenses in connection with the foregoing.

 

“Treasury Rate” means, at any voluntary prepayment date of any Loan, the yield
to maturity as of such prepayment date of constant maturity United States
Treasury securities (as compiled and published in the most recent Federal
Reserve Statistical Release H. 15 (519) that has become publicly available at
least two (2) Business Days prior to such prepayment date (or, if such
statistical release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from such prepayment date
to the second anniversary of the Closing Date; provided, however, that if no
published maturity exactly corresponds with such date, then the Treasury Rate
shall be interpolated or extrapolated on a straight-line basis from the
arithmetic mean of the yields for the next shortest and next longest published
maturities; provided further, however, that if the period from such prepayment
date to the second anniversary of the Closing Date is less than one (1) year,
the weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one (1) year will be used.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unfunded Pension Liability” of any Pension Plan means the amount, if any, of
the excess of a Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA, over the current value of such plan’s assets, determined in accordance
with the assumptions used for funding the Pension Plan

 

35

--------------------------------------------------------------------------------


 

pursuant to Section 412 of the Code for the applicable plan year (excluding any
accrued but unpaid contributions).

 

“Unrestricted” means, when referring to cash or Cash Equivalents of Holdings or
any of the Subsidiaries, that such cash or Cash Equivalents are not Restricted
(it being understood for avoidance of doubt, that (i) Cage Cash and (ii) Manager
Reserves shall not be included in any calculation of “Unrestricted cash and Cash
Equivalents”).

 

“Unsuitable Lender” has the meaning specified in Section 10.23(a).

 

“U.S. Lender” has the meaning set forth in Section 10.15(b).

 

“VoteCo” means Station Voteco LLC, a Delaware limited liability company and an
Affiliate of the Parent.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Withdrawal Period” has the meaning specified in Section 10.23(b).

 

SECTION 1.02.          Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(A)            The terms “include,” “includes” and “including” are each by way
of example and not limitation and shall be deemed to be followed by the phrase
“without limitation.”

 

(B)            The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

36

--------------------------------------------------------------------------------


 

(d)           In the computation of periods of time from a specified date to a
later specified date, unless otherwise specified herein, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”;
and the word “through” means “to and including.”

 

(e)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(f)            The words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all rights and interests in
tangible and intangible assets and properties of any kind whatsoever, whether
real, personal or mixed, including cash, securities, Equity Interests, accounts
and contract rights.

 

(g)           The words “to the knowledge of the Borrower” or “to the knowledge
of Holdings” mean, when modifying a representation, warranty or other statement,
that the fact or situation described therein is known by a Responsible Officer
of the Borrower or Holdings, as applicable, or with the exercise of reasonable
due diligence under the circumstances (in accordance with the standards of what
a reasonable Person in similar circumstances would have done) would have been
known by a Responsible Officer of the Borrower or Holdings, as applicable.

 

SECTION 1.03.          Accounting Terms.  (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided that, except as otherwise specifically
provided herein, all computations of Excess Cash Flow, and all computations and
all definitions (including accounting terms) used in determining compliance with
Sections 7.11 and 7.16, and the Total Leverage Ratio and the Fixed Charge
Coverage Ratio, in each case shall utilize GAAP and policies in conformity with
those used to prepare the audited financial statements of GVR for the fiscal
year of GVR ended on December 31, 2010.

 

(b) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Holdings, the Borrower
or any of their respective Subsidiaries at “fair value”, as defined therein.

 

SECTION 1.04.          Rounding.  Any financial ratios required to be maintained
by Holdings pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.05.          References to Agreements, Laws, etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations and other modifications thereto, but
only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements, reaffirmations and other modifications
are permitted by any Loan

 

37

--------------------------------------------------------------------------------


 

Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION 1.06.          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to the time of day in New York, New
York (daylight savings or standard, as applicable).

 

SECTION 1.07.          Timing of Payment or Performance.  When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of “Interest Period”)
or performance shall extend to the immediately succeeding Business Day.

 

ARTICLE 2

 

The Commitments and Credit Extensions

 

SECTION 2.01.          The Loans.  Subject to and upon the terms and conditions
set forth herein, each Lender severally agrees to make a term loan or term loans
(each, a “Loan” and, collectively, the “Loans”) to the Borrower, which Loans
(i) shall be incurred pursuant to a single drawing on the Closing Date,
(ii) shall be denominated in Dollars, (iii) except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, and (iv) shall be made by
each such Lender in that aggregate principal amount which does not exceed the
Commitment of such Lender on the Closing Date.  Once repaid, Loans incurred
hereunder may not be reborrowed.  On the Closing Date and after giving effect to
the making of the Loans on such date, each Lender’s Commitment shall terminate.

 

SECTION 2.02.          Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent
(i) not later than 12:30 p.m. three (3) Business Days prior to the requested
date of any Borrowing of Eurodollar Loans or continuation thereof or any
conversion of Base Rate Loans to Eurodollar Loans, and (ii) not later than
12:30 p.m. New York time one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans or conversion of any Eurodollar Loans to Base Rate
Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Loans shall be in a principal amount of at least
$5,000,000. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of at least $5,000,000, (if less, the then remaining aggregate
outstanding principal amount of Loans).  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Loans in

 

38

--------------------------------------------------------------------------------


 

any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one (1) month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation described
in Section 2.02(a).  In the case of each Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Article 4, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

(c)           Except as otherwise provided herein, a Eurodollar Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith.  During the existence of (x) any Event of
Default under Section 8.01(f), no Loans may be converted to or continued as
Eurodollar Loans and (y) any other Event of Default, the Administrative Agent or
the Required Lenders may require that no Loans may be converted to or continued
as Eurodollar Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate.  The determination of
the Adjusted LIBO Rate by the Administrative Agent shall be conclusive in the
absence of manifest error.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than three (3) Interest Periods in effect.

 

(f)            The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.03.          Prepayments.

 

(a) Optional.  (i)  The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty (except as provided in Section 2.06(b)(i) or (ii));
provided that (1) such notice must be received by the Administrative Agent not
later than 12:30 p.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Loans and (B) one (1) Business Day prior to any date of
prepayment of Base Rate Loans; and (2) each partial prepayment of Loans pursuant
to this Section 2.03(a) shall be in an aggregate principal amount of at least
$1,000,000 (or such lesser amount as is acceptable to the Administrative Agent
in any given case), provided that if any partial prepayment of Eurodollar Loans
made pursuant to any Borrowing shall reduce the outstanding principal amount of
Eurodollar Loans made pursuant to such Borrowing to an amount less than
$5,000,000, then such Borrowing may not be continued as a Borrowing of
Eurodollar Loans (and same shall automatically be converted into a Borrowing of
Base Rate Loans) and any election of an Interest Period with respect thereto
given by the

 

39

--------------------------------------------------------------------------------


 

Borrower shall have no force or effect.  Each such notice shall specify the date
and amount of such prepayment and the Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
Loans pursuant to this Section 2.03(a) shall be paid to the Lenders in
accordance with their respective Pro Rata Shares.

 

(ii)         Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.03(a)(i) if such prepayment would have resulted from a refinancing in
full of all of the outstanding Loans, which refinancing shall not be consummated
or shall otherwise be delayed.

 

(b)           Mandatory.  (i)  No later than the earlier of (x) one hundred five
(105) days after the end of each fiscal year of Holdings, commencing with the
fiscal year ending on December 31, 2011, and (y) the date on which the financial
statements with respect to such fiscal year have been delivered pursuant to
Section 6.01(a) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(b), the Borrower shall cause outstanding Loans to be
prepaid in an amount equal to (A) the Applicable ECF Percentage of Excess Cash
Flow, if any, for such fiscal year (or, in the case of the fiscal year ending on
December 31, 2011, for the period from July 1, 2011 through December 31, 2011)
minus (B) the sum of (I) the aggregate amount of voluntary prepayments of Loans
made pursuant to Section 2.03(a) during such fiscal year to the extent made with
internally generated funds and (II) the aggregate amount of voluntary
prepayments of First Lien Loans made pursuant to the First Lien Credit Agreement
during such fiscal year to the extent made with internally generated funds (but,
in the case of a voluntary prepayment of First Lien Revolving Loans, only to the
extent accompanied by a corresponding permanent commitment reduction to the
First Lien Revolving Credit Facility); provided, that if on the date of any
mandatory prepayment required by this Section 2.03(b)(i) the Borrower maintains
Manager Reserves, the amount of any such mandatory prepayment otherwise required
by this Section 2.03(b)(i) shall be reduced to the extent necessary such that,
after giving effect thereto, the Liquidity as of such date of prepayment shall
not be less than Manager Reserves on such date; provided, however, that if any
prepayment is not required to be made by operation of the preceding proviso and
at any time thereafter the Liquidity shall exceed the amount of the Manager
Reserves, the Borrower shall cause outstanding Loans to be prepaid in an amount
equal to the lesser of (x) such excess at such time and (y) the remainder of
(i) the aggregate amount of mandatory prepayments under this
Section 2.03(b)(i) reduced by operation of the preceding proviso less (ii) the
aggregate amount of mandatory prepayments made pursuant to this further proviso.

 

(ii)(A)      If (x) Holdings or any Subsidiary Disposes of any property or
assets (other than any Disposition of any property or assets permitted by
Section 7.05(a), (b), (c), (d) (to the extent constituting a Disposition by any
Subsidiary Guarantor to a Loan Party), (e), (f), (g), (h) or (i) or (y) any
Casualty Event occurs, which in the aggregate results in the realization or
receipt by Holdings or such Subsidiary of Net Cash Proceeds, the Borrower shall
cause outstanding Loans to be prepaid  (or, to the extent provided in
Section 2.03(b)(vi)(B), offered to be prepaid) on or prior to the date which is
three (3) Business Days after the date of the realization or receipt of such Net
Cash Proceeds in an amount equal to 100% of all Net Cash Proceeds received;
provided that, no such prepayment (or Offer to Prepay) shall be required
pursuant to this Section 2.03(b)(ii)(A) with respect to such portion of such Net
Cash Proceeds that the Borrower shall have, within two (2) Business Days of such
date of realization or receipt, given written notice to the Administrative Agent
of its intent to reinvest or use such Net Cash Proceeds in accordance with
Section 2.03(b)(ii)(B) or (C), as the case may be

 

40

--------------------------------------------------------------------------------


 

(which notice may only be provided if no Default or Event of Default has
occurred and is then continuing).

 

(B)           With respect to up to $3,000,000 of Net Cash Proceeds in the
aggregate during any fiscal year realized or received with respect to
Dispositions by Holdings or any of the Subsidiaries (other than any Disposition
specifically excluded from the application of Section 2.03(b)(ii)(A)), the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
(other than working capital) useful for its business within twelve (12) months
following receipt of such Net Cash Proceeds; provided that (i) so long as a
Default or Event of Default shall have occurred and be continuing, the Borrower
shall not be permitted to make any such reinvestments (other than pursuant to a
legally binding commitment that the Borrower entered into at a time when no
Default or Event of Default is continuing) and (ii) if any Net Cash Proceeds are
no longer intended to be or cannot be so reinvested at any time after delivery
of a notice of reinvestment election or if any Net Cash Proceeds are not
reinvested by the expiration of the relevant time period set forth above, an
amount equal to any such Net Cash Proceeds shall be applied to the prepayment of
(or shall be subject to an Offer to Prepay) outstanding Loans as set forth in
this Section 2.03 within five (5) Business Days after the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested or the expiration of such time period.

 

(C)           With respect to any Net Cash Proceeds realized or received with
respect to any Casualty Event, the Borrower may use all or any portion of such
Net Cash Proceeds to replace or restore any properties or assets in respect of
which such Net Cash Proceeds were paid within (x) fifteen (15) months following
receipt of such Net Cash Proceeds or (y) if the Borrower enters into a legally
binding commitment to use such Net Cash Proceeds before the expiration of the
fifteen (15) month period referred to in preceding clause (x), within ninety
(90) days after the end of such fifteen (15) month period; provided that (i) the
amount of such Net Cash Proceeds, together with other cash available to the
Borrower and permitted to be spent by it on Capital Expenditures during the
relevant period pursuant to Section 7.16, equals at least 100% of the estimated
cost of replacement or restoration of the properties or assets in respect of
which such Net Cash Proceeds were paid as determined by the Borrower and as
supported by such estimates or bids from contractors or subcontractors or such
other supporting information as the Administrative Agent may reasonably request,
(ii) the Borrower has delivered to the Administrative Agent a certificate on or
prior to the date of the required prepayment stating that such Net Cash Proceeds
shall be used to replace or restore any properties or assets in respect of which
such Net Cash Proceeds were paid within (x) fifteen (15) months following
receipt of such Net Cash Proceeds or (y) if the Borrower enters into a legally
binding commitment to reinvest such Net Cash Proceeds before the expiration of
the fifteen (15) month period referred to in the preceding clause (x), within
ninety (90) days after the end of such fifteen (15) month period (which
certificate shall set forth the estimates of the

 

41

--------------------------------------------------------------------------------


 

Net Cash Proceeds to be so expended) and also certifying the Borrower’s
determination as required by preceding clause (i) and certifying the sufficiency
of business interruption insurance as required by succeeding clause (iii),
(iii) the Borrower has delivered to the Administrative Agent such evidence as
the Administrative Agent may reasonably request in form and substance reasonably
satisfactory to the Administrative Agent establishing that the Borrower has
sufficient business interruption insurance and that the Borrower will receive
payments thereunder in such amounts and at such times as are necessary, together
with other funds the Borrower expects to be reasonably available to it, to
satisfy all obligations and expenses of the Borrower (including, without
limitation, all debt service requirements, including pursuant to this Agreement
and the First Lien Credit Agreement), without any delay or extension thereof,
for the period from the date of the respective casualty, condemnation or other
event giving rise to the Casualty Event and continuing through the completion of
the replacement or restoration of respective properties or assets, and (iv) the
entire amount of the Net Cash Proceeds of such Casualty Event shall be deposited
with the Administrative Agent pursuant to cash collateral arrangements
reasonably satisfactory to the Borrower and the Administrative Agent whereupon
such Net Cash Proceeds shall be disbursed at the direction of the Borrower from
time to time as needed to pay actual costs incurred by it in connection with the
replacement or restoration of the respective properties or assets (pursuant to
such certification requirements as may be reasonably established by the
Administrative Agent), it being understood and agreed that at any time while an
Event of Default has occurred and is continuing, the Required Lenders may direct
the Administrative Agent (in which case the Administrative Agent shall, and is
hereby authorized by the Borrower to, follow said directions) to apply any or
all proceeds then on deposit in such cash collateral account to the repayment of
Obligations hereunder; provided, further, that (i) the aggregate amount applied
to replace or rebuild assets of the Borrower and the Subsidiaries (other than
assets consisting of casino space and assets therein) shall not exceed
$37,500,000 with respect to any Casualty Event, (ii) so long as a Default or an
Event of Default shall have occurred and be continuing, the Borrower shall not
be permitted to so use any such Net Cash Proceeds (other than pursuant to a
legally binding commitment that the Borrower entered into at a time when no
Default or Event of Default is continuing) and (iii) if any Net Cash Proceeds
are no longer intended to be or cannot be so used at any time after delivery of
a notice of election to replace or restore or if any Net Cash Proceeds are not
so used by the expiration of the relevant time periods set forth above, an
amount equal to any such Net Cash Proceeds shall be applied to the prepayment of
outstanding Loans as set forth in this Section 2.03 within five (5) Business
Days after the Borrower reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so used or the expiration of such time
periods.

 

(iii)        If Holdings or any Subsidiary incurs or issues any Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.03, the
Borrower shall cause outstanding Loans to be prepaid (or, to the extent provided
in Section 2.03(b)(vi)(B), offered to

 

42

--------------------------------------------------------------------------------


 

be prepaid) in an amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is two (2) Business Days after the
receipt of such Net Cash Proceeds.

 

(iv)       If Holdings or any Subsidiary receives any cash proceeds from any
capital contribution or any sale or issuance of its Equity Interests (including
any Permitted Equity Issuance pursuant to Section 8.04, but excluding
(A) issuances of Equity Interests to the Borrower or any Subsidiary by any
Subsidiary of the Borrower, (B) any capital contribution to any Subsidiary of
the Borrower made by the Borrower or any other Subsidiary, and (C) any capital
contribution by Parent or any Subsidiary of Parent that is the direct parent
company of Holdings to Holdings, or any sale or issuance of Qualified Equity
Interests by Holdings to Parent or any Subsidiary of Parent that is the direct
parent company of Holdings, the Net Cash Proceeds of which are promptly used
(x) by Holdings to make a capital contribution to the Borrower and
(y) concurrently thereafter by the Borrower (after delivery of written notice to
the Administrative Agent of such intention) to make an Investment pursuant to
Section 7.02(m), a prepayment of First Lien Term Loans pursuant to the First
Lien Credit Agreement or Capital Expenditure pursuant to Section 7.16(c)), the
Borrower shall cause outstanding Loans to be prepaid (or, to the extent provided
in Section 2.03(b)(vi)(B), offered to be prepaid) in an amount equal to 50% of
all Net Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds.

 

(v)        The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment  (or, to the extent provided in Section 2.03(b)(vi)(B), any
mandatory Offer to Prepay) required to be made pursuant to Section 2.03(b)(i),
(ii), (iii) or (iv) at least two (2) Business Days prior to the date of such
prepayment (or offer of prepayment) (or no later than the date of such
prepayment (or offer of prepayment) in the case of Section 2.03(b)(iii)).  Each
such notice shall specify the date of such prepayment (or offer of prepayment)
and provide a reasonably detailed calculation of the amount of such prepayment
(or offer of prepayment).  The Administrative Agent will promptly notify each
Lender of the contents of the Borrower’s notice and of such Lender’s Pro Rata
Share of the prepayment (or offer of prepayment).

 

(vi)(A) Except to the extent set forth in Section 2.09(b)(vi)(B), each repayment
of Loans pursuant to this Section 2.03(b)(A) shall be applied to the outstanding
principal amount of the Loans and shall be paid to the Administrative Agent for
distribution to the Lenders in accordance with their respective Pro Rata
Shares.  Each repayment of a Eurodollar Loan pursuant to this
Section 2.03(b)(A) shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.

 

(B)  To the extent that any event occurs under Section 2.03(b)(ii)(A),
2.03(b)(ii)(B), 2.03(b)(iii) or 2.03(b)(iv) prior to the second anniversary of
the Closing Date that would otherwise require a prepayment of the Loans by the
Borrower under any such clause of this Section 2.03(b), the amount of the
required respective prepayment instead shall be required to be used by the
Borrower to make an offer to prepay the Loans at par in accordance with the
following procedures set forth in this Section 2.03(b)(vi)(B) (with any such
offer to prepay being herein called an “Offer to Prepay”): (I) the Borrower
shall deliver a notice (each, an “Offer to Prepay Notice”) to the Administrative
Agent (for distribution to the Lenders) irrevocably and unconditionally offering
to prepay Loans pro rata among the Lenders with the respective proceeds of the
event giving rise to such Offer to Prepay, which notice shall set forth (i) the
date of the proposed consummation of such Offer to

 

43

--------------------------------------------------------------------------------


 

Prepay (which shall be no later than the fifth (5th) Business Day following
delivery of the respective Offer to Prepay Notice), (ii) the last Business Day
on which such Offer to Prepay may be accepted or declined (which shall in no
event be later than the date occurring three (3) Business Days after the date of
delivery of such Offer to Prepay Notice) and (iii) the aggregate principal
amount of Loans subject to such Offer to Prepay and the aggregate amount thereof
allocated to each Lender and (II) unless the Required Lenders shall have
otherwise instructed the Administrative Agent on or prior to the last Business
Day on which such Offer to Prepay may be accepted or declined, the Borrower
shall pay to the Administrative Agent, for the account of those Lenders that
have accepted the Borrower’s Offer to Prepay, their respective share of the
Offer to Prepay.  Each prepayment of Eurodollar Loans pursuant to this
Section 2.03(b)(B) shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.

 

(vii)  Notwithstanding anything to the contrary contained in Sections
2.03(b)(i), (ii), (iii) and (iv), so long as any First-Lien Term Loans or First
Lien Revolving Loans are outstanding or there are outstanding any commitments to
make First-Lien Revolving Loans, then to the extent that any cash proceeds
referred to in any such clause of this Section 2.03(b) are applied to repay
outstanding First-Lien Term Loans and/or First Lien Revolving Loans (but, in the
case of Fist Lien Revolving Loans, only to the extent that there is a
corresponding permanent commitment reduction to the First Lien Revolving Credit
Facility) (or, in the case of Section 2.03(b)(ii)(C), deposited with the First
Lien Administrative Agent to be held as collateral on similar terms to that set
forth in such Section 2.03(b)(ii)(C)), the repayments or offers to prepay (or
deposits, as the case may be) otherwise required pursuant to such clauses of
this Section 2.03(b) shall not be required to the extent the respective cash
proceeds are so applied (or so deposited, as the case may be).

 

(c)           Funding Losses, Etc.  All prepayments under this Section 2.03
shall be made together with, in the case of any such prepayment of a Eurodollar
Loan on a date other than the last day of an Interest Period thereof, any
amounts owing in respect of such Eurodollar Loan pursuant to Section 3.05.

 

SECTION 2.04.          Repayment of Loans.  In addition to any other prepayments
made pursuant to Section 2.03, the Borrower shall be required to repay to the
Administrative Agent on the Maturity Date, for the ratable account of the
Lenders, the aggregate principal amount of all of the Loans outstanding on such
date.

 

SECTION 2.05.          Interest.  (a) Subject to the provisions of
Section 2.05(b), (i) each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Adjusted LIBO Rate for such Interest Period plus the Applicable Rate and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)           At any time during the existence and continuance of any Specified
Default (or at any time during the existence and continuance of any other Event
of Default notified to the Borrower by the Administrative Agent (at the
direction of the Required Lenders)), the Borrower shall pay interest on (i) the
principal amount of all outstanding Loans not then overdue at a fluctuating
interest rate per annum at all times equal to the Default Rate and (ii) any past
due amount of principal, interest, fees or other amounts, in each case at a rate
per annum equal to the Base Rate plus the Applicable Rate for Base Rate Loans
plus two percent (2.0%) and to the fullest extent permitted by applicable Laws. 
Accrued and

 

44

--------------------------------------------------------------------------------


 

unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)           Until the day that is three (3) Business Days after the Closing
Date, each Loan shall be a Base Rate Loan.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 2.07.

 

SECTION 2.06.          Fees.

 

(a)           Fees.  The Borrower shall pay to the Agents and the Joint Lead
Arrangers the fees set forth in the Fee Letter and such other fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent or Joint Lead Arranger, as applicable).

 

(b)           Hard Call on Loans.  (i) All voluntary prepayments of principal of
Loans pursuant to Section 2.03(a) prior to the second anniversary of the Closing
Date will be subject to payment by the Borrower to the Administrative Agent, for
the ratable account of each Lender, of a fee in an amount equal to the
Applicable Premium on the aggregate principal amount of such voluntary
prepayment.  Such fees shall be due and payable by the Borrower upon the date of
any such voluntary prepayment.

 

(ii)           All voluntary prepayments of principal of Loans pursuant to
Section 2.03(a) and all mandatory prepayments of principal of Loans pursuant to
Sections 2.03(b)(ii)(A), 2.03(b)(ii)(B), 2.03(b)(iii) and 2.03(b)(iv) (other
than any such mandatory prepayment made pursuant to an Offer to Prepay prior to
the second anniversary of the Closing Date), in each case on or after the second
anniversary of the Closing Date and on or prior to the third anniversary of the
Closing Date, will be subject to payment by the Borrower to the Administrative
Agent, for the ratable account of each Lender, of a fee in an amount equal to
1.0% of the aggregate principal amount of such voluntary or mandatory
prepayment.  Such fees shall be due and payable by the Borrower upon the date of
any such voluntary prepayment or the due date of any such mandatory repayment,
as the case may be.

 

SECTION 2.07.          Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime
Lending Rate shall be made on the basis of a year of three hundred and
sixty-five (365) days and actual days elapsed.  All other computations of fees
and interest shall be made on the basis of a three hundred and sixty (360) day
year and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.09(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

45

--------------------------------------------------------------------------------


 

SECTION 2.08.          Evidence of Indebtedness.  (a) The Loans made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.08(a), and by each Lender in its account or
accounts pursuant to Sections 2.08(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

SECTION 2.09.          Payments Generally.  (a) All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  All payments by the Borrower hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurodollar Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

46

--------------------------------------------------------------------------------


 

(i)          if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to (i) from the date such
amount was made available through the first Business Day thereafter, the Federal
Funds Rate from time to time in effect and (ii) thereafter, the rate applicable
to the applicable Loan made to the Borrower.  When such Lender makes payment to
the Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill any of its Commitments or to prejudice any
rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.09(c) shall be conclusive, absent
manifest error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Loans set forth in Article 4
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Loans are several
and not joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the

 

47

--------------------------------------------------------------------------------


 

manner in which such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s pro rata share of the sum of the Outstanding
Amount of all Loans outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 

SECTION 2.10.          Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other applicable
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans pro rata with each of them; provided that (x) if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other applicable Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon, (y) the provisions of
this Section 2.10 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
(other than Holdings, the Borrower or any of its Subsidiaries), and (z) nothing
in this Section 2.10 shall be construed to limit the applicability of
Section 8.03 in the circumstances where Section 8.03 is applicable in accordance
with its terms.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.10 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 2.10 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

ARTICLE 3
Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01.          Taxes.  (a) Except as provided in this Section 3.01, any
and all payments by the Borrower (the term “Borrower” as used in this Article 3
being deemed to include any other Loan Party making a payment under any Loan
Document) to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, (i) taxes imposed on or measured by its net income
or overall gross income (including branch profits), and franchise (and similar)
taxes imposed on it in lieu of net income taxes, by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or maintains a Lending Office, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto and (ii) any withholding taxes imposed by Sections 1471 through 1474 of
the Code other than by reason of a change in law after

 

48

--------------------------------------------------------------------------------


 

the date hereof (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”).  If Taxes or Other Taxes are required
to be deducted from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower (or the applicable withholding agent, as
the case may be) shall make such deductions, (iii) the Borrower (or the
applicable withholding agent, as the case may be) shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment (or, if receipts or evidence are not available within thirty (30) days,
as soon as possible thereafter), the Borrower (or the applicable withholding
agent, as the case may be) shall furnish to such Agent or Lender (as the case
may be) the original or a certified copy of a receipt evidencing payment thereof
to the extent such a receipt is issued therefor, or other written proof of
payment thereof that is reasonably satisfactory to the Administrative Agent.  If
the Borrower fails to pay any Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence, the Borrower shall indemnify
such Agent and such Lender for any incremental taxes, interest or penalties that
may become payable by such Agent or such Lender arising out of such failure.

 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or charges or similar levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 

(c)           (i) The Borrower agrees to indemnify each Agent and each Lender
for (A) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by such Agent and such Lender and (B) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts.  Payment under this Section 3.01(c) shall
be made within thirty (30) days after the date such Lender or such Agent makes a
demand therefor.

 

(ii)           Each Lender shall severally indemnify the Agents (but only to the
extent that the Borrower has not already indemnified such Agent for such
amounts) for (A) the full amount of Taxes and Other Taxes (including any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) attributable to such Lender paid by such Agent and (B) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided such Agent provides such Lender with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts.  Payment under this Section 3.01(c)(ii) shall be made within
thirty (30) days after the date such Agent makes a demand therefor.

 

(d)           The Borrower shall not be required pursuant to this Section 3.01
to pay any additional amount to, or to indemnify, any Lender or Agent, as the
case may be, to the extent that such Lender or such Agent becomes subject to
Taxes subsequent to the Closing Date (or, if later, the date such Lender or
Agent becomes a party to this Agreement) solely as a result of a change in the
place of organization of such Lender or Agent or a change in the Lending Office
of such Lender, except to the

 

49

--------------------------------------------------------------------------------


 

extent that any such change is requested or required in writing by the Borrower
(and provided that nothing in this clause (d) shall be construed as relieving
the Borrower from any obligation to make such payments or indemnification in the
event of a change in Lending Office or place of organization that precedes a
change in Law to the extent such Taxes result from a change in Law).

 

(e)           Notwithstanding anything else herein to the contrary, if a Lender
or an Agent is subject to withholding tax imposed by any jurisdiction in which
the Borrower is formed or organized at a rate in excess of zero percent at the
time such Lender or such Agent, as the case may be, first becomes a party to
this Agreement, withholding tax imposed by such jurisdiction at such rate shall
be considered excluded from Taxes unless and until such Lender or Agent, as the
case may be, provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided that, if at the
date of the Assignment and Assumption pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under clause
(a) of this Section 3.01 in respect of withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) withholding tax, if any, applicable with respect
to the Lender assignee on such date.

 

(f)            If any Lender or Agent determines, in its sole discretion, that
it has received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all out-of-pocket
expenses of such Lender or Agent, as the case may be, and without interest
(other than any interest paid by the relevant taxing authority with respect to
such refund); provided that the Borrower, upon the request of such Lender or
Agent, as the case may be, agrees promptly to return such refund to such party
in the event such party is required to repay such refund to the relevant taxing
authority.  Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential).  Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

 

(g)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to such Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan
affected by such event; provided that such efforts are made on terms that, in
the sole judgment of such Lender, cause such Lender and its Lending Office(s) to
suffer no economic, legal or regulatory disadvantage; provided, further, that
nothing in this Section 3.01(g) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c).

 

SECTION 3.02.          Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through

 

50

--------------------------------------------------------------------------------


 

the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such Eurodollar Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05.  Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

SECTION 3.03.                               Inability to Determine Rates.  If
the Required Lenders determine that for any reason adequate and reasonable means
do not exist for determining the Adjusted LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or that the Adjusted LIBO
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, or that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and the Interest Period of
such Eurodollar Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.04.                               Increased Cost and Reduced Return;
Capital Adequacy; Reserves on Eurodollar Loans.  (a) If any Lender determines
that as a result of the introduction of or any change in or in the
interpretation of any Law, in each case after the Closing Date, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Loans, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Taxes imposed or
collected by way of deduction or withholding or Other Taxes (as to which
Section 3.01 shall govern), (ii) taxes imposed on or measured by overall net
income or overall gross income (including branch profits), and franchise (and
similar) taxes imposed in lieu of net income taxes under the Laws of which such
Lender is organized or maintains a Lending Office and (iii) reserve requirements
contemplated by Section 3.04(c)), then from time to time within fifteen (15)
days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, in each case after the Closing Date, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to

 

51

--------------------------------------------------------------------------------


 

such Lender such additional amounts as will compensate such Lender for such
reduction within fifteen (15) days after receipt of such demand.

 

(c)                                  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (except for Statutory Reserves to the extent included in the
determination of the Adjusted LIBO Rate), additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
cost from such Lender.  If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest or cost shall be
due and payable ten (10) days from receipt of such notice.

 

(d)                                 Subject to Section 3.06(b), failure or delay
on the part of any Lender to demand compensation pursuant to this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation.

 

(e)                                  If any Lender requests compensation under
this Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage;
provided, further, that nothing in this Section 3.04(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

 

(f)                                    Notwithstanding anything in this
Agreement to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change after the Closing Date in a requirement or
interpretation of Law or governmental rule, regulation or order, regardless of
the date enacted, adopted, issued or implemented for all purposes under or in
connection with this Agreement (including this Section 3.04).

 

SECTION 3.05.                               Funding Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense (but not loss of profit margin) incurred by it as a result
of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

52

--------------------------------------------------------------------------------


 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

including any loss or expense (but not loss of profit margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

SECTION 3.06.                               Matters Applicable to All Requests
for Compensation.  (a) Any Agent or any Lender claiming compensation under this
Article 3 shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error.  In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)                                 With respect to any Lender’s claim for
compensation under Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.  If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurodollar Loans, or to convert Base Rate Loans into
Eurodollar Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)                                  If the obligation of any Lender to make or
continue from one Interest Period to another any Eurodollar Loan, or to convert
Base Rate Loans into Eurodollar Loans shall be suspended pursuant to
Section 3.06(b) hereof, such Lender’s Eurodollar Loans shall be automatically
converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such Eurodollar Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such
conversion no longer exist:

 

(i)                             to the extent that such Lender’s Eurodollar
Loans have been so converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s Eurodollar Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)                          all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurodollar Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurodollar Loans shall
remain as Base Rate Loans.

 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 that gave rise to the conversion

 

53

--------------------------------------------------------------------------------


 

of such Lender’s Eurodollar Loans pursuant to this Section 3.06 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurodollar Loans made by other Lenders are outstanding,
such Lender’s Base Rate Loans shall be automatically converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding Eurodollar
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurodollar Loans and by such Lender are held pro
rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

 

SECTION 3.07.                               Replacement of Lenders under Certain
Circumstances.  (a) If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurodollar Loans as a result of any condition described in Section 3.02 or
Section 3.04 or (ii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person; provided, further, that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

 

(b)                                 Any Lender being replaced pursuant to
Section 3.07(a) shall (i) execute and deliver an Assignment and Assumption with
respect to such Lender’s outstanding Loans, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent.  Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s outstanding Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans so assigned shall be paid in full at par (plus, in the case of a
Non-Consenting Lender, any amounts that may be payable pursuant to
Section 2.06(b)(i) or (ii) as would have been applicable thereto in the case of
a voluntary prepayment of such Non-Consenting Lender’s Loan) by the assignee
Lender to such assigning Lender concurrently with such Assignment and Assumption
and (C) upon such payment and, if so requested by the assignee Lender, delivery
to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.  If the Lender being
replaced does not comply with its obligations in the first sentence of this
Section 3.07(b), then the Administrative Agent shall be entitled (but not
obligated) and authorized to execute an Assignment and Assumption on behalf of
such replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the assignee Lender shall be effective for purposes of
this Section 3.07.

 

(c)                                  In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders or all Lenders in accordance with the terms of
Section 10.01 and (iii) the Required Lenders have agreed to such consent, waiver
or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

 

54

--------------------------------------------------------------------------------


 

SECTION 3.08.                               Survival.  All of the Borrower’s
obligations under this Article 3 shall survive termination of the Commitments
and repayment of all other Obligations hereunder.

 

ARTICLE 4

 

Conditions Precedent to Loans

 

SECTION 4.01.                               Conditions of Loans.  The obligation
of each Lender to make its Loan hereunder is subject to satisfaction of the
following conditions precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following (or, in the case of clause (iii) below, the First Lien Administrative
Agent’s receipt of the respective certificates), each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party party thereto, each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

 

(i)                             executed counterparts of this Agreement and the
Guaranty;

 

(ii)                          a Note executed by the Borrower in favor of each
Lender party to this Agreement on the Closing Date that has requested a Note at
least two (2) Business Days in advance of the Closing Date;

 

(iii)                       each Collateral Document set forth on
Schedule 4.01(a), duly executed by each Loan Party party thereto, together with:

 

(A)                               certificates, if any, representing the Equity
Interests constituting Collateral accompanied by undated stock powers executed
in blank and instruments constituting Collateral indorsed in blank (provided
that, to the extent required by applicable Law, all certificates representing
such Equity Interests shall be held by, or on behalf of, the Administrative
Agent in the State of Nevada);

 

(B)                                 opinions of counsel in jurisdictions in
which (x) the Loan Parties are formed with respect to the perfection of the
Liens granted pursuant to the Collateral Documents (including the Mortgages),
and (y) the Hotel/Casino Facilities are located, with respect to, among other
things, the enforceability of and the creation of a valid Lien of record under,
and perfection of, the Mortgage and any related fixture filing, and in each
case, any related filings, recordations or notices (including fixture filings),
all in form and substance reasonably satisfactory to the Administrative Agent;

 

(C)                                 evidence that all other actions, recordings
and filings that the Administrative Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement (including UCC financing
statements, other filings, recordations or notices and with respect to the
Mortgaged Properties, all the requirements set forth in clause (g) of the
Collateral and Guarantee Requirement) shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent;

 

(D)                                evidence that all approvals of the Pledge
Agreement required to be obtained from Gaming Authorities under applicable
Gaming Laws in order for such agreement to become fully effective shall have
been obtained and shall be in full force and effect; and

 

55

--------------------------------------------------------------------------------


 

(E)                                  certified copies of requests for
information or copies of Form UCC-1, or equivalent reports as of a recent date,
listing all effective financing statements that name Holdings, GVR or any of
their respective Subsidiaries as debtor, together with copies of such other
financing statements that name Holdings, GVR or any of their respective
Subsidiaries as debtor (none of which shall cover any of the Collateral except
(x) to the extent evidencing Permitted Liens, (y) to the extent terminated by
the Confirmation Order or (z) those in respect of which the Administrative Agent
shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law fully executed for
filing);

 

(iv)                      the Intercreditor Agreement, executed and delivered by
the Administrative Agent and the First Lien Administrative Agent and
acknowledged and agreed by Holdings, the Borrower and the Subsidiary Guarantors;

 

(v)                         the First Lien Loan Documents;

 

(vi)                      such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a party
on the Closing Date;

 

(vii)                   (A) a legal opinion from Milbank, Tweed, Hadley & McCloy
LLP, New York counsel to the Loan Parties in customary form and reasonably
acceptable to the Administrative Agent and (B) a legal opinion from Brownstein
Hyatt Farber Schreck, LLP, Nevada counsel to the Loan Parties, in customary form
and reasonably acceptable to the Administrative Agent;

 

(viii)                a certificate attesting to the Solvency of the Loan
Parties (taken as a whole) after giving effect to the Transaction, from the
principal accounting officer of Holdings substantially in the form of Exhibit L;

 

(ix)                        evidence that all insurance (including title
insurance) required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Administrative Agent has been named as
lender loss payee or additional insured, as applicable, under each insurance
policy with respect to such insurance as to which the Administrative Agent shall
have requested to be so named;

 

(x)                           certified copies of the IP License Agreement, the
Management Agreement, the Manager Allocation Agreement and the Management Fee
Subordination Agreement, duly executed by the parties thereto, each including a
certification by a Responsible Officer of the Borrower that such documents are
in full force and effect as of the Closing Date;

 

(xi)                        a Committed Loan Notice, relating to the Loans on
the Closing Date;

 

(xii)                     a certified copy of the Tax Sharing Agreement duly
executed by all parties thereto which is in full force and effect on the Closing
Date;

 

(xiii)                  all information and copies of all documents and papers,
including records of each Loan Party proceedings, governmental approvals, good
standing certificates and bring-

 

56

--------------------------------------------------------------------------------


 

down telegrams or facsimiles, if any, which the Administrative Agent reasonably
may have requested in connection therewith, such documents and papers where
appropriate to be certified by proper Loan Party or Governmental Authorities;

 

(xiv)                 certified copies of all agreements entered into by the
Parent or any of its Subsidiaries governing the terms and conditions of the
Equity Contribution (and all related shareholder and other governance documents)
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Joint Lead Arrangers; and

 

(xv)                    certified copies of the Organization Documents of each
of the Loan Parties.

 

(b)                                 (i) the Specified Representations shall be
true and correct in all material respects as of the Closing Date and after
giving effect to the Transaction (it being understood and agreed that (x) any
such Specified Representation that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects,
and (y) to the extent that any such Specified Representation specifically refers
to an earlier date), it shall be true and correct in all material respects (or
all respects, as the case may be) as of such earlier date), (ii) the Acquisition
Agreement Representations shall be true and correct as of the Closing Date,
(iii) since December 31, 2010, there shall not have occurred any facts,
conditions, changes, violations, inaccuracies, circumstances, effects or events
constituting, or which would reasonably likely to result in, individually or in
the aggregate, a Closing Date Material Adverse Effect, and (iv) the
Administrative Agent shall have received a certificate dated the Closing Date
and signed by a Responsible Officer of the Borrower certifying that the
applicable conditions set forth in this clause (b) and in Sections 4.01(c), (d),
(e), (f) and (k) have been satisfied as of the Closing Date.

 

(c)                                  The SCI Plan of Reorganization Effective
Date shall have occurred.

 

(d)                                 The GVR Plan of Reorganization shall have
been confirmed by the Bankruptcy Court pursuant to the Confirmation Order.  The
Confirmation Order shall (i) have been entered and no appeal shall have been
taken therefrom, (ii) include a Sale Order and (iii) shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Joint Lead
Arrangers.  The Sale Order shall be in form and substance satisfactory to the
Administrative Agent and the Joint Lead Arrangers and, among other provisions
that may be required by the Administrative Agent and the Joint Lead Arrangers,
shall:

 

(i)                             approve the Acquisition Agreement and the
transactions contemplated thereby in all respects;

 

(ii)                          find that, as of the Closing Date, the
transactions contemplated by the Acquisition Agreement effect a legal, valid,
enforceable and effective sale and transfer of the Purchased Assets required to
be sold to the Borrower on the Closing Date and shall vest the Borrower with
valid title to the Purchased Assets, and valid, record, marketable and insurable
title to the Mortgaged Properties free and clear of all Liens except (a) as set
forth on Schedule 5.5 to the Acquisition Agreement (as in effect on March 9,
2011), (b) for the Assumed Liabilities (as defined in the Acquisition Agreement
as in effect on March 9, 2011) and (c) for Permitted Encumbrances;

 

(iii)                       find that the total consideration provided by the
Borrower for the Purchased Assets is the highest and best offer received by GVR,
is a fair and reasonable price

 

57

--------------------------------------------------------------------------------


 

for the Purchased Assets, and the purchase price for the Purchased Assets
constitutes reasonably equivalent value, fair consideration and fair value under
applicable state and federal Law;

 

(iv)                      find that the transactions contemplated by the
Acquisition Agreement are in the best interests of GVR and its estate, are
undertaken by the Borrower and GVR at arm’s length and in good faith, such
parties are entitled to the protections of Section 363(m) of the Bankruptcy
Code, satisfy the provisions of Section 363(f) of the Bankruptcy Code, that the
Borrower is not an “insider” of GVR, as that term is defined in Section 101(31)
of the Bankruptcy Code, and the Borrower is a good faith purchaser of the
Purchased Assets pursuant to Section 363(m) of the Bankruptcy Code;

 

(v)                         approve any other agreement to the extent provided
by the Acquisition Agreement;

 

(vi)                      find that GVR gave good and sufficient notice of the
assumption and assignment of the Assumed Agreements (as defined in the
Acquisition Agreement) and all Assumed Agreements shall be assumed by GVR and
assigned to the Borrower pursuant to Section 365 of the Bankruptcy Code;

 

(vii)                   provide that the transactions contemplated by the
Acquisition Agreement do not constitute a fraudulent transfer under the
Bankruptcy Code or any similar law of the United States, and any state,
territory possession thereof, or the District of Columbia, and that the Borrower
will not have any successor or transferee liability for liabilities of GVR
(whether under federal or state law or otherwise) as a result of the sale of the
Purchased Assets;

 

(viii)                authorize and direct GVR to consummate the transactions
contemplated by the Acquisition Agreement;

 

(ix)                        enjoin any Person from interfering with the
Borrower’s use and enjoyment of the Purchased Assets; and

 

(x)                           provide that any and all valid liens and other
interests in the Purchased Assets, other than (I) as set forth in Schedule 5.5
to the Acquisition Agreement (as in effect on March 9, 2011), (II) the Assumed
Liabilities and (III) for Permitted Encumbrances, shall attach to the proceeds
of the sale of the Purchased Assets to the Borrower.

 

(e)                          The GVR Plan Effective Date shall have occurred.

 

(f)                             On the Closing Date, (i) the Equity Contribution
from the Parent in the amount equal to the Parent Contribution Amount shall have
been received by Holdings and contributed as cash common equity to the Borrower,
(ii) the Borrower shall have incurred (or concurrently with the incurrence of
the Loans hereunder shall incur) $215,000,000 of First Lien Term Loans under the
First Lien Credit Agreement and the First Lien Credit Agreement (including the
availability of the $10,000,000 First Lien Revolving Credit Facility thereunder)
shall be in full force and effect, and (iii) concurrently with the initial
funding of the Loans and First Lien Term Loans, the Acquisition shall have been
consummated in accordance with the terms and conditions of the Acquisition
Documents.  On the Closing Date, (i) the Administrative Agent shall have
received true and correct copies of all Acquisition Documents, and (ii) the
terms and conditions of the Acquisition Agreement and the other Acquisition
Documents shall be as in effect on (or in the forms finalized as of) March 9,
2011 (except to the extent permitted to be modified as provided in this
sub-clause (ii)), and shall not have been altered, amended or otherwise changed
or supplemented or any provision or condition therein waived,

 

58

--------------------------------------------------------------------------------


 

and neither the Borrower nor any Affiliate thereof party to the Acquisition
Agreement shall have consented to any action which would require the Borrower’s
consent or the consent of such Affiliate under the Acquisition Agreement, if
such alteration, amendment, change, supplement, waiver or consent is or would be
adverse to the interests of the Lenders in any material respect, in any such
case without the prior written consent of the Administrative Agent and the Joint
Lead Arrangers (it being understood and agreed that any modifications to any of
the following provisions of the Acquisition Agreement shall be deemed to be
adverse to the interests of the Lenders in a material respect: (I) the
definition of “Material Adverse Effect” contained therein, (II) the effective
purchase price or other acquisition consideration to be paid in connection with
the Acquisition (to the extent such modification constitutes a reduction in the
purchase price or acquisition consideration), and (III) provisions relating to
the Administrative Agent’s, any Joint Lead Arranger’s or any Lender’s liability,
exclusive jurisdiction, waiver of jury trial, or status as a third party
beneficiary under the Acquisition Agreement).

 

(g)                          The Administrative Agent shall have received all
such releases, termination statements and assignments as may have been
reasonably requested by the Administrative Agent with respect to the termination
and release of the Liens on the Purchased Assets relating to the Original Credit
Agreements, which releases shall be in form and substance reasonably
satisfactory to the Administrative Agent (it being understood and agreed that
any such terminations and releases effected pursuant to the Confirmation Order
shall be satisfactory evidence of any such terminations and releases).

 

(h)                          The Borrower agrees to pay to each Lender an
upfront commitment fee equal to 2% of its Commitment on the Closing Date, with
such payment to be earned by, and payable to, each such Lender on the Closing
Date.  On the Closing Date, the Borrower shall have paid to the Administrative
Agent, the Joint Lead Arrangers and the Lenders all costs, fees and expenses
(including, without limitation, legal fees and expenses) and other compensation
contemplated hereby payable to the Administrative Agent, the Joint Lead
Arrangers or the Lenders to the extent then due.

 

(i)                              The Administrative Agent and the Lenders shall
have received true and correct copies of the historical financial statements,
the pro forma financial statements and the Projections referred to in
Section 5.05.

 

(j)                              Concurrently with the consummation of the
Acquisition, Holdings and the Subsidiaries shall have outstanding no
indebtedness, other liabilities or preferred stock (or direct or indirect
guarantee or other credit support in respect thereof) other than (i) the
Indebtedness and other obligations under the Loan Documents and the First Lien
Loan Documents, (ii) Indebtedness and liabilities permitted to be incurred by
GVR under the Acquisition Agreement (as in effect on March 9, 2011) and
otherwise assumed by the Borrower as an Assumed Liability under the Acquisition
Agreement (as in effect on March 9, 2011) and (iii) such other Indebtedness and
liabilities as may be permitted by the Loan Documents (with the terms of all
such existing indebtedness to be reasonably satisfactory to the Administrative
Agent and the Joint Lead Arrangers).

 

(k)                           All necessary Governmental Approvals (including
those of the Bankruptcy Court and applicable Gaming Authorities) and all
material third party approvals in each case for the Transaction shall have been
obtained and remain in full force and effect.

 

(l)                              At least ten (10) days prior to the Closing
Date, the Administrative Agent shall have received all documentation and other
information required under applicable “know your customer” and anti-money
laundering statutes, rules and regulations, including, without limitation, the
Patriot Act, to the extent requested at least ten (10) days prior to the Closing
Date.

 

59

--------------------------------------------------------------------------------


 

(m)                        The Borrower shall have used its commercially
reasonable efforts to obtain monitored public ratings for the Loans and
monitored public corporate credit and corporate family ratings of the Borrower,
in each case from S&P and Moody’s.

 

(n)                          The Closing Date shall have occurred on or prior to
5:00 p.m. on June 30, 2011.

 

(o)                          There shall be no legal prohibition to the making
of such Credit Extension.

 

ARTICLE 5

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Agents and the
Lenders as of the Closing Date and as of any other date that the representations
and warranties hereunder are made or deemed made that:

 

SECTION 5.01.                               Existence, Qualification and Power;
Compliance with Laws.  Each Loan Party and each of the Subsidiaries (a) is a
Person duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs, injunctions and decrees and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted, except, in each case referred to in
preceding clause (c), (d) or (e), to the extent that failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.02.                               Authorization; No Contravention. 
The execution, delivery and performance by the Borrower and each other Loan
Party of each Loan Document to which such Person is a party, and the
consummation of the Transaction on the Closing Date, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than Permitted Liens under the Loan Documents and the First Lien Loan
Documents), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (c) violate any Law.

 

SECTION 5.03.                               Governmental Authorization; Other
Consents.  No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the consummation of the
Transaction on the Closing Date, (b) the execution, delivery or performance by,
or enforcement against, any Loan Party of this Agreement or any other Loan
Document,  (c) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents, (d) the perfection or maintenance of the Liens
created under the Collateral Documents (including the priority thereof) or
(e) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties and
the secured parties under the First Lien Loan Documents, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and

 

60

--------------------------------------------------------------------------------


 

filings, including all required Gaming Permits, which have been duly obtained,
taken, given or made and are in full force and effect, (iii) those items set
forth on Schedule 5.03, (iv) approval from the applicable Gaming Authorities of
the Pledge Agreement which has been duly obtained, taken, given or made and is
in full force and effect, (v) approvals, consents, authorizations or Permits
required from any Governmental Authority in connection with an exercise of
remedies under any of the Collateral Documents with respect to the Disposition
of Equity Interests or gaming equipment, and (vi) in the case of the
consummation of the Acquisition, those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.04.                               Binding Effect.  This Agreement and
each other Loan Document has been duly executed and delivered by each Loan Party
that is party thereto.  This Agreement and each other Loan Document constitutes,
a legal, valid and binding obligation of such Loan Party, enforceable against
each such Person that is party thereto in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

 

SECTION 5.05.                               Financial Statements; No Material
Adverse Effect.  (a)(i)The audited consolidated balance sheets and related
statements of income and cash flows of GVR for the three fiscal years ended
December 31, 2008, December 31, 2009 and December 31, 2010 furnished to the
Lenders prior to the Closing Date, present fairly in all material respects GVR’s
financial position at the date of said financial statements and the results for
the respective periods covered thereby, and (ii) the unaudited consolidated
balance sheet and related statements of income and cash flows of GVR for the
fiscal quarter ended March 31, 2011 furnished to the Lenders prior to the
Closing Date, present fairly in all material respects GVR’s financial condition
at the date of said financial statements and the results for the period covered
thereby.  All such balance sheets and related statements of income and cash
flows have been prepared in accordance with GAAP consistently applied throughout
the periods covered thereby and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments and the absence of footnotes.

 

(iii)                       The unaudited pro forma consolidated financial
statements of Holdings and the Subsidiaries as of, and for the twelve month
period ended, March 31, 2011 (after giving effect to the Transaction and the
financing therefor), copies of which have been furnished to the Lenders prior to
the Closing Date, have been prepared in good faith, based on assumptions
believed by Holdings to be reasonable as of the date of delivery thereof, and
present fairly in all material respects on a pro forma basis and in accordance
with GAAP the estimated financial position of Holdings and the Subsidiaries and
their estimated results of operations for the periods covered thereby.

 

(b)                                 Since December 31, 2010, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect (but, for this
purpose, assuming that Holdings and the Borrower were in existence since
December 31, 2010 and have owned and operated the Purchased Assets since such
date).

 

(c)                                  The forecasts of consolidated balance
sheets, income statements and cash flow statements of Holdings and the
Subsidiaries for each fiscal year ending after the Closing Date until the fifth
anniversary of the Closing Date, copies of which have been furnished to the
Lenders prior to the Closing Date, have been prepared in good faith on the basis
of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such forecasts, it being understood
that actual results may vary from such forecasts and that such variations may be
material.

 

61

--------------------------------------------------------------------------------


 

(d)                                 As of the Closing Date, neither Holdings nor
any Subsidiary has any Indebtedness or other obligations or liabilities, direct
or contingent (other than (i) the liabilities reflected on Schedule 5.05,
(ii) the Obligations, (iii) the obligations under the First Lien Loan Documents
and (iv) liabilities incurred in the ordinary course of business), that, either
individually or in the aggregate, have had, or could reasonably be expected to
have, a Material Adverse Effect.

 

SECTION 5.06.                               Litigation.  There are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of Holdings
or the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against Holdings or any
of the Subsidiaries or against any of their properties or revenues that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.07.                               No Default.  Neither Holdings nor
any Subsidiary is in default under or with respect to, or a party to, any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

 

SECTION 5.08.                               Ownership of Property; Liens. 
(a) Each of Holdings and each of the Subsidiaries has good and marketable title
to, or valid leasehold (or subleasehold, as applicable) interests in, all its
material properties and assets (including all Real Property, including easements
benefitting such Real Property), except for minor defects in title that, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes and subject to Permitted Liens.  Except where the
failure, either individually in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, each building constructed on a parcel of Real
Property is free from structural defects and all building systems contained
therein are in good working order and condition, ordinary wear and tear
excepted, suitable for the purposes for which they are currently being used.  No
portion of the Real Property has suffered any damage by fire or other casualty
loss that has not heretofore been completely repaired and restored to its
original condition, except where such damage, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Each parcel of Real Property and the current use thereof complies with all
applicable Laws (including building and zoning ordinances and codes) and with
all insurance requirements, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  None of the Real Property constitutes a non-conforming
use under applicable zoning ordinances and codes, except where such
non-conforming use, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  There are no
outstanding options to purchase the Real Property or any portion thereof or real
property interest therein.

 

(b)                                 Except as, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(i) none of Holdings or the Subsidiaries, or, to the knowledge of Holdings and
the Borrower, any other party thereto, is in material default under any Material
Real Property Leases to which it is a party and no event has occurred and no
fact exists which could become a default with the giving of notice or the
passage of time and all such leases are legal, valid, binding and in full force
and effect and are enforceable in accordance with their terms, (ii) if Holdings
or any Subsidiary is a lessee, each of Holdings and the applicable Subsidiary
enjoys peaceful and undisturbed possession under all such leases, including
ground leases, if any, and (iii) no landlord Lien has been filed, and to the
knowledge of Holdings and the Borrower, no claim is being asserted, with respect
to any lease payment under any leases, including ground leases, if any.

 

62

--------------------------------------------------------------------------------


 

(c)                                  As of the Closing Date, no Loan Party has
received any notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting any Real Property or any sale or Disposition
thereof in lieu of condemnation.

 

(d)                                 No Loan Party, or, to the knowledge of
Holdings and the Borrower, any other party thereto, is in default in any
material respect under any Material Contract.

 

(e)                                  Each of Holdings and each Subsidiary has
good, marketable and insurable fee simple title to the Land, Improvements
thereon and such easements and rights of way benefitting such Land and
Improvements, except for minor defects in title that, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes, in each case free and clear of all Liens whatsoever except
Permitted Liens.  The Collateral Documents, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed or recorded in connection therewith, will create
(i) a valid, perfected first mortgage Lien on each Mortgaged Property subject
only to Permitted Liens and (ii) valid, perfected first priority security
interests in and to, and perfected collateral assignments of, all personalty or
any leases of equipment from third parties, all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Liens.  To the
knowledge of Holdings and the Borrower, there are no claims for payment for
work, labor or materials affecting the Mortgaged Properties or other properties
or assets of the Loan Parties which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents other than
Permitted Liens.

 

(f)                                    As of the Closing Date, (i) the Mortgaged
Properties are not subject to any material leases other than the Real Property
Leases set forth on Schedule 5.08(f), (ii) no Person has any possessory interest
in any Mortgaged Property or right to occupy the same except under and pursuant
to the provisions of such Real Property Leases, (iii) the Material Real Property
Leases are in full force and effect and to the best of Holdings’ and the
Borrower’s knowledge, there are no material defaults thereunder by either party
(other than as expressly disclosed on Schedule 5.08(f)), (iv) no Rent under any
Material Real Property Lease has been paid more than one (1) month in advance of
its due date, except as disclosed on Schedule 5.08(f), (v) there has been no
prior sale, transfer or assignment, hypothecation, pledge or other encumbrance
by Holdings or any Subsidiary of any Real Property Lease or of the Rents
received therein, which will be outstanding following the Closing Date, other
than those assigned to the Administrative Agent on the Closing Date.

 

SECTION 5.09.                               Environmental Compliance. 
(a) Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there are no claims, actions, suits,
or proceedings pending, or to the knowledge of Holdings or the Borrower
threatened, alleging potential liability or responsibility for violation of, or
otherwise relating to, any Environmental Law.

 

(b)                                 Except as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, the
business and operations of, and the properties owned, leased or operated by,
Holdings and the Subsidiaries are in compliance with applicable Environmental
Laws, and Holdings and the Subsidiaries have obtained and are in compliance with
all Environmental Permits required of them under such Environmental Laws.

 

(c)                                  Except as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
(i) none of the properties currently or formerly owned, leased or operated by
any Loan Party or any of the Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are

 

63

--------------------------------------------------------------------------------


 

no and never have been any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned, leased or operated by any Loan Party or any of the Subsidiaries
or, to Holdings’ and the Borrower’s knowledge, on any property formerly owned or
operated by any Loan Party or any of the Subsidiaries; (iii) there is no friable
asbestos or friable asbestos-containing material on any property currently owned
or operated by any Loan Party or any of the Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of by any Person on any
property currently or formerly owned, leased or operated by any Loan Party or
any of the Subsidiaries and Hazardous Materials have not otherwise been
released, discharged or disposed of by any of the Loan Parties and the
Subsidiaries at any other location, in each case in a manner that would
reasonably be expected to give rise to a liability under Environmental Laws.

 

(d)                                 The properties owned, leased or operated by
Holdings and the Subsidiaries do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute, or constituted a violation of,
(ii) require remedial action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

(e)                                  Neither Holdings nor any of the
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or remedial or response action that, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(f)                                    All Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of the Subsidiaries have
been disposed of in a manner that could not reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect.

 

(g)                                 Except as could not reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect, none of the Loan Parties and the Subsidiaries has contractually assumed
any liability or obligation under or relating to any Environmental Law.

 

SECTION 5.10.                               Taxes.  Holdings and the
Subsidiaries have filed all Federal and other material tax returns and reports
required to be filed by them and all such tax returns are correct and complete
in all material respects.  Each of Holdings and the Subsidiaries has timely paid
or timely caused to be paid all Federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which are not overdue by more than thirty (30) days and (b) those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.  No
Lien has been filed, and to the knowledge of Holdings and the Borrower, no claim
is being asserted, with respect to any Tax.  As of the Closing Date, none of
Holdings or any Subsidiary shall be treated as a corporation for United States
federal income tax purposes.

 

SECTION 5.11.                               ERISA Compliance.  (a) Except as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance in form and
operation with its terms and the applicable provisions of ERISA, the Code and
other Federal or state Laws.  Each Plan (and each related trust, if any) which
is intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets

 

64

--------------------------------------------------------------------------------


 

the requirements of Sections 401(a) and 501(a) of the Code covering all
applicable tax Law changes or is comprised of a master or prototype plan that
has received a favorable opinion letter from the IRS, and nothing has occurred
since the date of such determination that could reasonably be expected to
materially adversely affect such determination (or, in the case of a Plan with
no determination, nothing has occurred that could reasonably be expected to
materially adversely affect the issuance of a favorable determination letter or
otherwise materially adversely affect such qualification).

 

(b)                                 (i) No ERISA Event has occurred during the
five year period prior to the date on which this representation is made or
deemed made or is reasonably expected to occur with respect to any Pension Plan
or Multiemployer Plan; (ii) no Pension Plan has failed to satisfy the minimum
funding standard (as defined in Section 412 of the Code), whether or not waived,
has been or is reasonably expected to be determined “at risk” (as defined in
Section 430 of the Code or Section 303 of ERISA) or not satisfying minimum
funding standards (within the meaning of Section 412 of the Code or 302 of
ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; (iv) no
withdrawal liability would be incurred due to the complete withdrawal of any
Loan Party or any ERISA Affiliate from any Multiemployer Plan; (v) there are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of any Loan Party or any ERISA
Affiliate, threatened, which would reasonably be expected to be asserted
successfully against any Plan; (vi) there exists no Unfunded Pension Liability
with respect to any Pension Plan in the aggregate (taking into account only
Pension Plans with positive Unfunded Pension Liability); (vii) each Loan Party
and each ERISA Affiliate has made all contributions to or under each Pension
Plan and Multiemployer Plan required by Law within the applicable time limits
prescribed thereby, the terms of such Pension Plan or Multiemployer Plan,
respectively, or any contract or agreement requiring contributions to a Pension
Plan or Multiemployer Plan; and (viii) no Loan Party and no ERISA Affiliate has
ceased making contributions to any Pension Plan subject to Section 4064(a) of
ERISA to which it made contributions except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect.

 

SECTION 5.12.                               Capitalization. On the Closing Date,
the authorized Equity Interests of Holdings consist of limited liability company
membership interests, of which 100% are issued and outstanding on the Closing
Date and owned by GVR Holdco 2 LLC, a Nevada limited liability company and an
indirect Subsidiary of the Parent.  All outstanding Equity Interests of Holdings
have been duly and validly issued, are fully paid and non-assessable and have
been issued free of preemptive rights.  Holdings does not have outstanding any
Equity Interests or other securities convertible into or exchangeable for its
Equity Interests or any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Equity Interests or any stock appreciation or similar rights.

 

SECTION 5.13.                               Subsidiaries; Equity Interests.  As
of the Closing Date, neither the Borrower nor any other Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.13, and all
of the outstanding Equity Interests in each Subsidiary of Holdings have been
validly issued, and as to any Subsidiaries which are corporations, are fully
paid and nonassessable, and all Equity Interests owned by Holdings, the Borrower
or any of the Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and the First Lien Loan
Documents and (ii) any nonconsensual Permitted Lien.  As of the Closing Date,
Schedule 5.13 (a) sets forth the name and jurisdiction of each Subsidiary and
(b) sets forth the ownership interest of the Borrower and each other Subsidiary,
including the percentage of such ownership.

 

SECTION 5.14.                               Margin Regulations; Investment
Company Act; etc.  (a) No Loan Party is engaged nor will it engage, principally
or as one of its important activities, in the business of

 

65

--------------------------------------------------------------------------------


 

purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock, and no proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for purchasing
or carrying margin stock or for the purpose of purchasing, carrying or trading
in any securities under such circumstances as to involve the Borrower in a
violation of Regulation X or to involve any broker or dealer in a violation of
Regulation T.  No Indebtedness being reduced or retired out of the proceeds of
any Loans was or will be incurred for the purpose of purchasing or carrying any
margin stock.  Following the application of the proceeds of the Loans, margin
stock will not constitute more than 25% of the value of the assets of the
Borrower and its Subsidiaries.  None of the transactions contemplated by this
Agreement will violate or result in the violation of any of the provisions of
the Regulations of the Board, including Regulation T, U or X.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

 

(b)                                 (i) None of Holdings, the Borrower, any
Person Controlling Holdings or any Subsidiary is required to be registered as an
“investment company” under the Investment Company Act of 1940, and (ii) neither
Holdings nor any of the Subsidiaries is subject to any Law which purports to
regulate or restrict its ability to borrow money, to enter into the Guaranty or
to grant Liens on the Collateral (other than, in the case of the pledge of the
Equity Interests in the Borrower, for applicable Gaming Laws, which Gaming Laws
have been complied with on or prior to the Closing Date to permit such pledge of
the Equity Interests of the Borrower).

 

SECTION 5.15.                               Disclosure.  No report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party or any Affiliate of a Loan Party to any Agent, Joint Lead
Arranger or any Lender in connection with the Transaction and the other
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information and pro forma financial information, each of
Holdings and the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.

 

SECTION 5.16.                               Intellectual Property;
Licenses, etc.  Holdings and the Subsidiaries own or have the right to use all
of the trademarks, service marks, trade names, domain names, other source
indicators, copyrights, patents, patent rights, licenses, technology, software,
trade secrets, know-how, database rights, design rights and other intellectual
property rights (collectively, “IP Rights”) that are material for the operation
of the businesses of Holdings and the Subsidiaries.  Except as disclosed in
Schedule 5.16, no IP Rights, advertising, product, process, method, substance,
part or other material used by Holdings or any Subsidiary in the operation of
their respective businesses as currently conducted infringes upon,
misappropriates or violates any valid intellectual property rights held by any
Person except for such infringements, misappropriations or violations, either
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect.  Except as disclosed in Schedule 5.16, no claim,
litigation, opposition or cancellation regarding any of the IP Rights owned or
licensed by Holdings or any Subsidiary is pending or, to the knowledge of
Holdings and the Borrower, threatened against Holdings or any Subsidiary.

 

SECTION 5.17.                               Solvency.  On the Closing Date,
after giving effect to the Transaction and the Loans to be made on the Closing
Date, the Loan Parties (taken as a whole) are Solvent.

 

66

--------------------------------------------------------------------------------


 

SECTION 5.18.                               Maintenance of Insurance.  The
Borrower and the other Loan Parties, as applicable, maintain insurance in
accordance with the requirements set forth in Section 6.07.  Neither Holdings
nor any of the Subsidiaries (a) has received notice from any insurer (or any
agent thereof) that substantial capital improvements or other substantial
expenditures will have to be made in order to continue such insurance or (b) has
any reason to believe that it will not be able to renew its existing coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers at a substantially similar cost except in each case as could not,
either individually or in the aggregate, have a Material Adverse Effect. 
Schedule 5.18 sets forth a true, complete and correct description of all
insurance maintained by or on behalf of Holdings and the other Loan Parties as
of the Closing Date.

 

SECTION 5.19.                               Labor Matters.  Except as, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:  (a) there are no strikes or other labor disputes
against any of Holdings or the Subsidiaries pending or, to the knowledge of
Holdings and the Borrower, threatened; (b) hours worked by and payments made to
employees of each of Holdings or the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from Holdings or the Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.  All persons employed at
properties of Holdings and the Subsidiaries, in each case at or below the
general manager level, are employees of Holdings or any of the Subsidiaries
(excluding, for avoidance of doubt, employees of the Parent and its other
Subsidiaries subject to the Management Agreement).

 

SECTION 5.20.                               Collateral.  To the extent required
by the Collateral and Guarantee Requirement and Section 4.01(a), the provisions
of the Collateral Documents are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable second-priority Lien (subject to Permitted Liens) on all right,
title and interest of the respective Loan Parties in the Collateral, and no
filing, recording, registration or other action will be necessary to perfect or
protect such Liens, except (a) for the filing of all applicable UCC financing
statements and all applicable filings with the United States Patent and
Trademark Office and United States Copyright Office to be filed on the Closing
Date or immediately thereafter, (b) as provided under applicable Law with
respect to the filing of continuation statements for previously filed UCC
financing statements, and (c) approval from the applicable Gaming Authorities of
the Pledge Agreement, which has been duly obtained, taken, given or made and is
in full force and effect.

 

SECTION 5.21.                               Location of Real Property. 
Schedule 5.21 lists completely and correctly, as of the Closing Date, all
material owned or leased/subleased Real Property and the addresses thereof,
indicating for each parcel whether it is owned or leased/subleased, including in
the case of leased/subleased Real Property, the landlord/lessor name,
lease/sublease date and lease/sublease expiration date.  Holdings and the
Subsidiaries have good, valid and marketable fee simple title in and to, or have
valid and enforceable leasehold/subleasehold interests in, as the case may be,
all the Real Property set forth on Schedule 5.21.

 

SECTION 5.22.                               Permits.  (a) Holdings and each
Subsidiary has obtained and holds all Permits (including, without limitation,
all Gaming Permits) required in respect of all Real Property and for any other
property otherwise operated by or on behalf of, or for the benefit of, such
person and for the operation of each of its businesses as presently conducted
and as proposed to be conducted, (b) all such Permits are in full force and
effect, and each such Person has performed and observed all requirements of such
Permits, (c) no event has occurred that allows or results in, or after notice or
lapse of time would allow or result in, revocation or termination by the issuer
thereof or in any other impairment of the rights of the holder of any such
Permit, (d) no such Permits contain any restrictions, either individually or in
the aggregate, that are materially burdensome to any such Person, or to the
operation of any of its businesses

 

67

--------------------------------------------------------------------------------


 

or any property owned, leased or otherwise operated by such person, (e) each
such Person reasonably believes that each of its Permits will be timely renewed
and complied with, without material expense, and that any additional Permits
that may be required of such Person will be timely obtained and complied with,
without material expense and (f) no such Person has any knowledge or reason to
believe that any Governmental Authority is considering limiting, suspending,
revoking or renewing on materially burdensome terms any such Permit, in each
case except as which could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The use being made of
each Mortgaged Property is in conformity with the certificate of occupancy
issued for such Mortgaged Property, to the extent applicable (except to the
extent any such failure could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect).  All Gaming
Permits required to be held by Holdings and the Subsidiaries are current and in
good standing and Holdings and the relevant Subsidiaries presently hold all
Gaming Permits necessary for the continued operation of each Hotel/Casino
Facility as a non-restricted gaming facility.

 

SECTION 5.23.                               Fiscal Year.  The fiscal year of
Holdings and each Subsidiary ends on December 31 of each calendar year.

 

SECTION 5.24.                               Anti-Terrorism Law.  (a) Neither
Holdings nor any of the Subsidiaries is in violation of any Laws with respect to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001 (the “Executive
Order”), and the USA PATRIOT Improvement and Reauthorization Act, Public Law
109-177 (signed into law March 9, 2009) (as amended from time to time, the
“Patriot Act”).

 

(b)                                 Neither Holdings nor any of the Subsidiaries
is any of the following:

 

(i)                             a person that is listed in the annex to, or it
otherwise subject to the provisions of, the Executive Order;

 

(ii)                          a person owned or controlled by, or acting for or
on behalf of, any person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(iii)                       a person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                      a person that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                         a person that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) at its official
website or any replacement website or other replacement official publication of
such list.

 

(c)                                  Neither Holdings nor any of the
Subsidiaries (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of a person
described in Section 5.24(b), (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

68

--------------------------------------------------------------------------------


 

SECTION 5.25.                               Use of Proceeds.  All proceeds of
the Loans will be used by the Borrower to finance the Acquisition and to pay
fees and expenses incurred in connection with the Transaction.

 

SECTION 5.26.                               Corporate Cost Allocation
Agreement.  As of the Closing Date, the allocation of “Overhead Costs” (as
defined in the Corporate Cost Allocation Agreement) among the various parties to
the Corporate Cost Allocation Agreement is generally consistent with the
historical cost allocation practices of SCI.

 

ARTICLE 6

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, Holdings and the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.17) cause each
Subsidiary to:

 

SECTION 6.01.                               Financial Statements.  Deliver to
the Administrative Agent for prompt further distribution to each Lender:

 

(a)                                  as soon as available, but in any event
within one hundred five (105) days after the end of each fiscal year of Holdings
(beginning with the fiscal year ending December 31, 2011), (i) a consolidated
balance sheet of Holdings and the Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, members’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form (A) the figures for the previous fiscal year and (B) beginning
with the fiscal year ending December 31, 2012, comparisons to budget for such
fiscal year, all in reasonable detail and prepared in accordance with GAAP, and
audited and accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year;

 

(b)                                 as soon as available, but in any event
within forty-five (45) days (or sixty (60) days in the case of the fiscal
quarter ending June 30, 2011) after the end of each of the first three
(3) fiscal quarters of each fiscal year of Holdings (beginning with the fiscal
quarter ending June 30, 2011), (i) a consolidated balance sheet of Holdings and
the Subsidiaries as at the end of such fiscal quarter, and the related
(x) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (y) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form (A) for any fiscal quarter ending after the Closing
Date, the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year and (B) for any
fiscal quarter ending on or after March 31, 2012, comparisons to budget for such
fiscal quarter and the portion of the fiscal year then ended and for the Test
Period ended on the last day of such fiscal quarter, all in reasonable detail
and certified by a Responsible Officer of Holdings as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of Holdings and the Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal quarter;

 

69

--------------------------------------------------------------------------------


 

(c)                                  as soon as available, but in any event
within thirty (30) days after the end of each fiscal month of Holdings
(beginning with the fiscal month ending July 31, 2011), (i) a consolidated
balance sheet of Holdings and the Subsidiaries at the end of such fiscal month
and (ii) consolidated statements of income or operations of Holdings and the
Subsidiaries for such fiscal month and for the portion of the fiscal year then
ended, setting forth in each case in comparative form (A) for any fiscal month
ending after the Closing Date, the figures for the corresponding fiscal month of
the previous fiscal year and the corresponding portion of the previous fiscal
year and (B) for any fiscal month ending on or after January 31, 2012,
comparisons to budget for such fiscal month and the portion of the fiscal year
then ended, all in reasonable detail and certified by a Responsible Officer of
Holdings as fairly presenting in all material respects the financial condition
and results of operations of Holdings and the Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(d)                                 as soon as available, and in any event no
later than thirty (30) days after the end of each fiscal year of Holdings, a
detailed monthly consolidated budget for each of the twelve (12) months of such
fiscal year (including a projected consolidated balance sheet of Holdings and
the Subsidiaries as of the end of each such month, the related consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall
(x) in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect and (y) identify
and set forth Holdings’ best estimate, after due consideration, of all revenue,
costs, and expenses for Holdings and the Subsidiaries, including, without
limitation, amounts due monthly and annually under the Material Contracts to
which Holdings and the Subsidiaries are a party and under the Management
Agreement for such fiscal year; and

 

(e)                                  within fifteen (15) days after filing
thereof, copies of the reports required under Regulation 6.080 of Nevada Gaming
Commission Regulation 6 (Accounting Regulations).

 

SECTION 6.02.                               Certificates; Other Information. 
Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)                                  No later than five (5) days after the
delivery of the financial statements referred to in Section 6.01(a), a
certificate of its independent registered public accounting firm certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default under Section 7.11
or, if knowledge of any such Event of Default was so obtained, relevant
information stating the nature and status of such event;

 

(b)                                 together with the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings and, if such Compliance
Certificate demonstrates an Event of Default of any covenant under Section 7.11,
Holdings may deliver, together with such Compliance Certificate, notice of its
intent to cure (a “Notice of Intent to Cure”) such Event of Default pursuant to
Section 8.04; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Loan Document;

 

(c)                                  promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which Holdings or any Subsidiary files with the SEC or
with any Governmental Authority that may be substituted therefor (other than
amendments to any

 

70

--------------------------------------------------------------------------------


 

registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(d)                                 together with the delivery of each
Compliance Certificate pursuant to Section 6.02(b) (or, if not received by
Holdings or the applicable Subsidiary prior to the date of such delivery,
promptly after the furnishing thereof), copies of any material requests or
material notices received by Holdings or any Subsidiary (other than in the
ordinary course of business) for the fiscal period covered by such Compliance
Certificate or material statements or material reports furnished to any holder
of debt securities of Holdings or any Subsidiary pursuant to the terms of the
First Lien Loan Documents or any other Indebtedness (other than intercompany
Indebtedness among Holdings and the Subsidiaries) of Holdings or any Subsidiary
for the fiscal period covered by such Compliance Certificate in a principal
amount greater than the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

 

(e)                                  together with the delivery of each
Compliance Certificate pursuant to Section 6.02(b), (i) a report setting forth
the information required by Section 4.13 of the Security Agreement or confirming
that there has been no change in such information since the Closing Date (or the
date of the last such report), (ii) a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.03(b), and (iii) a
list of each Subsidiary as of the date of delivery of such Compliance
Certificate;

 

(f)                                    together with the delivery of the
financial statements referred to in Section 6.01(c) (or, if not received by
Holdings or the applicable Subsidiary prior to the date of such delivery,
promptly after receipt thereof), a copy of (i) each report delivered by the
Manager to Holdings and/or the Borrower pursuant to the Management Agreement
with respect to the calculation of the Management Fees (as defined in the
Management Agreement) for the fiscal period covered by such Compliance
Certificate, (ii) a report setting forth the payments and receipts made or
received, as applicable, under the Management Agreement by Holdings or any of
the Subsidiaries during the applicable period, and (iii) each report and/or
statement delivered to Holdings or its applicable Subsidiary pursuant to
Section 8.1(a) of the Management Agreement and (iv) each amendment to the
Management Agreement or the Tax Sharing Agreement entered into during such
fiscal period not previously delivered pursuant to Section 6.03(b);

 

(g)                                 promptly following the Administrative
Agent’s or any Lender’s request therefor, all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under the applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act; and

 

(h)                                 promptly, such additional information
regarding the business, legal, financial or corporate affairs of the Parent, any
Loan Party or any of their respective Subsidiaries, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

 

SECTION 6.03.                               Notices.  Promptly after obtaining
knowledge thereof, notify the Administrative Agent of:

 

(a)                                  the occurrence of any Default or Event of
Default (such notice to be provided within two (2) Business Days of such
knowledge);

 

71

--------------------------------------------------------------------------------


 

(b)                                 any material amendment, waiver or other
modification made to, or delivery of any notice of default or termination or
assignment of, the Management Agreement, the Management Fee Subordination
Agreement, the Corporate Cost Allocation Agreement, the Manager Allocation
Agreement, the IP License Agreement or the Tax Sharing Agreement;

 

(c)                                  except to the extent delivered pursuant to
preceding clause (b), any material amendment, waiver or other material
modification made to, or delivery of any notice of default or termination of, or
the entry into, any Material Contract (together with a copy of any such
amendment, waiver, modification or notice);

 

(d)                                 the entering into by Holdings or any
Subsidiary of any management contract (together with a copy of any such
management contract) whereby another Person will manage the gaming operations at
one or more of the properties owned or leased by Holdings or the Subsidiaries;

 

(e)                                  any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including arising
out of or resulting from (i) breach or non-performance of, or any default or
event of default under, a Contractual Obligation of any Loan Party or any
Subsidiary, (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary and any Governmental
Authority, (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws or in respect of IP Rights or the
assertion or occurrence of any noncompliance by any Loan Party with, or
liability under, any Environmental Law or Environmental Permit, or (iv) the
occurrence of any ERISA Event (provided that in the case of ERISA Events under
clauses (g), (h) and (i) of the definition thereof, in no event shall notice be
given later than ten (10) days after any Loan Party or any ERISA Affiliate knows
or has reason to know of such ERISA Event, and in the case of ERISA Events under
clause (d) of the definition thereof, in no event shall notice be given later
than the occurrence of such ERISA Event);

 

(f)                                    the occurrence of a Casualty Event or the
damage, loss or destruction of a material portion of the Collateral;

 

(g)                                 (i) with respect to plan years beginning on
or after December 31, 2010, any documents or notices described in
Section 101(k) of ERISA that any Loan Party or ERISA Affiliate has received with
respect to any Multiemployer Plan; (ii) a material increase in Unfunded Pension
Liabilities (taking into account only Pension Plans with positive Unfunded
Pension Liabilities) since the Closing Date or from any prior notice given
pursuant to this clause (g), as applicable; (iii) a material increase since the
Closing Date or from any prior notice given pursuant to this clause (g), as
applicable, in potential withdrawal liability under Section 4201 of ERISA, if
each Loan Party and the ERISA Affiliates were to withdraw completely from any
and all Multiemployer Plans; (iv) the adoption of, or the commencement of
contributions to, any Pension Plan or Multiemployer Plan by any Loan Party or
any ERISA Affiliate; or (v) the adoption of any amendment to a Pension Plan
which results in a material increase in contribution obligations of any Loan
Party or any ERISA Affiliate; and

 

(h)                                 any written communication received by
Holdings, any Subsidiary, the Manager or Fertitta Entertainment from any Gaming
Authority advising it of a material violation of or material noncompliance with
any Gaming Law by Holdings, any Subsidiary, the Manager or Fertitta
Entertainment.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of Holdings (x) that such notice is being delivered
pursuant to Section 6.03(a)

 

72

--------------------------------------------------------------------------------


 

through (h) (as applicable) and (y) setting forth details of the occurrence
referred to therein and stating what action Holdings or its applicable
Subsidiary has taken and proposes to take with respect thereto.

 

SECTION 6.04.                               Payment of Obligations; etc.  File
all U.S. federal income and other material tax returns required to be filed in
any jurisdiction and pay, discharge or otherwise satisfy as the same shall
become due and payable, all its material obligations and liabilities in respect
of material taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property.

 

SECTION 6.05.                               Preservation of Existence; etc. 
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05 and (b) take all reasonable action to maintain
all rights, privileges (including its good standing), Permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) to the extent that failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

 

SECTION 6.06.                               Maintenance of Properties;
Employees.  Except if the failure to do so could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its properties and equipment necessary
in the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.  Holdings and the Borrower shall cause all persons employed
at properties of Holdings and the Subsidiaries, in each case at or below the
general manager level, to be employees of the Borrower or any of the
Subsidiaries (excluding, for avoidance of doubt, employees of Parent and its
other Subsidiaries subject to the Management Agreement).

 

SECTION 6.07.                               Maintenance of Insurance.  Maintain
with financially sound and reputable insurance companies, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as Holdings and the Subsidiaries) as are customarily carried under
similar circumstances by such other Persons and ensure that the Agents and the
Lenders are additional insureds and/or loss payees, as applicable, under such
insurance, as reasonably requested by the Administrative Agent.

 

SECTION 6.08.                               Compliance with Laws.  (a) Comply
with any requirements of all Laws, and all orders, writs, injunctions and
decrees, of any Governmental Authority applicable to it or to its business or
property, except if the failure to do so could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(b) take, or cause to be taken, all action necessary to maintain in full force
and effect and in good standing any and all Gaming Permits and approvals or
other entitlements allowing for the conduct, either currently or in the future,
of nonrestricted gaming activities on any applicable Mortgaged Property (or any
portion thereof), in each case, that are material to the operation of such
Mortgaged Property, and (c) take, or cause to be taken, all action necessary to
maintain in full force and effect and in good standing any and all other Permits
(including all Permits under Liquor Laws) material to the operation of each
Hotel/Casino Facility.

 

SECTION 6.09.                               Books, Records and Annual Meeting. 
(a) Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in

 

73

--------------------------------------------------------------------------------


 

conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Holdings
or any Subsidiary.

 

(b)                                 At a date to be mutually agreed upon between
the Administrative Agent and Holdings occurring on or prior to the 120th day
after the close of each fiscal year of Holdings, Holdings will, at the request
of the Administrative Agent, hold a meeting (which may be held via telephone
conference call) with all of the Lenders at which meeting will be reviewed the
financial results of Holdings and the Subsidiaries for the previous fiscal year
and the Projections presented for the current fiscal year.

 

SECTION 6.10.                               Inspection Rights.  (a) Subject to
applicable Gaming Laws, permit representatives, designees and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at the
reasonable expense of Holdings and the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to Holdings or the Borrower; provided that, absent the
existence of an Event of Default, the Administrative Agent shall not exercise
such rights more often than (i) four (4) times during the first year following
the Closing Date and (ii) from and after the first anniversary of the Closing
Date, two (2) times during each twelve (12) month period commencing on the first
anniversary of the Closing Date; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of Holdings
and the Borrower at any time during normal business hours and upon reasonable
advance notice (it being understood and agreed that the Administrative Agent
shall give Holdings or the Borrower the opportunity to participate in any
discussions with Holdings’ independent public accountants).

 

(b)                                 Make available, at the request of the
Administrative Agent, at reasonable times during normal business hours upon
reasonable advance notice, senior executives of Holdings or the Borrower to
participate in quarterly conference calls with the Lenders to discuss Holdings’
and the Subsidiaries’ business.

 

SECTION 6.11.                               Covenant to Guarantee Obligations
and Give Security.  (a) At Holdings’ and the Borrower’s expense, promptly take
all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied.

 

(b)                                 Without limiting the foregoing provisions of
Section 6.11(a), upon the formation or acquisition of any new direct or indirect
Subsidiary by any Loan Party:

 

(i)                             within ten (10) days after such formation or
acquisition (or, in the case of clause (iii) below, within ten (10) days after
receipt of such approvals, to the extent such approvals are so required) or such
longer period as the Administrative Agent may agree in its discretion:

 

(A)                                          cause each such Subsidiary that is
required to grant Liens on its property under the Collateral and Guarantee
Requirement to furnish to the Administrative Agent a description of the Real
Properties owned or leased by such Subsidiary, in detail reasonably satisfactory
to the Administrative Agent;

 

(B)                                            cause (x) each such Subsidiary
that is required to grant Liens on its property pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Administrative Agent
Mortgages, Security Agreement Supplements, Pledge

 

74

--------------------------------------------------------------------------------


 

Agreement Supplements, Intellectual Property Security Agreements, Control
Agreements and a counterpart of the Intercompany Note and the Intercreditor
Agreement and to execute, deliver, file and record any such other documents,
statements, assignments, instruments, agreements or other papers and take all
other actions (with the priority required by the Collateral Documents and
subject to the Intercreditor Agreement) necessary in order to create a perfected
security interest in and lien on all of its assets that are required to be
pledged pursuant to the Collateral and Guarantee Requirement (including, with
respect to the Real Properties covered by such Mortgages, the documents listed
in, and satisfaction of all the requirements set forth in, Section 6.13(b), with
the requirement set forth in Section 6.13(b) to be satisfied within thirty (30)
days after the request therefor by the Administrative Agent (or such longer
period as the Administrative Agent may agree in its discretion), and with the
requirements set forth in Section 6.13(b) to be satisfied as promptly as
practicable after the request therefor by the Administrative Agent), as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (to the extent applicable due to similar jurisdiction
and/or type of property, consistent with the Mortgages, Security Agreement,
Pledge Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting Liens required
by, and satisfying all the other requirements set forth in, the Collateral and
Guarantee Requirement and (y) each direct or indirect parent of each such
Subsidiary to duly execute and deliver to the Administrative Agent such Security
Agreement Supplements and Pledge Agreement Supplements and to execute, deliver,
file and record any such other documents, statements, assignments, instruments,
agreements or other papers and take all other actions (with the priority
required by the Collateral Documents and subject to the Intercreditor Agreement)
as reasonably requested by and in form and substance reasonably satisfactory to
the Administrative Agent (to the extent applicable due to similar jurisdiction
and/or type of property, consistent with the Security Agreement and Pledge
Agreement in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

 

(C)                                     subject to the receipt of any approvals
required under applicable Gaming Laws, (x) cause each such Subsidiary to deliver
any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Subsidiary and required to be pledged
pursuant to the Collateral Documents, indorsed in blank to the Administrative
Agent (or the First Lien Administrative Agent as provided in the Intercreditor
Agreement) and (y) cause each direct or indirect parent of such Subsidiary to
deliver any and all certificates representing the outstanding Equity Interests
(to the extent certificated) of such Subsidiary that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank and
instruments evidencing the intercompany Indebtedness issued by such Subsidiary
and required to be pledged in accordance with the Collateral Documents indorsed
in blank to the Administrative Agent (or the First Lien Administrative Agent as
provided in the Intercreditor Agreement);

 

(D)                                    take and cause such Subsidiary and each
direct or indirect parent of such Subsidiary to take whatever action (including
the recording of Mortgages, the filing of Uniform Commercial Code financing
statements and (subject to applicable Gaming Laws) delivery of stock and
membership interest certificates and delivery of promissory notes

 

75

--------------------------------------------------------------------------------


 

duly endorsed in blank (if any such Investment is by way of stock or membership
interest certificates) or in favor of the Administrative Agent (if any such
Investment is by way of loan or advance)) may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity;

 

(E)                                      cause each such Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
duly execute and deliver to the Administrative Agent a Guaranty Supplement or a
new guaranty, in each case in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the Obligations; and

 

(F)                                      cause each such Subsidiary to deliver
to the Administrative Agent (or, to the extent required by the Intercreditor
Agreement, the First Lien Administrative Agent) such documents and certificates
as would have been required pursuant to Sections 4.01(a)(iii) and (vi) had such
Subsidiary been a Subsidiary on the Closing Date; and

 

(ii)                          within ten (10) days after the request therefor by
the Administrative Agent (or such longer period as the Administrative Agent may
agree in its discretion), deliver to the Administrative Agent a signed copy of
an opinion, addressed to the Administrative Agent and the other Secured Parties,
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent as to such matters of law set forth in this Section 6.11(b) as the
Administrative Agent may reasonably request.

 

(c)                                  Without limitation of clause (a) of this
Section 6.11, concurrently with (x) the acquisition of any material personal
property by any Loan Party, (y) the acquisition of any owned Real Property by
any Loan Party that is required to be subject to a Lien for the benefit of the
Lenders pursuant to the Collateral and Guarantee Requirement or (z) the entering
into, or renewal, by any Loan Party of a material ground lease in respect of
Real Property that is required to be subject to a Lien for the benefit of the
Lenders pursuant to the Collateral and Guarantee Requirement, and such personal
property, owned Real Property or lease shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, Holdings or
the Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such assets to be subjected to a Lien to the extent
required by the Collateral and Guarantee Requirement and will take, or cause the
relevant Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in Section 6.13(b) with
respect to Real Property; provided that the Borrower shall not need to take, or
cause any Loan Party to take, any such action with respect to owned Real
Property with a Fair Market Value of less than $1,000,000, so long as the
aggregate Fair Market Value of all Real Properties owned by Holdings and the
Subsidiaries not already subject to a perfected Lien pursuant to the Collateral
and Guarantee Requirement is less than $5,000,000 (in each case, unless an
equivalent action is taken or required to be taken pursuant to the First Lien
Loan Documents).

 

Holdings and the Borrower will make arrangements to ensure that all actions
required by this Section 6.11 and all filings and recordations made pursuant to
Section 6.13 are taken or made no later than one (1) Business Day after any
equivalent actions or filings or recordings are made or taken pursuant to the
First Lien Loan Documents.

 

76

--------------------------------------------------------------------------------


 

SECTION 6.12.                               Compliance with Environmental Laws. 
(a) Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, comply, and take all reasonable actions to cause all
lessees and other Persons operating or occupying its properties to comply with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and, in
each case to the extent required by Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws.

 

(b)                                 Upon the occurrence of an Event of Default
or of any matter requiring the giving of notice pursuant to
Section 6.03(e)(iii) concerning any Mortgaged Property, permit the
Administrative Agent and its environmental consultants to perform environmental
site assessments of the relevant Mortgaged Properties, at the reasonable expense
of Holdings and Borrower, including sampling of environmental media for the
purpose of determining the presence of any Hazardous Materials and the costs of
remediation thereof.  In the case of an assessment performed as the result of
the occurrence of a matter subject to notice under Section 6.03(e)(iii), the
scope of the assessment shall be reasonably limited to addressing such matter.

 

SECTION 6.13.                               Further Assurances and Post-Closing
Conditions.  (a) Promptly upon reasonable request by the Administrative Agent,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

(b)                                 In the case of (x) any Real Property
referred to in Section 6.11(b)(i)(B) or (c), provide the Administrative Agent
with Mortgages with respect to such owned Real Property within thirty (30) days
(or such longer period as the Administrative Agent may agree in it discretion)
of the acquisition of, and, if requested by the Administrative Agent, entry
into, or renewal of, a ground lease in respect of, such Real Property, and
(y) any Real Property referred to in Section 6.11(c), provide the Administrative
Agent with Mortgages with respect to such Real Property within thirty (30) days
(except as expressly provided in Section 6.11(c) of the formation or acquisition
of any new direct or indirect Subsidiary), in each case, together with:

 

(i)                             evidence that counterparts of the Mortgages have
been duly executed, acknowledged and delivered along with corresponding UCC
fixture filings and all are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Administrative
Agent for the benefit of the Secured Parties and that all filing and recording
taxes and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;

 

(ii)                          fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or the equivalent or other
form available in each applicable jurisdiction (the “Mortgage Policies”) in form
and substance, with endorsements and in amount, reasonably acceptable to the
Administrative Agent (not to exceed the value of the real properties covered
thereby), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Administrative Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, subject to Permitted Liens,

 

77

--------------------------------------------------------------------------------


 

and providing for such other affirmative insurance (including, without
limitation, endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

 

(iii)                       opinions of local counsel in jurisdictions in which
(x) such Mortgaged Properties are located, with respect to, among other things,
the enforceability of and the creation of a valid Lien of record under, and
perfection of, the Mortgages and any related fixture filings, and (y) the
applicable Loan Parties entering into the relevant Mortgages are organized, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(iv)                      “Life-of-Loan” flood certificates covering each
Mortgaged Property in form and substance reasonably acceptable to the
Administrative Agent, certified to the Administrative Agent in its capacity as
such and certifying whether or not each such Mortgaged Property is located in a
flood hazard zone by reference to the applicable FEMA map;

 

(v)                         either (A) a letter or other evidence with respect
to each Mortgaged Property from the appropriate Governmental Authorities
concerning compliance with applicable zoning and building laws, (B) an ALTA 3.1
zoning endorsement for the Mortgage Policies or (C) a zoning report prepared by
The Planning Zoning Resource Corporation indicating that such Mortgaged Property
is in material compliance with applicable zoning and building laws;

 

(vi)                      such surveys, abstracts, appraisals, environmental
assessments and other documents as the Administrative Agent may reasonably
request with respect to such Mortgaged Properties;

 

(vii)                   such affidavits, certificates, instruments of
indemnification and other items (including a so-called “gap” indemnification) as
shall be reasonably required to induce the title insurance company to issue the
Mortgage Policies and endorsements referenced in clause (ii) above with respect
to each applicable Real Property;

 

(viii)                copies of all leases, subleases and sub-subleases in which
any of the Subsidiaries holds an interest or other agreements relating to
possessory interests, if any, and such other information, documentation, and
certifications with respect to such possessory interests as may be reasonably
required by the Administrative Agent or necessary in order to create a valid
Lien on the property described therein, free of any other Liens except Permitted
Liens, including, without limitation, to the extent any of the foregoing affect
such Mortgaged Property and to the extent requested by the Administrative Agent,
such agreements shall be subordinated to the Lien of the Mortgage to be recorded
against such Mortgaged Property, either expressly by its terms or, to the extent
obtainable using commercially reasonable efforts, pursuant to a subordination,
non-disturbance and attornment agreement (with any such agreement being
reasonably acceptable to the Administrative Agent); and

 

(ix)                        such other evidence that all other actions that the
Administrative Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in the Mortgages has
been taken.

 

SECTION 6.14.                               Cash Management Systems.  Except to
the extent otherwise agreed to by the Administrative Agent, maintain a cash
management system on a basis consistent with the provisions of Schedule 6.14.

 

78

--------------------------------------------------------------------------------


 

SECTION 6.15.                               Information Regarding Collateral. 
Furnish to the Administrative Agent prompt written notice of any change (a) in
any Loan Party’s corporate name, (b) in the location of any Loan Party’s chief
executive office, its principal place of business, and, upon request of the
Administrative Agent, in the location of any office in which it maintains books
or records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (c) in any Loan Party’s identity, jurisdiction of
organization or organizational structure or (d) in any Loan Party’s U.S. Federal
Taxpayer Identification Number, as applicable, and, in any event, no such change
shall be effected or permitted unless all filings have been made (or will be
made on a timely basis) under applicable Laws or otherwise and all other actions
have been taken (or will be taken on a timely basis) that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral;
provided that any such written notice under clause (a) or (c) above shall be
given to the Administrative Agent not less than thirty (30) days prior to such
change (unless a shorter period of notice is permitted by the Administrative
Agent in its discretion); provided that no Loan Party shall change its
jurisdiction of organization to a jurisdiction located outside any state of the
United States or the District of Columbia.

 

SECTION 6.16.                               Corporate Separateness. 
(a) Satisfy, and cause each of the Subsidiaries to satisfy, customary corporate,
limited liability company and other formalities, including, as applicable, the
holding of regular board of managers’ or members’ meetings or action by managers
or members without a meeting and the maintenance of corporate records.

 

(b)                                 Ensure that no bank account of Holdings or
any Subsidiary shall be held jointly with any other Person.

 

SECTION 6.17.                               Interest Rate Protection.  Within 90
days after the Closing Date, enter into, and thereafter maintain, Swap Contracts
with a counterparty reasonably satisfactory to the Administrative Agent to the
extent necessary to provide that at least 50% of the aggregate principal amount
of the Loans and the First Lien Term Loans is subject to either a fixed interest
rate or interest rate protection for an initial period of not less than two
years from the date of the entry into the applicable Swap Contract (and
thereafter pursuant to one or more Swap Contracts until the Maturity Date),
which Swap Contracts shall have terms and conditions reasonably satisfactory to
the Administrative Agent.

 

SECTION 6.18.                               Management Agreement.

 

(a)                                  Payment of Sums Due Under Management
Agreement.  Pay all management fees and other charges reserved in or payable
under the Management Agreement on or prior to the due date thereof except where
(i)(A) the validity or amount thereof is being contested in good faith and
(B) Holdings has set aside on its books adequate reserves with respect thereto
in accordance with GAAP or (ii) the payment thereof is prohibited by the
Management Fee Subordination Agreement.

 

(b)                                 Performance of Covenants.  (i) Promptly
perform and observe in all material respects all of the terms, covenants and
conditions required to be performed and observed by Holdings or any Subsidiary
under the Management Agreement, the breach of which would permit any party to
the Management Agreement validly to terminate the Management Agreement
(including, without limitation, all payment obligations), (ii) do all things
commercially reasonable to preserve and to keep unimpaired its rights under the
Management Agreement, (iii) not waive, excuse or discharge any of the material
obligations of the Manager or any other party to the Management Agreement
without the Administrative Agent’s prior written consent in each instance, and
(iv) enforce the material obligations of the Manager and the other parties to
the Management Agreement.

 

79

--------------------------------------------------------------------------------


 

(c)                                  No Modification or Termination.  (i) Not
consent to or acquiesce in any amendment, modification, waiver or change to the
Management Agreement in any manner adverse to the interests of the Lenders in
any material respect; it being acknowledged and agreed by the parties hereto,
that in any event any amendment, waiver or other modification which would have
the effect of (A) increasing management fees, required reserves or termination
fees, or (B) shortening the term thereof shall be deemed adverse to the
interests of the Lenders in a material respect, and (ii) not permit, consent to
or acquiesce in any cancellation, termination or surrender of the Management
Agreement.

 

(d)                                 Notices of Default.  Promptly (but in no
event later than two (2) Business Days after Holdings’ or any Subsidiary’s
receipt thereof) deliver (or cause to be delivered) to the Administrative Agent
copies of any written notice of default by any party under the Management
Agreement, or of any written notice from the Manager or any other party to the
Management Agreement of its intention to terminate the Management Agreement.

 

(e)                                  Delivery of Information.  Promptly furnish
(or cause to be furnished) to the Administrative Agent copies of such
information and evidence as the Administrative Agent may reasonably request
concerning Holdings’ and the Subsidiaries’ due observance, performance and
compliance with the terms, covenants and conditions of the Management Agreement.

 

(f)                                    Other Management Agreements; Delegation
of Manager’s Duties.  Not enter into any management agreements other than the
Management Agreement or permit the Manager to assign or sub-contract its duties
or responsibilities under the Management Agreement (except as permitted under
the Management Agreement as in effect on the Closing Date).

 

(g)                                 Further Assurances.  At its sole cost and
expense, shall execute and deliver to Administrative Agent, within five
(5) Business Days after request, such documents, instruments or agreements as
may be reasonably required to permit the Administrative Agent to cure any
default under the Management Agreement.

 

(h)                                 Management Agreement Cure By Administrative
Agent.  In the event of a default by Holdings or any Subsidiary in the
performance of any of its obligations under the Management Agreement beyond any
applicable notice and cure periods therein, including, without limitation, any
default in the payment of any sums payable thereunder, then, in each and every
such case, subject to applicable Gaming Laws, the Administrative Agent may, at
its option (and upon notice to the Lenders), cause the default or defaults to be
remedied.  Holdings and the Borrower shall, on demand, jointly and severally
reimburse the Administrative Agent for all advances made and out-of-pocket
expenses incurred by the Administrative Agent in curing any such default
(including, without limitation, reasonable attorneys’ fees and disbursements),
together with interest thereon computed at the Default Rate from the date that
such advance is made to and including the date the same is paid to the
Administrative Agent.

 

(i)                                     Subordination. At all times cause the
Management Agreement and all management fees and termination fees payable
thereunder (except with respect to reimbursable out-of-pocket expenses and
corporate cost allocation) to be subordinated to the Obligations and the Liens
held by the Administrative Agent pursuant to the Management Fee Subordination
Agreement (or otherwise on terms satisfactory to the Administrative Agent in its
sole discretion).

 

(j)                                      Rights of Administrative Agent. The
Administrative Agent shall have the right (but shall have no obligation) at any
time that there shall exist and be continuing an Event of Default, to take in
the Administrative Agent’s own name or in the name of Holdings or the applicable
Subsidiary (but at Holdings’ and the Borrower’s joint and several expense, which
shall be reimbursed to the

 

80

--------------------------------------------------------------------------------


 

Administrative Agent upon demand and shall constitute part of the Obligations),
such action as Administrative Agent may at any time or from time to time
determine to be necessary, subject to applicable Gaming Laws:

 

(i)          to exercise any of the rights of Holdings or the applicable
Subsidiary under the Management Agreement and to request and require the Manager
to attorn to Administrative Agent (or its designee);

 

(ii)         to terminate the Management Agreement in accordance with the
Management Agreement and the Management Fee Subordination Agreement;

 

(iii)        to amend, modify or extend the Management Agreement by agreement
with the Manager;

 

(iv)       to cure any default under the Management Agreement; and

 

(v)        to protect the rights of the Administrative Agent and the Lenders
hereunder and under the Management Agreement;

 

and the Administrative Agent shall incur no liability as between itself and
Holdings or any Subsidiary if any action taken by or on its behalf in good faith
pursuant hereto shall prove to be, in whole or in part, inadequate or invalid. 
Without limiting any of the rights, powers and privileges granted to the
Administrative Agent in the other Loan Documents, Holdings and the Borrower
hereby irrevocably make, constitute and empower and authorize the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) and hereby irrevocably appoint the Administrative Agent as Holdings’ and
the Borrower’s attorney-in-fact (which irrevocable appointment is coupled with
an interest) for the purpose of enforcing Holdings’ or its applicable
Subsidiaries’ rights under the Management Agreement and the Administrative
Agent’s rights in Section 6.18(h) and (j) upon the occurrence and continuance of
an Event of Default.  Holdings and the Borrower shall, within five (5) Business
Days after written request is made therefor by the Administrative Agent, execute
and deliver to the Administrative Agent or to any party designated by the
Administrative Agent, such further instruments, agreements, powers, assignments,
conveyances or the like as may be reasonably necessary or desirable to complete
or perfect the interest, rights or powers of the Administrative Agent pursuant
to this Section 6.18 or as may otherwise be required by the Administrative
Agent.

 

SECTION 6.19.          Ratings.  Use commercially reasonable efforts to obtain
and maintain at all times on and after the Closing Date (i) a public corporate
family rating of the Borrower and a rating of the Loans, in each case from
Moody’s, and (ii) a public corporate credit rating of the Borrower and a rating
of the Loans, in each case from S&P (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of customary rating agency fees, cooperation with information and data
requests by Moody’s and S&P in connection with their ratings process and the
participation by senior management of the Borrower in a ratings presentation to
Moody’s and S&P).

 

SECTION 6.20.          Equity Contributions.  In the case of Holdings, upon its
receipt thereof, contribute to the Borrower as an equity contribution, any cash
proceeds received by Holdings from any asset sale, any incurrence of
Indebtedness, any Casualty Event, any sale or issuance by Holdings of its Equity
Interests, any cash capital contributions or any tax refunds (whether pursuant
to the Tax Sharing Agreement or otherwise).  The Borrower will use the proceeds
of all equity contributions received by it from Holdings as provided in the
relevant clause of Section 2.03(b) to the extent required to be so applied.

 

81

--------------------------------------------------------------------------------


 

ARTICLE 7

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, Holdings and the Borrower shall not, nor shall they permit any of
the Subsidiaries to, directly or indirectly:

 

SECTION 7.01.          Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           (i) Liens pursuant to any Loan Document and (ii) Liens on the
Collateral only pursuant to the First Lien Loan Documents;

 

(b)           Liens existing on the Closing Date and listed on Schedule
7.01(b) and any modifications, replacements, renewals or extensions thereof;
provided that (i) any such Lien does not extend to any additional property other
than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien, and (B) proceeds and products thereof, and
(ii) such Liens shall secure only those obligations which they secure on the
Closing Date and refinancings, extensions, renewals and replacements thereof
permitted hereunder;

 

(c)           Liens for taxes, assessments or governmental charges which are not
yet due or delinquent or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance
with GAAP;

 

(d)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any Subsidiary;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money
and Capitalized Leases), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

(g)           public and private easements, rights-of-way, restrictions,
encroachments, protrusions, franchises, licenses, permits, zoning laws,
covenants, conditions, restrictions and other similar non-monetary encumbrances
and minor title defects affecting real property which, in the

 

82

--------------------------------------------------------------------------------


 

aggregate, do not in any case materially interfere with the ordinary conduct of
the business of Holdings or any Subsidiary;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h), so long as such Liens are adequately
bonded (if required by the applicable court) and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

 

(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens attach concurrently with or within one hundred
eighty (180) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for the property financed
by such Indebtedness, accessions thereto and the proceeds and the products
thereof, (iii) with respect to Capitalized Leases, such Liens do not at any time
extend to or cover any assets (except for accessions to such assets) other than
the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and (iv) the amount of
Indebtedness secured thereby does not exceed the cost of the acquisition,
repair, replacement, construction or improvement (as applicable) of such
property;

 

(j)            (i) in the case of the Mortgaged Properties, Real Property Leases
permitted under Section 7.18 and (ii) with respect to all other properties and
assets of Holdings and the Subsidiaries, leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business which do not
(x) interfere in any material respect with the business of Holdings or any
Subsidiary or (y) secure any Indebtedness;

 

(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(l)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

 

(m)          Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Disposition would have been permitted on the date of the creation of such
Lien;

 

(n)           any interest or title of a lessor under leases entered into by the
Borrower or any of the Subsidiaries (in their capacities as lessee) in the
ordinary course of business;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
by this Agreement;

 

(p)           Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02; provided that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;

 

83

--------------------------------------------------------------------------------


 

(q)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

 

(s)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(t)            Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

(u)           ground leases in respect of Real Property on which facilities
owned or leased by the Borrower or any of the Subsidiaries are located; and

 

(v)           other Liens on assets securing Indebtedness outstanding in an
aggregate principal amount not to exceed $2,500,000; provided, however that no
Liens on assets constituting Collateral shall be permitted pursuant to this
clause (v) to secure Indebtedness for borrowed money or reimbursement
obligations under letters of credit of Holdings or any of the Subsidiaries.

 

SECTION 7.02.          Investments.  Make or hold any Investments, except:

 

(a)           Investments by Holdings or a Subsidiary in assets that were Cash
Equivalents when such Investments were made;

 

(b)           loans or advances to officers, directors, board managers and
employees of Holdings and the Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes so long as made in accordance with applicable law and (ii) in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof) (provided that the amount of such loans and
advances shall be contributed to the Borrower in cash as common equity);
provided the aggregate principal amount of all loans and advances made in
reliance on this clause (b) shall not exceed $750,000 at any time outstanding;

 

(c)           (i) Investments by Holdings in the Borrower and (ii) subject to
Section 7.03(d) (to the extent applicable), Investments by the Borrower or any
Subsidiary in any Subsidiary that is a Subsidiary Guarantor (excluding any new
Subsidiary which becomes (or would become) a Subsidiary Guarantor concurrently
with such Investment) or by a Subsidiary in the Borrower;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(e)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 7.01,
7.03, 7.04, 7.05 and 7.06, respectively; provided that for purposes of any
Indebtedness incurred by a Subsidiary that is not a

 

84

--------------------------------------------------------------------------------


 

Subsidiary Guarantor in favor of a Loan Party, and any Dispositions by a Loan
Party to a Subsidiary that is not a Subsidiary Guarantor, such Investments shall
be permitted pursuant to the other provisions of this Section 7.02 (and not
solely pursuant to this clause (e));

 

(f)            Investments existing on the Closing Date and set forth on
Schedule 7.02(f), provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02;

 

(g)           Investments in Swap Contracts permitted under Section 7.03;

 

(h)           promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)            Investments in the ordinary course of business consisting of
Article 3 of the Uniform Commercial Code endorsements for collection or deposit
and Article 4 of the Uniform Commercial Code customary trade arrangements with
customers consistent with past practices;

 

(j)            Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(k)           loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such parent) in
accordance with Section 7.06(e);

 

(l)            advances of payroll payments to employees of Holdings and the
Subsidiaries in the ordinary course of business;

 

(m)          so long as no Default or Event of Default then exists or would
result therefrom, the Borrower and the Subsidiaries may make Investments out of
the Net Cash Proceeds of a substantially concurrent Permitted Equity Issuance of
Holdings received after the Closing Date that are not otherwise applied (or
required to be applied) (x) to prepay the Loans pursuant to Section 2.03(a) or
2.03(b)(iv), (y) to prepay First Lien Loans pursuant to the First Lien Credit
Agreement (but, in the case of any such prepayment of First Lien Revolving
Loans, only to the extent accompanied by a corresponding permanent commitment
reduction in the First Lien Revolving Credit Facility), or (z) to make Capital
Expenditures pursuant to Section 7.13(c); and

 

(n)           so long as no Default or Event of Default then exists or would
result therefrom, Investments by the Borrower and the Subsidiaries in an
aggregate amount not to exceed $2,500,000 in the aggregate.

 

SECTION 7.03.          Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)           Indebtedness of the Loan Parties’ under the Loan Documents;

 

(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof;

 

85

--------------------------------------------------------------------------------


 

(c)           Guarantees by the Borrower and the Subsidiary Guarantors in
respect of each other’s Indebtedness otherwise permitted hereunder;

 

(d)           Indebtedness of the Borrower or any Subsidiary owing to the
Borrower or any other Subsidiary to the extent constituting an Investment
expressly permitted by Section 7.02; provided that (i) all such Indebtedness
shall be evidenced by an Intercompany Note and, in the case of an Intercompany
Note issued to a Loan Party, pledged to the Administrative Agent for the benefit
of the Secured Parties in accordance with the Collateral Documents and
Section 6.11, and (ii) all such Indebtedness of any Loan Party owed to any
Person that is not a Loan Party shall be subject to the subordination terms set
forth in the Intercompany Note;

 

(e)           (i) Capitalized Lease Indebtedness and other Indebtedness
(including Capitalized Leases) financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that such
Indebtedness is incurred concurrently with or within one hundred eighty (180)
days after the applicable acquisition, construction, repair, replacement or
improvement, and (ii) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (i); provided, further, that the aggregate
principal amount of all Indebtedness permitted under this
Section 7.03(e) (including all Permitted Refinancing Indebtedness described in
preceding clause (ii)), shall not exceed $12,500,000 at any time outstanding;

 

(f)            Indebtedness in respect of Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks of
the Borrower or the Subsidiaries incurred in the ordinary course of business and
not for speculative purposes, including, without limitation, all Swap Contracts
required pursuant to Section 6.17;

 

(g)           Indebtedness representing deferred compensation to employees of
Holdings and the Subsidiaries incurred in the ordinary course of business;

 

(h)           Indebtedness consisting of promissory notes issued by Holdings to
current or former officers, directors, managers and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent company thereof)
permitted by Section 7.06(e) (such promissory notes, “Shareholder Subordinated
Notes”); provided that (i) such Indebtedness shall be subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent (it being understood that, subject to the dollar limitation
described below, such subordination provisions shall permit the payment of
interest and principal in cash if no Default or Event of Default has occurred
and is continuing) and (ii) the aggregate amount of all cash payments (whether
principal or interest) made by Holdings in respect of such notes since the
Closing Date, when combined with the aggregate amount of Restricted Payments
made pursuant to Section 7.06(e) since the Closing Date, shall not exceed
$750,000;

 

(i)            Indebtedness incurred by the Borrower or the Subsidiaries in any
Disposition to the extent constituting customary indemnification obligations or
customary obligations in respect of purchase price or other similar adjustments;

 

(j)            Indebtedness consisting of obligations of the Borrower or the
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

 

(k)           Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

 

86

--------------------------------------------------------------------------------


 

(l)            Indebtedness consisting of (a) the financing of insurance
premiums or (b) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(m)          Indebtedness incurred by the Borrower or any of the Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;

 

(n)           obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of the Subsidiaries or obligations in respect of letters
of credit, bank guarantees or similar instruments related thereto, in each case
in the ordinary course of business or consistent with past practice;

 

(o)           Indebtedness of the Borrower, and guarantees thereof by the
Guarantors, under the First Lien Loan Documents in an aggregate principal amount
not to exceed $250,000,000 (as reduced by (i) the amount of any voluntary or
mandatory repayments of principal of First Lien Term Loans thereunder made after
the Closing Date and (ii) the amount of any permanent mandatory commitment
reductions to the First Lien Revolving Credit Facility made after the Closing
Date (excluding, in either case, any such repayments or commitment reductions to
the extent made or replaced at the time  of the entering into of a replaced or
amended First Lien Credit Agreement));

 

(p)           so long as no Default or Event of Default then exists or would
result therefrom, additional unsecured Indebtedness of the Borrower and the
Subsidiaries in an aggregate principal amount not to exceed $6,000,000 at any
time outstanding; and

 

(q)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest (other
than pay-in-kind interest or other interest capitalized as principal) on
obligations described in clauses (a) through (p) above.

 

SECTION 7.04.          Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)           any Subsidiary may merge with (i) the Borrower, provided that
(x) the Borrower shall be the continuing or surviving Person and (y) such merger
does not result in the Borrower ceasing to be incorporated under the Laws of the
United States, any state thereof or the District of Columbia, or (ii) any one or
more other Subsidiaries, provided that when any Subsidiary that is a Subsidiary
Guarantor is merging with another Subsidiary, a Subsidiary Guarantor shall be
the continuing or surviving Person;

 

(b)           (i) any Subsidiary that is not a Subsidiary Guarantor may merge or
consolidate with or into any other Subsidiary that is not a Subsidiary Guarantor
(provided that (A) the Borrower shall own, directly or indirectly, Equity
Interests representing a percentage of the aggregate ordinary voting power and
aggregate equity value represented by the issued and outstanding Equity
Interests in such surviving Subsidiary that is equal to or greater than the
percentage of the aggregate ordinary voting power and the aggregate equity value
represented by the issued and outstanding Equity Interests that were owned
immediately prior to such merger or consolidation, directly or indirectly, by
the Borrower in such other merged or consolidated Subsidiary, and (B) if any
Person other than the Borrower or a Subsidiary

 

87

--------------------------------------------------------------------------------


 

Guarantor receives any consideration in connection with such transaction, such
transaction shall comply with the provisions of Section 7.02) and (ii) any
Subsidiary may liquidate or dissolve or change its legal form (provided that
(A) such transaction shall not reduce the Borrower’s direct or indirect share of
the aggregate ordinary voting power and aggregate equity value in such
Subsidiary, (B) if such Subsidiary is a Subsidiary Guarantor it shall continue
to be a Subsidiary Guarantor, (C) the Borrower or the Subsidiary shall comply
with its obligations under Sections 6.11 and 6.13 in connection with such
transaction and (D) such transaction shall have been undertaken for a valid
purpose (which includes the reduction of taxes for direct or indirect owners of
Equity Interests in the Borrower) and shall not be disadvantageous to the
Lenders in any manner);

 

(c)           any Subsidiary of the Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Subsidiary, provided that (i) if the transferor in such a transaction
is a Subsidiary Guarantor, then the transferee must either be the Borrower or a
Subsidiary Guarantor or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in accordance with Section 7.02;

 

(d)           the Acquisition shall be permitted in accordance with the terms of
the Acquisition Agreement; and

 

(e)           so long as no Default or Event of Default exists or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05;

 

provided that in the case of clauses (a), (b) and (c) above, (x) the security
interest of the Administrative Agent in the property of such person formed by
such merger or consolidation (or such Person resulting from such change in
corporate form) shall be no less favorable than the security interest of the
Administrative Agent in the property of the Borrower or Subsidiary prior to such
merger or consolidation (or change in corporate form) and (y) except in the case
of clause (a)(i) above, the Guarantee by such Person formed by such merger or
consolidation (or such Person resulting from such change in corporate form) of
the Obligations shall be no less favorable to the Lenders than the Guarantees of
the Obligations of the Subsidiary prior to such merger or consolidation (or
change in corporate form), in each case, as reasonably determined by the
Administrative Agent.

 

SECTION 7.05.          Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business, and Dispositions of
furniture, fixtures and equipment no longer used or useful in the ordinary
course of business of the Loan Parties;

 

(b)           Dispositions of inventory (including Cage Cash) and assets of de
minimis value, in any case in the ordinary course of business;

 

(c)           Dispositions of property (other than Real Property)  in the
ordinary course of business to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of similar replacement property;

 

(d)           Dispositions of property by a Subsidiary of the Borrower to the
Borrower or to a Subsidiary, provided that (i) if the transferor of such
property is a Subsidiary Guarantor the transferee

 

88

--------------------------------------------------------------------------------


 

thereof must either be the Borrower or a Subsidiary Guarantor or (ii) to the
extent such transaction constitutes an Investment, such transaction is permitted
under Section 7.02;

 

(e)           (i) Permitted Liens constituting Dispositions and
(ii) Dispositions permitted by (x) Section 7.04 and (y) Section 7.06;

 

(f)            Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business (and not as part of any financing transaction);

 

(g)           Dispositions of Cash Equivalents for cash in the ordinary course
of business;

 

(h)           (i) in the case of the Mortgaged Properties, Real Property Leases
permitted under Section 7.18 and (ii) with respect to all other properties and
assets of the Loan Parties, leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business and which do not materially
interfere with the business of the Borrower or the Subsidiaries;

 

(i)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;

 

(j)            Dispositions by the Borrower or the Subsidiaries of property
(other than a Hotel/Casino Facility) not otherwise permitted under this
Section 7.05, provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default or Event of Default exists), no Default or Event of Default
shall exist or would result from such Disposition, (ii) the aggregate Fair
Market Value of all property Disposed of in reliance on this clause (j) shall
not exceed $4,500,000 in any fiscal year of Holdings, and (iii) with respect to
any Disposition pursuant to this clause (j), the Borrower or a Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents at the time of the consummation of such Disposition (in each case,
free and clear of all Liens at the time received, other than nonconsensual
Permitted Liens and Liens permitted by Section, 7.01(a) and 7.01(r) and clauses
(i) and (ii) of Section 7.01(s)); and

 

(k)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

provided that (1) any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e)(ii)(y) and except for Dispositions from the
Borrower or a Subsidiary to a Loan Party), shall be for no less than the Fair
Market Value of such property at the time of such Disposition, and (2) in no
case shall Holdings or any Subsidiary be permitted to effect a Disposition of
any Hotel/Casino Facility or Mortgaged Property or a material portion thereof or
the Equity Interests of the Borrower or any Subsidiary Guarantor.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Subsidiary, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

 

SECTION 7.06.          Restricted Payments.  Declare or make or agree to declare
or make, directly or indirectly, any Restricted Payment, or incur any
obligations (contingent or otherwise) to do so, except:

 

89

--------------------------------------------------------------------------------


 

(a)           each Subsidiary may make Restricted Payments (i) to the Borrower
and to other Subsidiaries and (ii) in the case of a Restricted Payment by a
non-wholly owned Subsidiary, to the Borrower and any other Subsidiary and to
each other owner of Equity Interests of such Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests, provided that no
Restricted Payment of the type described in preceding clause (ii) (other than
pursuant to required tax distributions) shall be made at any time a Default or
an Event of Default has occurred and is continuing;

 

(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person, provided that to the extent required pursuant to the Collateral
Documents, such Equity Interests shall be pledged to the Administrative Agent
and, in the case of a Restricted Payment by a non-wholly owned Subsidiary, to
the Borrower and any other Subsidiary and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

 

(c)           to the extent constituting Restricted Payments, the Borrower and
the Subsidiaries may enter into and consummate transactions expressly permitted
by any provision of Section 7.04 or 7.08 other than Sections 7.08(a) and (d);

 

(d)           so long as no Event of Default under Section 7.11, 8.01(a),
8.01(f) or 8.01(g) then exists or would result therefrom, the Borrower may make
Restricted Payments to (i) allow Holdings or any direct or indirect parent of
Holdings to pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Holdings or any direct or indirect
parent of Holdings by any future, present or former employee, manager or
director of the Borrower or any of the Subsidiaries (other than the Fertitta
Brothers or any of their Related Persons) upon the death, disability or
termination of employment of such persons or pursuant to any employee, manager
or director equity plan, employee, manager or director stock option plan or any
other employee, manager or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, manager or
director of the Borrower or any of the Subsidiaries (other than the Fertitta
Brothers or any of their Related Persons) and (ii) allow Holdings to make cash
payments in respect of any Shareholder Subordinated Notes pursuant to
Section 7.03(h), provided that the aggregate amount of Restricted Payments made
pursuant to this clause (d) after the Closing Date, when combined with the
aggregate amount of all cash payments (whether principal or interest) made by
Holdings in respect of any Shareholders Subordinated Notes pursuant to
Section 7.03(h) after the Closing Date, shall not exceed $750,000; and

 

(e)           the Borrower and the Subsidiaries may make Restricted Payments to
Holdings (i) the proceeds of which shall be used by Holdings to pay franchise
taxes and other fees, taxes and expenses required to maintain its limited
liability company existence, (ii) the proceeds of which shall be used by
Holdings to pay its audit expenses, and (iii) of up to $150,000 per year, the
proceeds of which shall be used by Holdings to pay other corporate overhead
expenses.

 

SECTION 7.07.          Change in Nature of Business.  Engage in any line of
business substantially different from those lines of business conducted by the
Borrower and the Subsidiaries on the Closing Date or any business reasonably
related or ancillary thereto.

 

SECTION 7.08.          Transactions with Affiliates.  Enter into any transaction
(or series of related transactions) of any kind with any Affiliate of Holdings
or any of the Subsidiaries, whether or not in the ordinary course of business,
other than (a) transactions among the Borrower and the Subsidiary Guarantors or
any entity that becomes a Subsidiary Guarantor as a result of such transaction,
(b) on terms substantially as favorable to Holdings or such Subsidiary as would
be obtainable by Holdings or such Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate,

 

90

--------------------------------------------------------------------------------


 

provided that with respect to any transaction (or series of related
transactions) involving consideration of more than $2,000,000 (i) such
transaction shall be approved by the majority of the directors of Holdings and
(ii) Holdings or the Borrower shall have received a favorable fairness opinion
from a reputable third-party appraiser of recognized standing, (c) the payment
of fees and expenses on the Closing Date related to the Transaction, (d) loans
and other transactions by Holdings and the Subsidiaries to the extent expressly
permitted under this Article 7, (e) employment and severance arrangements
between the Borrower and the Subsidiaries and their respective officers and
employees in the ordinary course of business, (f) payments by Holdings and the
Subsidiaries pursuant to, and in accordance with the terms of, the Tax Sharing
Agreement, (g) the payment of customary fees and reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, officers, board managers
and employees of Holdings and the Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and the Subsidiaries, (h) transactions pursuant to permitted agreements
in existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (i) transactions pursuant to the Management Agreement and,
subject to the Management Fee Subordination Agreement in respect of management
fees and termination fees, payment of fees and expenses owing thereunder,
(j) dividends, redemptions and repurchases permitted under Section 7.06,
(k) transactions pursuant to the IP License Agreement, (l) payments by the
Borrower to Fertitta Entertainment or the Manager pursuant to, and in accordance
with the terms of, the Manager Allocation Agreement and (m) payments by Holdings
or its Subsidiaries to the Parent and its Subsidiaries (other than Holdings and
its Subsidiaries) pursuant to, and in accordance with the terms of, the
Corporate Cost Allocation Agreement.

 

SECTION 7.09.          Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document or
any First Lien Loan Document) that limits the ability of (a) any Subsidiary to
pay dividends or other distributions with respect to any of its Equity Interests
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary or (b) the
Borrower or any other Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Obligations or under the Loan Documents, provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations which
(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not, in the reasonable opinion of the Administrative Agent,
expand the scope of such limits in such Contractual Obligation, (ii) arise in
connection with any Disposition permitted by Section 7.05, so long as such
restrictions relate solely to the assets subject thereto, (iii) subject to
Section 6.13, are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (iv) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness, (v) are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
solely relate to the assets subject thereto, (vi) comprise restrictions imposed
by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e) to the extent that such restrictions apply only to the property
or assets securing such Indebtedness, (vii) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Subsidiary, (viii) subject to Section 6.13, are customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, or (ix) are restrictions on cash or other deposits imposed
by customers under contracts entered into in the ordinary course of business.

 

91

--------------------------------------------------------------------------------


 

SECTION 7.10.          Use of Proceeds.  Use the proceeds of any Loan, whether
directly or indirectly, in a manner inconsistent with the uses described in
Section 5.25.

 

SECTION 7.11.          Financial Covenants.

 

(a)           Total Leverage Ratio.  Permit the Total Leverage Ratio as of the
last day of any Test Period to be greater than the ratio set forth below
opposite the last day of such Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

 

 

 

 

 

 

 

 

 

 

2011

 

N/A

 

N/A

 

8.00:1.00

 

8.50:1.00

 

2012

 

9.00:1.00

 

8.75:1.00

 

8.50:1.00

 

8.50:1.00

 

2013

 

8.00:1.00

 

8.00:1.00

 

7.50:1.00

 

7.50:1.00

 

2014

 

7.00:1.00

 

7.00:1.00

 

6.50:1.00

 

6.50:1.00

 

2015

 

6.25:1.00

 

6.00:1.00

 

5.75:1.00

 

5.50:1.00

 

2016

 

5.50:1.00

 

5.50:1.00

 

5.50:1.00

 

5.50:1.00

 

2017

 

5.50:1.00

 

N/A

 

N/A

 

N/A

 

 

(b)           Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio for any Test Period to be less than the ratio set forth below opposite the
last day of such Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

 

 

 

 

 

 

 

 

 

 

2011

 

N/A

 

N/A

 

0.90:1.00

 

0.90:1.00

 

2012

 

0.90:1.00

 

0.90:1.00

 

0.90:1.00

 

0.90:1.00

 

2013

 

0.95:1.00

 

1.00:1.00

 

1.00:1.00

 

1.05:1.00

 

2014

 

1.05:1.00

 

1.10:1.00

 

1.15:1.00

 

1.20:1.00

 

2015

 

1.25:1.00

 

1.30:1.00

 

1.30:1.00

 

1.30:1.00

 

2016

 

1.30:1.00

 

1.30:1.00

 

1.30:1.00

 

1.30:1.00

 

2017

 

1.30:1.00

 

N/A

 

N/A

 

N/A

 

 

SECTION 7.12.          Accounting Changes.  Make any change in its fiscal year
or fiscal quarter.

 

SECTION 7.13.          Prepayments of Shareholder Subordinated Notes;
Modifications of Certain Agreements.

 

(a)           Amend or modify, or permit the amendment or modification of, any
provision of the First Lien Credit Agreement to the extent prohibited by the
Intercreditor Agreement.

 

(b)           On and after the execution and delivery thereof, amend, modify or
waive, or permit the amendment, modification or waiver of, any provision of any
Shareholder Subordinated Note.

 

(c)           Make (or give any notice in respect of) any principal, interest or
other payment on, or any redemption or acquisition for value of, (x) any
Shareholder Subordinated Note, except to the extent permitted by
Section 7.06(d) or (y) any intercompany Indebtedness among Holdings and the
Subsidiaries in violation of the subordination provisions thereof.

 

(d)           Amend, modify or change in any manner adverse to the interests of
the Lenders in any material respect any term or condition of the Acquisition
Documents.

 

92

--------------------------------------------------------------------------------


 

(e)           Amend, modify or change any provision of the Tax Sharing Agreement
in any manner that is adverse to the interests of Holdings, the Subsidiaries or
the Lenders in any material respect or enter into any new tax sharing agreement,
tax allocation agreement or similar agreement without the prior written consent
of the Required Lenders.

 

(f)            Without the consent of the Administrative Agent, enter into any
contractual arrangement that includes a “key-man” or “change of control”
provision (or comparable provision) other than any “change of control” (or
similar provision) included in any agreement governing Indebtedness or
certificate of designation governing preferred Equity Interests that are, in
either case, permitted by this Agreement and held by Persons not constituting
Affiliates of any Loan Party or any Subsidiary thereof.

 

(g)           Without the consent of the Administrative Agent, amend, modify or
change in any manner adverse to the interests of Holdings, the Subsidiaries or
the Lenders in any material respect any term or condition of the Corporate Cost
Allocation Agreement or the Manager Allocation Agreement.

 

SECTION 7.14.          Equity Interests of the Borrower and the Subsidiaries. 
Permit any Subsidiary to be (or become) a non-wholly owned Subsidiary of
Holdings, except, in the case of a Subsidiary of the Borrower, as a result of or
in connection with a dissolution, merger, consolidation or Disposition of a
Subsidiary permitted by Section 7.04 or 7.05 or an Investment in any Person
permitted under Section 7.02.

 

SECTION 7.15.          Special Purpose Vehicle Restrictions.  Permit Holdings to
(a) conduct, transact or otherwise engage in any business or operations other
than those incidental to (i) its ownership of the Equity Interests of the
Borrower, (ii) the maintenance of its legal existence, (iii) the performance of
the Loan Documents, the Second Lien Loan Documents and the Transaction, (iv) any
public offering of its common stock or any other issuance of its Equity
Interests not prohibited by this Article 7, and (v) any transaction that
Holdings is expressly permitted to enter into or consummate under this Article 7
or (b) own, hold or maintain any assets (including Equity Interests in
Subsidiaries) other than (i) the Equity Interests of the Borrower and (ii) cash
and Cash Equivalents.

 

SECTION 7.16.          Capital Expenditures.  (a) Make any Capital Expenditure,
except for Capital Expenditures not exceeding, in the aggregate for the Borrower
and the Subsidiaries in any fiscal year of Holdings (or, in the case of the
fiscal year ending December 31, 2011, for the period from the Closing Date
through December 31, 2011), the thresholds set forth in the table below opposite
such fiscal year:

 

Fiscal Year

 

Capital Expenditures
Threshold

 

2011

 

$

9,000,000

 

2012

 

$

14,000,000

 

2013

 

$

14,000,000

 

2014

 

$

14,000,000

 

2015

 

$

14,000,000

 

2016

 

$

14,000,000

 

 

93

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything to the contrary contained in clause
(a) above, to the extent that the aggregate amount of Capital Expenditures made
by the Borrower and the Subsidiaries in any fiscal year pursuant to
Section 7.16(a) is less than the maximum amount of Capital Expenditures
permitted by Section 7.16(a) with respect to such fiscal year (before giving
effect to any increase in such amount pursuant to this clause (b)), the amount
of such difference (the “Rollover Amount”) may be carried forward one time and
used to make Capital Expenditures in the next succeeding fiscal year; provided
that Capital Expenditures in any fiscal year shall be counted against the base
amount set forth in Section 7.16(a) with respect to such fiscal year after being
counted against any Rollover Amount available with respect to such fiscal year.

 

(c) Notwithstanding anything to the contrary contained in clauses (a) and
(b) above, the Borrower and the Subsidiaries may make additional Capital
Expenditures in an aggregate amount equal to the aggregate amount of the Net
Cash Proceeds of Permitted Equity Issuances received after the Closing Date that
are not otherwise applied (or required to be applied) (i) to prepay the Loans
pursuant to Section 2.03(a) or (b)(iv), (ii) to prepay First Lien Loans pursuant
to the First Lien Credit Agreement (but, in the case of any such prepayment of
First Lien Revolving Loans, only to the extent accompanied by a corresponding
permanent commitment reduction in the First Lien Revolving Credit Facility) or
(iii) to make an Investment pursuant to Section 7.02(m).

 

SECTION 7.17.          Sale-Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal or mixed, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred except to the extent that (i) the sale
of such property is permitted by Section 7.05 and (ii) any Capitalized Leases or
Liens arising in connection therewith are permitted by Sections 7.03 and 7.01,
respectively.

 

SECTION 7.18.          Real Property Leases.

 

(a)           Leasing Conditions.  Except as otherwise provided in this
Section 7.18, (i) enter into any new Material Real Property Lease (a “New Real
Property Lease”) or (ii) modify any Material Real Property Lease (including,
without limitation, accept a surrender of any portion of any Mortgaged Property
subject to a Material Real Property Lease (unless otherwise required by law),
allow a reduction in the term of any Material Real Property Lease or a reduction
in the Rent payable under any Material Real Property Lease, change any renewal
provisions of any Material Real Property Lease, materially increase the
obligations of the landlord or materially decrease the obligations of any Tenant
under a Material Real Property Lease) or terminate any Material Real Property
Lease unless the Tenant under such Material Real Property Lease is in default
(any such action referred to in clause (ii) being referred to herein as a “Real
Property Lease Modification”) without the prior written consent of the
Administrative Agent. Any New Real Property Lease or Real Property Lease
Modification that requires the Administrative Agent’s consent shall be delivered
to the Administrative Agent for approval not less than five (5) Business Days
prior to the effective date of such New Real Property Lease or Real Property
Lease Modification.  If the Administrative Agent fails to respond to a request
for the Administrative Agent’s consent pursuant to this Section 7.18 within five
(5) Business Days of the Administrative Agent’s receipt of the Borrower’s
request therefor, the Borrower may deliver to the Administrative Agent a second
request.  If the Administrative Agent fails to respond to such second request
within ten (10) Business Days of its receipt thereof, the Administrative Agent’s
consent shall be deemed granted.  Notwithstanding the foregoing, but subject to
terms of Sections 7.18(f) and (g), so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower or a Subsidiary may enter
into a New Real Property Lease or Real Property Lease Modification in accordance
with the Real Property Leasing Standards.  All

 

94

--------------------------------------------------------------------------------


 

Real Property Leases not otherwise subject to this paragraph (a) shall be
entered into on commercially reasonable, market terms.

 

(b)           Delivery of New Real Property Lease or Real Property Lease
Modification.  Upon the execution of any New Real Property Lease or Real
Property Lease Modification, as applicable, by the Borrower or any Subsidiary,
the Borrower shall deliver to the Administrative Agent an executed copy of the
New Real Property Lease or Real Property Lease Modification.

 

(c)           Real Property Lease Amendments.  The Borrower agrees that neither
it nor any Subsidiary shall have the right or power, as against the
Administrative Agent and the Lenders without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed as provided
herein), to cancel, abridge, amend or otherwise modify any Real Property Lease
unless such modification complies with this Section 7.18.

 

(d)           No Default Under Real Property Leases.  The Borrower shall or
shall cause the applicable Subsidiary to (i) promptly perform and observe all of
the material terms, covenants and conditions required to be performed and
observed by the Borrower or such Subsidiary under the Real Property Leases, if
the failure to perform or observe the same, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
(ii) exercise, within ten (10) Business Days after a written request by the
Administrative Agent, any right to request from the Tenant under any Material
Real Property Lease a certificate with respect to the status thereof and
(iii) not collect any of the Rents under any Real Property Lease, more than one
(1) month in advance (except that the Borrower may collect such security
deposits and last month’s Rents as are permitted by Law and are commercially
reasonable in the prevailing market and collect other charges in accordance with
the terms of each Real Property Lease).

 

(e)           Subordination.  All Real Property Lease Modifications and New Real
Property Leases entered into by the Borrower or any Subsidiary after the Closing
Date shall by their express terms be subject and subordinate to this Agreement
and the Mortgages (through a subordination provision contained in such Real
Property Lease or otherwise).

 

(f)            Attornment.  Each New Real Property Lease entered into from and
after the Closing Date shall provide that in the event of the enforcement by the
Administrative Agent of any remedy under this Agreement or the Mortgages, the
Tenant under such Real Property Lease shall, at the option of the Administrative
Agent or of any other Person succeeding to the interest of the Administrative
Agent as a result of such enforcement, attorn to the Administrative Agent or to
such Person and shall recognize the Administrative Agent or such successor in
the interest as lessor/sublessor under such New Real Property Lease without
change in the provisions thereof; provided, however, the Administrative Agent or
such successor in interest shall not be liable for or bound by (i) any payment
of an installment of rent or additional rent made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by the Borrower or any Subsidiary under any such New Real Property Lease (but
the Administrative Agent, or such successor, shall be subject to the continuing
obligations of the landlord to the extent arising from and after such succession
to the extent of the Administrative Agent’s, or such successor’s, interest in
the applicable Mortgaged Property), (iii) any credits, claims, setoffs or
defenses which any Tenant may have against the Borrower or any Subsidiary,
(iv) any obligation on the part of the Borrower or any Subsidiary, pursuant to
such New Real Property Lease, to perform any tenant improvement work, or (v) any
obligation on the part of the Borrower or any Subsidiary, pursuant to such New
Real Property Lease, to pay any sum of money to any Tenant.  Each such New Real
Property Lease shall also provide that, upon the reasonable request by the
Administrative Agent or such successor in interest, the Tenant shall execute and
deliver an instrument or instruments confirming such attornment.

 

95

--------------------------------------------------------------------------------


 

(g)           Non-Disturbance Agreements.  The Administrative Agent shall enter
into, and, if required by applicable law to provide constructive notice or
requested by a Tenant, record in the county where the subject Real Property is
located, a subordination, attornment and non-disturbance agreement,
substantially in form and substance substantially similar to the form attached
hereto as Exhibit K, subject to such modifications reasonably requested by a
Tenant (a “Non-Disturbance Agreement”), with any Tenant (other than an Affiliate
of the Borrower) entering into a New Real Property Lease or Real Property Lease
Modification, within twenty (20) Business Days after written request therefor by
the Borrower; provided that such request is accompanied by certificate of a
Responsible Officer of the Borrower stating that such New Real Property Lease or
Real Property Lease Modification (as applicable) complies in all material
respects with this Section 7.18 and payment of all reasonable out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of any Non-Disturbance
Agreement, including, without limitation, reasonable attorneys’ fees and
disbursements.

 

SECTION 7.19.          Anti-Terrorism Law; Anti-Money Laundering. 
(a)(i) Knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in Section 5.24(b), (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that violates, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
Holdings or the Borrower shall deliver to the Lenders any certification or other
evidence reasonably requested from time to time by any Lender, confirming
Holdings’ and the Subsidiaries’ compliance with this Section 7.19).

 

(b)           Cause or permit any of the funds of Holdings or any of the
Subsidiaries that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Loans would be in violation of
any applicable law.

 

SECTION 7.20.          Embargoed Person.  Cause or permit (a) any of the funds
or properties of Holdings or any of the Subsidiaries that are used to repay the
Loans to constitute property of, or be beneficially owned directly or indirectly
by, any Person subject to sanctions or trade restrictions under United States
law (“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the
“List of Specially Designated Nationals and Blocked Persons” maintained by OFAC
and/or on any other similar list maintained by OFAC pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or any applicable Law promulgated
thereunder, with the result that the investment in Holdings or any of the
Subsidiaries (whether directly or indirectly) is prohibited by any applicable
Law, or the Loans made by the Lenders would be in violation of any applicable
Law, or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders or (b) any Embargoed Person to have any direct or
indirect interest, in Holdings or any of the Subsidiaries, with the result that
the investment in Holdings or any of the Subsidiaries (whether directly or
indirectly) is prohibited by any applicable Law or the Loans are in violation of
any applicable Law.

 

SECTION 7.21.          Limitations on Layering, etc.  (a) Incur or permit to
incur any Indebtedness that is or purports to be by its terms (or by the terms
of any agreement governing such Indebtedness) contractually subordinated or
contractually junior in right of payment to any Indebtedness of the Borrower or
any Guarantor unless such Indebtedness is contractually subordinated and/or
junior in right of payment to the Loans and the other Obligations under the Loan
Documents, or such Guarantor’s guaranty thereof (as applicable), at least to the
same extent as contractually subordinated or junior in right of payment to such
other Indebtedness.

 

96

--------------------------------------------------------------------------------


 

(b) Create, incur, assume or suffer to exist, or permit any Guarantor to create,
incur, assume or suffer to exist, any Lien that secures obligations under any
Indebtedness on any asset or property of the Borrower or any Guarantor (other
than obligations secured under the First Lien Loan Documents or as otherwise
permitted by the Intercreditor Agreement) on a basis that is senior to the Liens
securing the Obligations under this Agreement unless such Liens are permitted
under Section 7.01 and are also senior to the Liens securing the obligations
under the First Lien Loan Documents.

 

ARTICLE 8

 

Events of Default and Remedies

 

SECTION 8.01.          Events of Default.  Any of the following shall constitute
an Event of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, (i) when and as required to be paid herein,
any amount of principal of any Loan, or (ii) within three (3) Business Days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower or any other Loan Party
(i) fails to perform or observe any term, covenant or agreement contained in any
of Section 6.03(a), 6.05(a) (solely with respect to the Borrower), 6.11(b) or
(c) or 6.18(c), (f) or (i), 6.20 or Article 7, provided that any Event of
Default under Section 7.11 is subject to cure as contemplated by Section 8.04,
(ii) fails to perform or observe any covenant or agreement contained in
Section 6.01 or 6.02(a), (b), (e) or (f) on its part to be performed or observed
and such failure continues for five (5) Business Days after the earlier of
knowledge thereof by the applicable Loan Party and notice thereof by the
Administrative Agent or the Required Lenders to Holdings or the Borrower, or
(iii) fails to perform or observe any covenant or agreement contained in
Section 6.10 (so long as no other Default has occurred and is continuing) on its
part to be performed or observed and such failure continues for ten
(10) Business Days after the earlier of knowledge thereof by the applicable Loan
Party and notice thereof by the Administrative Agent or the Required Lenders to
Holdings or the Borrower; or

 

(c)           Other Defaults.  The Borrower or any other Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after the
earlier of knowledge thereof by the applicable Loan Party and notice thereof by
the Administrative Agent or the Required Lenders to Holdings or the Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document or certificate required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (or, in the
case of any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language, in any respect) when made or
deemed made or furnished; or

 

(e)           Cross-Default.  Any Loan Party or any Subsidiary (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
any intercompany Indebtedness among the Loan Parties) having an aggregate
principal exceeding the Threshold Amount, or (ii) fails to observe or perform
any other agreement or condition

 

97

--------------------------------------------------------------------------------


 

relating to any such Indebtedness, or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that with respect to any failure or breach or default under the First
Lien Credit Agreement (other than a payment “event of default” under, or an
acceleration of the Indebtedness under, the First Lien Credit Agreement), such
event shall only constitute an Event of Default under this Agreement if such
event occurs and is not cured or waived within ninety (90) days after the
occurrence of such event; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of the
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or makes a general assignment for the
benefit of its creditors, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Loan Parties, taken as a whole, and is not released, vacated or
fully bonded within sixty (60) days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan; (ii) there is or arises any Unfunded Pension Liability;
or (iii) there is or arises any potential withdrawal liability, or any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability, under Section 4201 of ERISA under a Multiemployer Plan, and the
occurrence of the events and liabilities described in the foregoing clauses of
this Section 801(i), either individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan Document
(other than an immaterial provision), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under

 

98

--------------------------------------------------------------------------------


 

Section 7.04 or 7.05) or as a result of acts or omissions by the Administrative
Agent or any Lender or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations), or purports in writing to revoke or rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Documents.  (i) Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof, including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required by the Collateral Documents, on and security interest in any
portion of the Collateral having a Fair Market Value in excess of $1,250,000
purported to be covered thereby, subject to Permitted Liens, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements (so long as such
failure does not result from the breach or non-compliance by a Loan Party with
the terms of any Loan Document), or (ii) any of the Equity Interests of the
Borrower or any Subsidiary ceasing to be pledged pursuant to the applicable
Collateral Documents free of Liens other than Liens created by the Collateral
Documents or any nonconsensual Permitted Liens arising solely by operation of
Law; or

 

(m)          Loss or Revocation of Casino License.  The occurrence of a License
Revocation (after giving effect to any applicable cure period expressly set
forth in the definition thereof) that continues for more than five (5) Business
Days during which time enforcement is not stayed by appeal or similar proceeding
with the applicable Gaming Authority; or

 

(n)           Cessation of Operations.  The Borrower or any Subsidiary ceases to
operate a casino (and, as applicable, hotel) at any Hotel/Casino Facility or
ceases to conduct significant gaming and hotel activities thereon for any reason
whatsoever (other than temporary cessation in connection with alterations
permitted hereunder or restoration following a Casualty Event); or

 

(o)           Amendment or Termination of Management Agreement, etc.  (i) The
Management Agreement, the Management Fee Subordination Agreement, the Manager
Allocation Agreement or the Corporate Cost Allocation Agreement shall, in whole
or in part, be amended, supplemented or modified (other than as permitted by
Section 6.18 or 7.13(i), as the case may be), terminated (other than upon the
expiration of the term thereof), cease to be effective or cease to be the
legally valid, binding and enforceable obligation in any material respect of any
party thereto or (ii) Holdings or any of the Subsidiaries shall breach any
material provision of, or default in the performance of its payment or other
material obligations under, the Management Agreement, the Corporate Cost
Allocation Agreement, the Manager Allocation Agreement or the Management Fee
Subordination Agreement;

 

(p)           Intercreditor Agreement.  The Intercreditor Agreement or any
provision thereof shall cease to be in full force or effect (except in
accordance with its terms), any party thereto (other than the Administrative
Agent or any Lender) shall deny or disaffirm its respective obligations
thereunder or any party thereto (other than the Administrative Agent or any
Lender) shall default in the due performance or observance of any term, covenant
or agreement on its part to be performed or observed pursuant to the terms
thereof;

 

99

--------------------------------------------------------------------------------


 

(q)           Tax Sharing Agreements.  (i) Holdings or any of the Subsidiaries
shall breach any material provision of, or default in the performance of its
material obligations under, the Tax Sharing Agreement or make any payment to the
Parent or any of its Subsidiaries (other than Holdings and its Subsidiaries) in
respect of taxes attributable to the operations of Holdings and its Subsidiaries
or (ii) the Parent or any of its Subsidiaries (other than Holdings and its
Subsidiaries) shall fail to make any material payment to Holdings or any of its
Subsidiaries in breach of any material provision of the Tax Sharing Agreement,
in each case other than in accordance with the terms of the respective
agreement, including any applicable grace periods with respect thereto; or

 

(r)            IP License Agreement.  The IP License Agreement or any provision
thereof shall cease to be in full force or effect (except in accordance with its
terms), any party thereto shall deny or disaffirm its respective obligations
thereunder or any party thereto shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the terms thereof.

 

SECTION 8.02.          Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent may and, at the request of
the Required Lenders, shall take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           exercise the right of the Administrative Agent under the Control
Agreements to transfer funds maintained in the deposit accounts and securities
accounts of the Loan Parties to such account as the Administrative Agent shall
determine; and

 

(d)           exercise on behalf of itself and the Lenders all other rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of any event described in Section 8.01(f) or
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.

 

SECTION 8.03.          Application of Funds.  (a) After the exercise of remedies
(including rights of setoff) provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations (whether as a result of a payment under a Guaranty,
any realization on the Collateral, any setoff rights, any distribution in
connection with any proceedings or other action of any Loan Party in respect of
Debtor Relief Laws or otherwise) shall be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3 and Sections 6.18(h) and (j)) payable to the Administrative Agent in
its capacity as such;

 

100

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
applicable Secured Parties (including Attorney Costs payable under Section 10.04
and amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the Lenders on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the Lenders on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

(b) If any Secured Party collects or receives any amounts received on account of
the Obligations to which it is not entitled under Section 8.03(a) hereof, such
Secured Party shall hold the same in trust for the Secured Parties and shall
forthwith deliver the same to the Administrative Agent, for the account of the
Secured Parties, to be applied in accordance with Section 8.03(a) hereof.

 

SECTION 8.04.          Holdings’ Right to Cure.  Notwithstanding anything to the
contrary contained in Section 8.01, in the event of any Event of Default under
any covenant set forth in Section 7.11 and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter of Holdings hereunder,
Holdings and the Borrower may engage in a Permitted Equity Issuance and Holdings
may apply the amount of the Net Cash Proceeds thereof to increase Consolidated
EBITDA with respect to such applicable fiscal quarter (such fiscal quarter, a
“Default Quarter”); provided that such Net Cash Proceeds (i) are actually
received by the Borrower (including through capital contribution of such Net
Cash Proceeds by Holdings to the Borrower) no later than ten (10) days after the
date on which financial statements are required to be delivered with respect to
such Default Quarter hereunder, (ii) are applied to prepay the Loans in
accordance with Section 2.03(b)(iv), and (iii) do not exceed the aggregate
amount necessary to cause Holdings to be in compliance with Section 7.11 for the
applicable period (but, for such purpose, not taking into account any repayment
of Indebtedness in connection therewith required pursuant to
Section 2.03(b)(iv)); provided, further, that the Borrower shall not be
permitted to engage in any more than (A) one (1) Permitted Equity Issuance
pursuant to this Section 8.04 in any period of four consecutive fiscal quarters
or (B) three (3) Permitted Equity Issuances pursuant to this Section 8.04 during
the term of this Agreement.  The parties hereby acknowledge that this
Section 8.04 may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 7.11 and shall not result in any
adjustment to Consolidated EBITDA other than for purposes of compliance with
Section 7.11 on the last day of a given Test Period.  Notwithstanding anything
to the contrary set forth herein, no Permitted Equity Issuance shall be
effective to cure the applicable Event of Default hereunder unless such
Permitted Equity Issuance is also effective to cure, and in fact cures, the
comparable “Event of Default” (as defined in the First Lien Credit Agreement),
if any, then existing under the First Lien Credit Agreement.

 

101

--------------------------------------------------------------------------------


 

ARTICLE 9

 

Administrative Agent and Other Agents

 

SECTION 9.01.          Appointment and Authorization of Agents.  (a) Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacity as a Lender)
hereby irrevocably appoints and authorizes the Administrative Agent (A) to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto and (B) without
limiting the generality of the appointment and authorization of the foregoing
clause (A), to enter into the Collateral Documents and the Intercreditor
Agreement.  In this connection, the Administrative Agent, as “collateral agent”
(and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 (including, Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

SECTION 9.02.          Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, employees or
attorneys-in-fact including for the purpose of any Borrowings, such sub-agents
as shall be deemed necessary by the Administrative Agent and shall be entitled
to advice of counsel and other consultants or experts concerning all matters
pertaining to such duties.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or sub-agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct in such
selection (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

SECTION 9.03.          Liability of Agents.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable

 

102

--------------------------------------------------------------------------------


 

decision, in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

SECTION 9.04.          Reliance by Agents.  (a) Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

SECTION 9.05.          Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  The
Administrative Agent will notify the Lenders of its receipt of any such notice. 
The Administrative Agent shall take such action with respect to any Event of
Default as may be directed by the Required Lenders in accordance with Article 8;
provided that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.06.          Credit Decision; Disclosure of Information by Agents. 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related

 

103

--------------------------------------------------------------------------------


 

Persons have disclosed material information in their possession.  Each Lender
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

SECTION 9.07.          Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent, the Supplemental Administrative Agents (if
any) and each Joint Lead Arranger and, in each such case, their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons (to the extent not reimbursed by or on behalf of any Loan Party
and without limiting the obligation of any Loan Party to do so), pro rata, and
hold harmless each such Person from and against any and all Indemnified
Liabilities incurred by it in exercising the powers, rights and remedies of the
Administrative Agent or the Supplemental Administrative Agents (if any) or
performing duties of the Administrative Agent or the Supplemental Administrative
Agents (if any) hereunder or under the other Loan Documents or otherwise in its
capacity of the Administrative Agent or the Supplemental Administrative Agents
(if any) or, in the case of the Administrative Agent and the Joint Lead
Arrangers, their respective Affiliates, and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent and the Joint Lead
Arrangers, any and all Indemnified Liabilities incurred by it in making any
determinations of the Administrative Agent and the Joint Lead Arrangers as
described above; provided that no Lender shall be liable for the payment to any
such Person of any portion of such Indemnified Liabilities resulting from such
Person’s own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final and non-appealable decision; provided,
further, that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The undertaking in this Section 9.07 shall survive
termination of the Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

 

104

--------------------------------------------------------------------------------


 

SECTION 9.08.          Agents in their Individual Capacities.  The
Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as if they were not performing the duties of the Administrative Agent hereunder
and without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, the Administrative Agent or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them.  With respect
to its Loans, the Administrative Agent or its Affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent, and the terms
“Lender”, “Lenders”, “Required Lenders” and “Supermajority Lenders” include the
Administrative Agent or its Affiliates in its individual capacity.

 

SECTION 9.09.          Successor Agents.  The Administrative Agent may resign as
the Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of a Default or an Event of Default (which
consent of the Borrower shall not be unreasonably withheld or delayed).  If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders. 
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated.  After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 9 and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.  If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents.  After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article 9 and Sections 10.04 and 10.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

 

SECTION 9.10.          Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any

 

105

--------------------------------------------------------------------------------


 

demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06, 10.04 and 10.05) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 9.11.          Collateral and Guaranty Matters.  The Lenders irrevocably
agree:

 

(a)           that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released
(i) upon termination of the Commitments and payment in full of all Obligations
(other than contingent indemnification obligations not yet accrued and payable),
(ii) at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any transfer permitted hereunder
and under each other Loan Document to any Person other than Holdings or any of
the Subsidiaries, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (iv) if
the property subject to such Lien is owned by a Subsidiary Guarantor, upon
release of such Subsidiary Guarantor from its obligations under its Guaranty
pursuant to clause (c) below;

 

(b)           to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien on such property that is permitted by Section 7.01(i); and

 

(c)           that any Subsidiary Guarantor shall be automatically released from
its obligations under the Guaranty and the Liens of the Collateral Documents
shall be automatically released if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; provided that no such release shall
occur if (after giving effect to such release) such Subsidiary Guarantor is a
guarantor of any Indebtedness of Holdings or any Subsidiary.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty

 

106

--------------------------------------------------------------------------------


 

pursuant to this Section 9.11.  In each case as specified in this Section 9.11,
the Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.11; provided, however, that (1) the Administrative Agent shall
not be required to execute any document necessary to evidence such release on
terms that, in the Administrative Agent’s reasonable opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Guarantor without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly so released) and the Administrative Agent’s Liens shall automatically
attach to the proceeds from any such sale, license, lease, or other dispositions
of any such Collateral; and (3) the Administrative Agent may request, and may
rely conclusively on without further inquiry, a certificate from the Borrower or
any other Loan Party certifying as to the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Subsidiary Guarantor from its obligations under the Guaranty, in
each case, pursuant to this Section 9.11.

 

SECTION 9.12.          Other Agents; Joint Lead Arrangers and Managers.  None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “joint book runner”, “joint lead arranger”, “syndication
agent” or “documentation agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such but only in their respective capacity as a
Lender (other than the rights to indemnification set forth in Sections 9.07,
10.04 and 10.05).  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 9.13.          Appointment of Supplemental Administrative Agents.  (a) 
It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

 

(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or

 

107

--------------------------------------------------------------------------------


 

such Supplemental Administrative Agent, and (ii) the provisions of this
Article 9 and of Section 10.04 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

 

(c)           Should any instrument in writing from the Borrower, or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

ARTICLE 10

 

Miscellaneous

 

SECTION 10.01.        Amendments, etc.  Except as otherwise set forth in this
Agreement, no amendment, modification, supplement or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
Holdings or any Subsidiary therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and each such waiver, amendment, modification, supplement or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, modification,
supplement, waiver or consent shall:

 

(a)           extend or increase any Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any Default or Event of Default or mandatory prepayment shall
not constitute an extension or increase of any Commitment of any Lender);

 

(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.04 or 2.05 or any fees without
the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of any Loans pursuant to Section 2.03(b) shall not constitute a
postponement of any date scheduled for the payment of principal or interest;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clauses (i) and (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

(d)           change any provision of this Section 10.01, the definition of
“Required Lenders,” or “Pro Rata Share” or Section 2.10 or 8.03 or the proviso
appearing in Section 8.02, in any such case without the written consent of all
Lenders directly affected thereby; provided, however, that the definition of
“Pro Rata Share” and Section 2.10 may be amended by the Required Lenders to
permit the prepayment of Loans by the Borrower at a discount to par on terms and
conditions approved by the Required Lenders, so long as any such prepayment is
offered on a ratable basis to all Lenders of the applicable Class (and made
ratably to all accepting Lenders of the applicable Class);

 

108

--------------------------------------------------------------------------------


 

(e)           other than in a transaction permitted under Sections 7.04 or 7.05,
release all or a substantial portion of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

(f)            other than in connection with a transaction permitted under
Section 7.04 or 7.05, release all or a substantial portion of the aggregate
value of the Guarantees under the Guaranty, without the written consent of each
Lender; or

 

(g)           amend or modify any provision of the Intercreditor Agreement or
change any provision in the definition of “Supermajority Lenders” without the
written consent of the Supermajority Lenders;

 

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document.  Any such waiver and any such amendment, modification or supplement in
accordance with the terms of this Section 10.01 shall apply equally to each of
the Lenders and shall be binding on the Loan Parties, the Lenders, the Agents
and all future holders of the Loans.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Loans to permit the refinancing of all
outstanding Loans (the “Refinanced Loans”) with a replacement term loan tranche
denominated in Dollars (the “Replacement Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Refinanced Loans, (b) the Effective Yield
on such Replacement Loans shall not be higher than the Effective Yield on such
Refinanced Loans, (c) the Weighted Average Life to Maturity of such Replacement
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Loans), and (d) all other terms
applicable to such Replacement Loans shall be substantially identical to, or
less favorable to the Lenders providing such Replacement Loans than, those
applicable to such Refinanced Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period after the latest final
maturity of the Loans in effect immediately prior to such refinancing.

 

SECTION 10.02.        Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)          if to Holdings, the Borrower or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other

 

109

--------------------------------------------------------------------------------


 

address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the Borrower and the Administrative
Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent pursuant to Article 2 shall not be
effective until actually received by such Person.  In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders.

 

(c)           Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of Holdings or the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Holdings or the Borrower in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  All telephonic notices to
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

SECTION 10.03.        No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

SECTION 10.04.        Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent and the Joint Lead Arrangers
for all reasonable out-of-pocket costs and expenses incurred in connection with
the preparation, negotiation, syndication and execution of this Agreement and
the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of White & Case LLP, and (b) to pay or
reimburse the Administrative Agent, each Joint Lead Arranger and each Lender for
all out-of-pocket costs and expenses incurred in connection with the enforcement
of any rights or remedies under this Agreement or the other Loan Documents or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of
counsel to the Administrative Agent).  The agreements in this Section

 

110

--------------------------------------------------------------------------------


 

10.04 shall survive the termination of the Commitments and repayment of all
other Obligations.  All amounts due under this Section 10.04 shall be paid
(i) on the Closing Date provided that the Borrower has received at least one
(1) Business Day in advance an invoice relating thereto setting forth such
expenses in reasonable detail or (ii) if after the Closing Date, within ten
(10) Business Days of receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail.  If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent in its sole discretion.

 

SECTION 10.05.        Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Joint Lead Arranger, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, trustees, investment advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, (d) any inquiry, application, investigation or
proceeding of any kind by, from or of any Gaming Authority or Liquor Authority
under any Loan Document or with respect to any of the Lenders or the Joint Lead
Arrangers, or (e) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any Affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, in each case as determined by a court of
competent jurisdiction in a final and non-appealable decision.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date).  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated. 
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final and
non-appealable decision of a court of competent jurisdiction that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05.  To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.05 may be unenforceable in whole or in part because
they are violative of any Law or

 

111

--------------------------------------------------------------------------------


 

public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by any Indemnitee.  The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

SECTION 10.06.        Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and the Administrative
Agent’s and the Lenders’ Liens, security interests, rights, powers and remedies
under this Agreement and each Loan Document shall continue in full force and
effect, and (b) each Lender severally agrees to pay to the Administrative Agent
upon demand its applicable share of any amount so recovered from or repaid by
any Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  In such event, each Loan Document shall be automatically
reinstated (to the extent that any Loan Document was terminated) and the
Borrower shall take (and shall cause each other Loan Party to take) such action
as may be requested by the Administrative Agent and the Lenders to effect such
reinstatement.

 

SECTION 10.07.        Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Holdings nor the Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(e) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than to
Disqualified Institutions) (“Assignees”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)          the Borrower; provided that no consent of the Borrower shall be
required (i) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund (excluding therefrom Disqualified Institutions), (ii) if a Default
or an Event of Default has occurred and is continuing, or (iii) until such time
as the Administrative Agent has determined that the primary syndication of the
Commitments and Loans has been completed; provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

 

112

--------------------------------------------------------------------------------


 

(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Loan to a Lender
or an Affiliate of a Lender and no consent of the Administrative Agent shall be
required for an assignment to an Agent or an Affiliate of an Agent.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Loans, the amount of the Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consents; provided that (1) no such consent of the Borrower shall be
required if a Default or an Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(D)          none of (i) Holdings, (ii) any direct or indirect holder of any
Equity Interest in Holdings or the Borrower, (iii) the Borrower, (iv) any
Subsidiary or Affiliate of Holdings or the Borrower or (v) any Person that has
been denied an approval or a license, or otherwise found unsuitable, under
applicable Gaming Laws in any jurisdiction shall be an Eligible Assignee;
provided that no Person that is (x) a Lender on the Closing Date or an Affiliate
of such Lender or (y) an institutional lender under the NP Opco Credit Agreement
or the PropCo Credit Agreement on the Closing Date or an Affiliate of any such
lender shall cease to be treated as an Eligible Assignee by operation of
preceding clause (ii) or (iv) for purposes of this Agreement.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate classes of Loans on a non-pro rata
basis.

 

(c)           Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

 

113

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, Obligations
(specifying the Unreimbursed Amounts), Borrowings and amounts due under
Section 2.03, owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.

 

(e)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Disqualified Institution, Holdings or any
Subsidiary or any other Person that is not (or is not eligible to be) an
Eligible Assignee) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.07(b) but shall not be entitled to recover greater amounts under such
Sections than the selling Lender would be entitled to recover unless the sale of
such participation was made with Borrower’s prior consent.  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 3.01 unless such Participant complies with
Section 10.15 as though it were a Lender.

 

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)           Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its

 

114

--------------------------------------------------------------------------------


 

obligations under the Loan Documents and (ii) such trustee shall not be entitled
to exercise any of the rights of a Lender under the Loan Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

 

(i)            Notwithstanding anything to the contrary contained herein, no
Assignee shall have recourse to the provisions of Sections 3.01 and 3.05 if the
condition upon which such recourse is based was in existence at the time of the
applicable assignment under this Section 10.07 (unless the assigning Lender was
entitled to the payment of additional amounts or indemnification for Taxes or
Other Taxes under Section 3.01 or the payment of compensation under
Section 3.05, in each case, at the time of such applicable assignment).

 

SECTION 10.08.        Confidentiality.  Each of the Agents and the Lenders
agrees to use commercially reasonable efforts (equivalent to the efforts each
such Person applies to maintain the confidentiality of its own confidential
information) to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
directors, officers, employees, trustees, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) subject to
an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender or its Affiliates; (i) in connection with
the exercise of (or in preparation to exercise) any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder; (j) to the extent that such
Information is received from a third Person that is not to such Agent’s or
Lender’s knowledge subject to confidentiality arrangements to the Borrower;
(k) to the extent that such Information is independently developed by such
Agent, such Lender or any of their respective Affiliates; or (l) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender).  In addition, the Agents and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents and the Loans.  For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the date hereof, such information (i) is clearly identified at the
time of delivery as confidential or (ii) is delivered pursuant to Section 6.01,
6.02 or 6.03.

 

SECTION 10.09.        Setoff.  (a) In addition to any rights and remedies of the
Administrative Agent and the Lenders provided by Law, upon the occurrence and
during the continuance of any Event of Default, each of the Administrative
Agent, each Lender and their respective Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or

 

115

--------------------------------------------------------------------------------


 

special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, the Administrative Agent, such Lender or
their respective Affiliates to or for the credit or the account of the
respective Loan Parties and their Subsidiaries against any and all Obligations
owing to the Administrative Agent, such Lender or their respective Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that any recovery by the Administrative Agent, any Lender or their respective
Affiliates pursuant to its setoff rights under this Section 10.09 is subject to
the provisions of Section 8.03.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided that, the failure to give such notice shall not
affect the validity of such setoff and application.  The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

 

(b)  NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA,
NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS
TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED BY
SECTION 10.01 OF THIS AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN WRITING BY
THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS
OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY
ATTEMPTED EXERCISE BY ANY LENDER OR THE ADMINISTRATIVE AGENT OF ANY SUCH RIGHT
WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE
AGENT SHALL BE NULL AND VOID.  THIS SUBSECTION (b) SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

 

SECTION 10.10.        Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents (collectively, the “Charges”) shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.  To the extent permitted by
applicable Law, the interest and other Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date

 

116

--------------------------------------------------------------------------------


 

of repayment, shall have been received by such Lender.  Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
this Agreement, unless and until the rate of interest again exceeds the Maximum
Rate, and at that time this Section 10.10 shall again apply.  In no event shall
the total interest received by any Lender pursuant to the terms hereof exceed
the amount that such Lender could lawfully have received had the interest due
hereunder been calculated for the full term hereof at the Maximum Rate.  If the
Maximum Rate is calculated pursuant to this Section 10.10, such interest shall
be calculated at a daily rate equal to the Maximum Rate divided by the number of
days in the year in which such calculation is made.  If, notwithstanding the
provisions of this Section 10.10, a court of competent jurisdiction shall
finally determine that a Lender has received interest hereunder in excess of the
Maximum Rate, the Administrative Agent shall, to the extent permitted by
applicable Law, promptly apply such excess in the order specified in this
Agreement and thereafter shall refund any excess to the Borrower or as a court
of competent jurisdiction may otherwise order.

 

SECTION 10.11.        Counterparts.  This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

 

SECTION 10.12.        Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement.  Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

SECTION 10.13.        Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Loan,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not then due and payable).

 

SECTION 10.14.        Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 10.15.        Tax Forms. (a)(i) Each Lender and each Agent that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
(each, a “Foreign Lender”) shall, to the extent it is legally entitled to do so
and if not previously delivered, deliver to the Borrower and the

 

117

--------------------------------------------------------------------------------


 

Administrative Agent, on or prior to the date which is ten (10) Business Days
after the Closing Date (or upon accepting an assignment of an interest herein),
two duly signed, properly completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender by the Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document) or such other evidence reasonably satisfactory to the Borrower
and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, United States withholding tax, including any
exemption pursuant to Section 871(h) or 881(c) of the Code, and in the case of a
Foreign Lender claiming such an exemption under Section 881(c) of the Code, a
certificate that establishes in writing to the Borrower and the Administrative
Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code.  Thereafter and from time to time, each such Foreign Lender shall
(A) promptly submit to the Borrower and the Administrative Agent such additional
duly completed and signed copies of one or more of such forms or certificates
(or such successor forms or certificates) to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(ii)         Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Foreign Lender under any of the Loan Documents (for example, in the case of
a typical participation by such Foreign Lender), shall deliver to the Borrower
and the Administrative Agent on the date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (in either case, in the reasonable exercise
of its discretion), (A) two duly signed completed copies of the forms or
statements required to be provided by such Foreign Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Foreign Lender acts for its own account that is not subject to United
States withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Foreign Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender.

 

(iii)        The Borrower shall not be required to pay any additional amount or
any indemnity payment under Section 3.01 to (A) any Foreign Lender if such
Foreign Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to

 

118

--------------------------------------------------------------------------------


 

Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of Section 10.15(a)(ii) have not been satisfied if
the Borrower is entitled, under applicable Law, to rely on any applicable forms
and statements required to be provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents, including in the case of a typical participation.

 

(iv)       The Administrative Agent may deduct and withhold any taxes required
by any Laws to be deducted and withheld from any payment under any of the
Loan Documents.

 

(b)           Each Lender and each Agent that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall, if
not previously delivered, deliver to the Administrative Agent and the Borrower
two duly signed, properly completed copies of IRS Form W-9 on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or any successor form.  If such U.S. Lender fails to
deliver such forms, then the Administrative Agent may withhold from any payment
to such U.S. Lender an amount equivalent to the applicable backup withholding
tax imposed by the Code.

 

SECTION 10.16.        Governing Law.  (a) THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT
WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF
HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

119

--------------------------------------------------------------------------------


 

(c)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10.16,
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS, THE JOINT LEAD
ARRANGERS OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST HOLDINGS, THE
BORROWER OR ANY OF THE OTHER SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR ASSETS
IN THE COURTS OF ANY JURISDICTION.

 

SECTION 10.17.        Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.18.        Binding Effect.  This Agreement shall become effective
when it shall have been executed by each party hereto and thereafter shall be
binding upon and inure to the benefit of Holdings, the Borrower, each Agent and
each Lender and their respective successors and assigns, except that neither
Holdings nor the Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders.

 

SECTION 10.19.        Lender Action.  Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent.  The provisions of this
Section 10.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to this Section 10.19, each Lender shall be
entitled to protect and enforce its rights arising out hereof and it shall not
be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

SECTION 10.20.        Acknowledgments.  Each of Holdings and the Borrower hereby
acknowledges that:  (A) the arranging and other services regarding this
Agreement provided by the Agents, the Joint Lead Arrangers and the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Agents, the Joint Lead
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and each
other Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agents, the Joint Lead Arrangers and the
Lenders are and have been acting solely

 

120

--------------------------------------------------------------------------------


 

as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither any Agent, any Joint Lead
Arranger nor any Lender has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither any Agent, any
Joint Lead Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
the other Loan Parties hereby waives and releases any claims that it may have
against the Agents, the Joint Lead Arrangers and the Lenders with respect to any
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 10.21.        Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Holdings, the Borrower and each
other Loan Party, which information includes the name and address of Holdings,
the Borrower and each other Loan Party and other information that will allow
such Lender to identify Holdings, the Borrower and each other Loan Party in
accordance with the Patriot Act.

 

SECTION 10.22.        Gaming Authorities and Liquor Authorities.  (a) This
Agreement is subject to all applicable Gaming Laws and the Liquor Laws.  Without
limiting the foregoing, the Agents and the Lenders acknowledge that rights,
remedies and powers in or under this Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
the Gaming Laws and the Liquor Laws and only to the extent that any required
approvals (including prior approvals) are obtained from the requisite Gaming
Authorities and the Liquor Authorities.  Each of the Agents and the Lenders
agree to cooperate with the applicable Gaming Authorities and Liquor Authorities
in connection with the administration of their regulatory jurisdiction over the
Borrower and the other Loan Parties, including to the extent not inconsistent
with the internal policies of such Agent or Lender and any applicable legal or
regulatory restrictions, the provision of such documents or other information as
may be requested by any such Gaming Authorities or Liquor Authorities relating
to the Agents, any of the Lenders or the Borrower or any other Loan Party, or
the Loan Documents.  Notwithstanding any other provision of this Agreement, the
Borrower expressly authorizes, and will cause each other Loan Party to
authorize, each Agent and each Lender to cooperate with the applicable Gaming
Authorities as described above.  The Borrower consents to any disclosure
requested by any Gaming Authority by each Agent or Lender and releases such
parties from any liability for any such disclosure.

 

(b)     If during the existence of an Event of Default hereunder or under any of
the other Loan Documents it shall become necessary, or in the opinion of the
Administrative Agent advisable, for an agent, supervisor, receiver or other
representative of the Administrative Agent and the Lender to become licensed by
any Governmental Authority as a condition to receiving the benefit of any
Collateral encumbered by the Loan Documents or to otherwise enforce the rights
of the Administrative Agent and the Lenders under the Loan Documents, the
Borrower hereby agrees to assist the Administrative Agent and the Lenders and
any such agent, supervisor, receiver or other representative obtain licenses and
to execute such further documents as may be required in connection therewith.

 

SECTION 10.23.        Certain Matters Affecting Lenders.  (a) If any Gaming
Authority shall determine that any Lender does not meet suitability standards
prescribed under applicable Gaming Laws (a “Unsuitable Lender”), the
Administrative Agent shall have the right (but not the duty) to cause such
Unsuitable Lender (and such Unsuitable Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Commitments, if any, in full to one or more
Eligible Assignees (each, a “Substitute

 

121

--------------------------------------------------------------------------------


 

Lender”) in accordance with the provisions of Section 10.07 and the Unsuitable
Lender shall pay any fees payable thereunder in connection with such assignment;
provided, (1) on the date of such assignment, the Substitute Lender shall pay to
the Unsuitable Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Unsuitable Lender and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Unsuitable Lender; (2) on the date of such assignment, the
Borrower shall pay any amounts payable to such Unsuitable Lender pursuant to
Article III or otherwise as if it were a prepayment.  The Borrower shall bear
the costs and expenses of any Lender required by any Gaming Authorities to file
an application for a finding of suitability in connection with the investigation
of an application by the Borrower or the other Loan Parties for a license to
operate a gaming establishment.

 

(b)           Notwithstanding the provisions of Section 10.23(a), if any Lender
becomes a Unsuitable Lender, and if the Administrative Agent fails to find a
Substitute Lender pursuant to Section 10.23(a) within any time period specified
by the appropriate Gaming Authority for the withdrawal of a Unsuitable Lender
(the “Withdrawal Period”), the Borrower shall immediately prepay in full the
Outstanding Amount of all Loans of such Unsuitable Lender, together with all
unpaid fees owing to such Unsuitable Lender pursuant to Section 2.06 and any
amounts payable to such Unsuitable Lender pursuant to Article III or otherwise
as if it were a prepayment and, in each case where applicable, with accrued
interest thereon to the earlier of (x) the date of payment or (y) the last day
of the applicable Withdrawal Period.  Upon the prepayment of all amounts owing
to any Unsuitable Lender (whether pursuant to Section 10.23(a) or 10.23(b)),
such Unsuitable Lender shall no longer constitute a “Lender” for purposes
hereof; provided, any rights of such Unsuitable Lender to indemnification
hereunder shall survive as to such Unsuitable Lender.

 

SECTION 10.24.        Intercreditor Agreement.  (a) EACH LENDER UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE CREATED ON THE COLLATERAL PURSUANT
TO THE LOAN DOCUMENTS, WHICH LIENS SHALL BE REQUIRED TO BE SUBORDINATED AND
JUNIOR TO THE LIENS CREATED PURSUANT TO THE FIRST LIEN LOAN DOCUMENTS IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.  NOTWITHSTANDING
ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY, THE LIENS AND
SECURITY INTERESTS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE VARIOUS
COLLATERAL DOCUMENTS AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT.  THE INTERCREDITOR AGREEMENT ALSO
CONTAINS CERTAIN PROVISIONS PROVIDING FOR RELEASES OF GUARANTORS AND/OR
COLLATERAL PURSUANT TO THE LOAN DOCUMENTS IN THE EVENT THAT SUCH GUARANTORS
AND/OR COLLATERAL ARE RELEASED PURSUANT TO THE FIRST LIEN LOAN DOCUMENTS. 
PURSUANT TO THE EXPRESS TERMS OF SECTION 2.02 OF THE INTERCREDITOR AGREEMENT, IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND
ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.

 

(b)           EACH LENDER (I) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT
TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE
ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT, AND (II) AGREES TO BE
BOUND BY THE TERMS OF THE INTERCREDITOR AGREEMENT.

 

122

--------------------------------------------------------------------------------


 

(c)           THE PROVISIONS OF THIS SECTION 10.24 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.  REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. 
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.  EACH LENDER IS FURTHER AWARE THAT THE ADMINISTRATIVE
AGENT IS ALSO ACTING IN AN ADMINISTRATIVE AGENCY CAPACITY UNDER, AND AS DEFINED
IN, THE FIRST LIEN LOAN DOCUMENTS, AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION THERETO OR CAUSE OF ACTION ARISING THEREFROM.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

GVR HOLDCO 1 LLC,

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

STATION GVR ACQUISITION, LLC

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

JEFFERIES FINANCE LLC, as Joint Lead Arranger, Joint Book Runner and
Administrative Agent, Lender

 

 

 

By:

/s/ E.J. Hess

 

 

Name: E.J. Hess

 

 

Title: Managing Director

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arranger, Joint Book Runner
and Lender

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------